         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 1 of 114




                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area      District        Ballot      Ballot       Ballot       Ballot       Ballot
              Capital
 10/24/2020   Metro     Atlanta             17330       84.89%       95.35%       98.71%       98.92%
              Capital
 10/24/2020   Metro     Baltimore           10410       84.21%       89.82%       93.51%       95.63%
              Capital
 10/24/2020   Metro     Capital             14951       92.98%       97.24%       98.20%       98.44%
              Capital   Greater S
 10/24/2020   Metro     Carolina            11936       92.25%       97.52%       98.93%       99.07%
              Capital
 10/24/2020   Metro     Greensboro          15758       83.60%       89.68%       96.57%       96.77%
              Capital
 10/24/2020   Metro     Mid-Carolinas       11164       90.56%       96.01%       97.65%       97.81%
              Capital   Norther
 10/24/2020   Metro     Virginia            11774       91.55%       95.32%       96.81%       96.98%
              Capital
 10/24/2020   Metro     Richmond             9994       92.46%       97.16%       98.67%       98.74%

 10/24/2020 Eastern     Appalachian          1932       58.85%       62.47%       63.41%       63.82%

                        Central
 10/24/2020 Eastern     Pennsylvania        28343       78.46%       90.50%       98.91%       99.36%

 10/24/2020 Eastern     Kentuckiana           734       37.60%       49.86%       52.86%       53.95%

 10/24/2020 Eastern     Norther Ohio        35407       91.84%       98.73%       99.44%       99.47%

 10/24/2020 Eastern     Ohio Valley         25323       95.08%       98.68%       99.36%       99.40%

                        Philadelphia
 10/24/2020 Eastern     Metropo             18130       91.54%       95.09%       98.90%       99.13%

 10/24/2020 Eastern     South Jersey        21337       95.54%       97.48%       98.22%       98.70%

 10/24/2020 Eastern     Tennessee            3207       88.74%       96.41%       98.66%       98.66%

                        Western New
 10/24/2020 Eastern     York                10331       96.20%       98.29%       99.27%       99.27%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 2 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                      Western
 10/24/2020 Eastern   Pennsylvania           34029       98.08%       99.17%       99.72%       99.73%
            Great
 10/24/2020 Lakes     Central Illinois       17965       89.89%       94.03%       96.85%       98.99%
            Great
 10/24/2020 Lakes     Chicago                11581       90.71%       91.97%       92.56%       95.81%
            Great
 10/24/2020 Lakes     Detroit                 5808       74.04%       92.63%       97.37%       98.14%
            Great
 10/24/2020 Lakes     Gateway                 9036       93.46%       97.08%       98.05%       98.15%
            Great     Greater
 10/24/2020 Lakes     Indiana                  946       72.41%       91.75%       98.63%       98.63%
            Great     Greater
 10/24/2020 Lakes     Michigan                6128       91.66%       96.88%       97.99%       98.01%
            Great
 10/24/2020 Lakes     Lakeland                1882       81.72%       93.73%       95.64%       95.91%

 10/24/2020 Northeast Albany                  9972       95.19%       98.44%       99.22%       99.27%

 10/24/2020 Northeast Caribbean               9668       99.63%       99.89%       99.92%       99.92%

                      Connecticut
 10/24/2020 Northeast Valley                 12229       95.55%       97.74%       98.63%       98.80%
                      Greater
 10/24/2020 Northeast Boston                 40936       96.03%       98.45%       99.02%       99.04%

 10/24/2020 Northeast Long Island            14887       96.61%       98.34%       98.81%       98.86%

 10/24/2020 Northeast New York                7336       91.15%       95.16%       99.17%       99.43%

                      Northern New
 10/24/2020 Northeast England                 1472       76.56%       94.16%       99.18%       99.18%

                      Northern New
 10/24/2020 Northeast Jersey                 30564       96.50%       97.68%       98.05%       98.11%

 10/24/2020 Northeast Triboro                 5767       83.09%       85.76%       86.58%       86.68%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 3 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/24/2020 Northeast Westchester              8540       92.76%       95.94%       97.31%       97.45%

 10/24/2020 Pacific      Bay-Valley           58731       98.43%       99.12%       99.29%       99.31%
 10/24/2020 Pacific      Honolulu             26639       97.22%       98.96%       99.17%       99.25%

 10/24/2020 Pacific      Los Angeles          55426       98.59%       99.16%       99.38%       99.38%

 10/24/2020 Pacific      Sacramento           58963       96.75%       99.28%       99.35%       99.37%

 10/24/2020 Pacific      San Diego            90880       98.85%       99.49%       99.66%       99.66%

 10/24/2020 Pacific      San Francisco        36288       98.32%       99.17%       99.45%       99.47%

 10/24/2020 Pacific      Santa Ana            45991       99.02%       99.61%       99.75%       99.76%

 10/24/2020   Pacific    Sierra Coastal       32414       98.49%       99.35%       99.58%       99.59%
 10/24/2020   Southern   Alabama                620       65.65%       92.26%       96.61%       96.61%
 10/24/2020   Southern   Arkansas               761       91.46%       96.32%       98.55%       98.55%
 10/24/2020   Southern   Dallas                3105       94.59%       97.81%       98.58%       98.65%

 10/24/2020 Southern Ft. Worth                 1887       90.04%       94.70%       96.08%       96.13%

 10/24/2020 Southern Gulf Atlantic            18639       90.81%       96.31%       98.68%       98.78%
 10/24/2020 Southern Houston                   2696       84.64%       89.50%       91.58%       91.73%

 10/24/2020 Southern Louisiana                  561       77.18%       90.73%       98.04%       98.04%

 10/24/2020 Southern Mississippi                469       85.50%       95.10%       98.51%       98.51%

 10/24/2020 Southern Oklahoma                   385       75.32%       91.69%       97.40%       97.40%

 10/24/2020 Southern Rio Grande                3433       91.09%       95.22%       98.11%       98.11%

 10/24/2020   Southern   South Florida         9778       92.91%       96.32%       98.65%       98.66%
 10/24/2020   Southern   Suncoast             47875       96.63%       98.55%       99.25%       99.26%
 10/24/2020   Western    Alaska                4101       79.59%       88.03%       89.32%       89.61%
 10/24/2020   Western    Arizona             121164       97.56%       99.35%       99.48%       99.53%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 4 of 114




                                       Measured    Processing   Processing   Processing   Processing
                                       Volume:     Score:       Score Plus   Score Plus   Score Plus
                                       Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/24/2020 Western   Central Plains        7267       96.72%       98.53%       99.04%       99.04%

                      Colorado/Wyo
 10/24/2020 Western   ming                 20590       69.94%       89.58%       91.89%       91.97%
 10/24/2020 Western   Dakotas              10696       96.23%       99.09%       99.70%       99.70%
 10/24/2020 Western   Hawkeye              13338       95.25%       98.03%       98.49%       98.53%

 10/24/2020 Western   Mid-Americas          8549       93.81%       97.58%       99.33%       99.49%

 10/24/2020 Western   Nevada Sierra        24281       97.86%       99.44%       99.67%       99.70%

 10/24/2020 Western   Northland             6158       97.30%       99.40%       99.71%       99.71%
 10/24/2020 Western   Portland             98841       92.49%       99.09%       99.37%       99.40%

 10/24/2020 Western   Salt Lake City       39857       98.78%       99.54%       99.75%       99.81%
 10/24/2020 Western   Seattle              97894       97.75%       99.07%       99.36%       99.42%
            Capital
 10/26/2020 Metro     Atlanta              18003       89.44%       94.66%       97.46%       98.51%
            Capital
 10/26/2020 Metro     Baltimore            18530       91.27%       95.61%       97.91%       99.00%
            Capital
 10/26/2020 Metro     Capital              14799       93.21%       97.13%       98.89%       99.24%
            Capital   Greater S
 10/26/2020 Metro     Carolina             12565       87.10%       93.55%       96.93%       98.30%
            Capital
 10/26/2020 Metro     Greensboro           17801       82.68%       94.00%       96.30%       97.02%
            Capital
 10/26/2020 Metro     Mid-Carolinas        11440       86.12%       93.56%       95.01%       95.58%
            Capital   Norther
 10/26/2020 Metro     Virginia             19824       93.50%       97.23%       97.78%       98.12%
            Capital
 10/26/2020 Metro     Richmond             15749       91.18%       96.08%       97.58%       98.21%

 10/26/2020 Eastern   Appalachian           3068       74.87%       81.29%       82.30%       82.66%

                      Central
 10/26/2020 Eastern   Pennsylvania         53224       78.76%       92.10%       99.30%       99.49%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 5 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

 10/26/2020 Eastern   Kentuckiana              914       64.55%       71.99%       74.40%       76.59%

 10/26/2020 Eastern   Norther Ohio           45561       92.64%       97.97%       98.62%       98.86%

 10/26/2020 Eastern   Ohio Valley            30988       94.80%       98.56%       99.12%       99.41%

                      Philadelphia
 10/26/2020 Eastern   Metropo                48364       93.03%       95.80%       97.39%       97.78%

 10/26/2020 Eastern   South Jersey           17531       90.87%       94.47%       95.73%       96.37%

 10/26/2020 Eastern   Tennessee               8689       92.82%       97.25%       98.60%       98.92%

                      Western New
 10/26/2020 Eastern   York                   15455       96.60%       98.65%       99.06%       99.18%

                      Western
 10/26/2020 Eastern   Pennsylvania           41674       97.26%       98.87%       99.33%       99.43%
            Great
 10/26/2020 Lakes     Central Illinois       28934       94.36%       97.63%       98.45%       98.77%
            Great
 10/26/2020 Lakes     Chicago                20127       87.63%       93.06%       94.26%       94.81%
            Great
 10/26/2020 Lakes     Detroit                12472       73.60%       93.03%       96.85%       98.09%
            Great
 10/26/2020 Lakes     Gateway                14959       93.17%       95.74%       96.97%       97.25%
            Great     Greater
 10/26/2020 Lakes     Indiana                 3007       79.71%       93.85%       96.71%       98.74%
            Great     Greater
 10/26/2020 Lakes     Michigan               14135       87.31%       96.88%       98.34%       98.57%
            Great
 10/26/2020 Lakes     Lakeland                3359       87.44%       93.24%       95.86%       98.21%

 10/26/2020 Northeast Albany                 22560       96.32%       98.70%       99.26%       99.43%

 10/26/2020 Northeast Caribbean               4885       98.67%       99.65%       99.77%       99.82%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 6 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                      Connecticut
 10/26/2020 Northeast Valley                  30947       94.79%       96.83%       97.34%       97.72%
                      Greater
 10/26/2020 Northeast Boston                  74158       96.96%       98.66%       98.96%       99.17%

 10/26/2020 Northeast Long Island             19994       96.02%       97.68%       98.02%       98.24%

 10/26/2020 Northeast New York                50920       96.48%       98.33%       98.91%       99.05%

                      Northern New
 10/26/2020 Northeast England                  2476       84.41%       92.89%       96.81%       99.23%

                      Northern New
 10/26/2020 Northeast Jersey                  30033       96.76%       98.05%       98.32%       98.46%

 10/26/2020 Northeast Triboro                 14115       89.13%       91.12%       91.85%       92.04%

 10/26/2020 Northeast Westchester             14707       94.53%       97.42%       97.89%       98.09%

 10/26/2020 Pacific      Bay-Valley           49827       96.85%       98.04%       98.28%       98.39%
 10/26/2020 Pacific      Honolulu             23765       94.72%       97.46%       97.84%       97.88%

 10/26/2020 Pacific      Los Angeles          42125       96.39%       97.45%       97.98%       98.22%

 10/26/2020 Pacific      Sacramento           46642       97.07%       97.92%       98.09%       98.14%

 10/26/2020 Pacific      San Diego            75557       98.07%       99.29%       99.57%       99.64%

 10/26/2020 Pacific      San Francisco        36397       97.83%       98.83%       99.05%       99.13%

 10/26/2020 Pacific      Santa Ana            35113       97.65%       99.01%       99.36%       99.46%

 10/26/2020   Pacific    Sierra Coastal       34947       97.96%       98.64%       98.87%       98.99%
 10/26/2020   Southern   Alabama               1302       74.19%       92.63%       97.24%       98.16%
 10/26/2020   Southern   Arkansas              1292       91.95%       97.21%       98.45%       99.61%
 10/26/2020   Southern   Dallas                3464       92.00%       97.03%       98.47%       98.67%

 10/26/2020 Southern Ft. Worth                 2262       88.68%       92.00%       93.10%       93.28%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 7 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/26/2020 Southern Gulf Atlantic            17639       85.83%       94.26%       96.49%       97.27%
 10/26/2020 Southern Houston                  10597       90.23%       95.71%       96.81%       97.29%

 10/26/2020 Southern Louisiana                 1217       74.03%       88.17%       94.91%       97.29%

 10/26/2020 Southern Mississippi                679       73.93%       86.89%       95.29%       98.09%

 10/26/2020 Southern Oklahoma                   761       77.92%       91.59%       95.80%       98.29%

 10/26/2020 Southern Rio Grande                4307       87.74%       94.27%       96.49%       98.58%

 10/26/2020   Southern   South Florida         7051       90.40%       96.21%       98.03%       98.67%
 10/26/2020   Southern   Suncoast             45685       94.38%       96.93%       97.78%       98.24%
 10/26/2020   Western    Alaska                4347       82.54%       89.90%       92.48%       92.71%
 10/26/2020   Western    Arizona              95037       97.90%       99.10%       99.47%       99.62%

 10/26/2020 Western      Central Plains        9837       90.81%       93.16%       94.40%       94.67%

                         Colorado/Wyo
 10/26/2020 Western      ming                 31810       61.44%       78.91%       84.32%       86.41%
 10/26/2020 Western      Dakotas              10329       94.98%       97.88%       98.65%       98.96%
 10/26/2020 Western      Hawkeye              28064       97.57%       98.63%       99.05%       99.14%

 10/26/2020 Western      Mid-Americas         10582       86.68%       97.51%       98.67%       99.08%

 10/26/2020 Western      Nevada Sierra        19329       87.15%       89.31%       89.80%       89.98%

 10/26/2020 Western      Northland             5418       92.23%       97.29%       98.27%       99.04%
 10/26/2020 Western      Portland             83842       97.24%       98.49%       99.04%       99.23%

 10/26/2020 Western      Salt Lake City       36892       97.83%       99.15%       99.42%       99.76%
 10/26/2020 Western      Seattle              80238       96.26%       98.18%       98.69%       98.88%
            Capital
 10/27/2020 Metro        Atlanta              10334       39.68%       97.78%       98.72%       99.20%
            Capital
 10/27/2020 Metro        Baltimore             6905       85.04%       96.41%       97.81%       99.06%
            Capital
 10/27/2020 Metro        Capital              15659       88.95%       98.72%       99.00%       99.36%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 8 of 114




                                           Measured    Processing   Processing   Processing   Processing
                                           Volume:     Score:       Score Plus   Score Plus   Score Plus
                                           Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
              Capital   Greater S
 10/27/2020   Metro     Carolina               12357       79.98%       97.97%       98.80%       99.26%
              Capital
 10/27/2020   Metro     Greensboro             15831       75.49%       93.79%       95.70%       98.33%
              Capital
 10/27/2020   Metro     Mid-Carolinas          13455       70.49%       95.04%       95.89%       96.16%
              Capital   Norther
 10/27/2020   Metro     Virginia                2476       60.74%       89.58%       91.48%       92.53%
              Capital
 10/27/2020   Metro     Richmond                7021       82.57%       97.31%       98.09%       98.59%

 10/27/2020 Eastern     Appalachian             1006       49.40%       81.41%       86.88%       89.76%

                        Central
 10/27/2020 Eastern     Pennsylvania           15329       56.14%       95.72%       97.88%       99.20%

 10/27/2020 Eastern     Kentuckiana              367       55.59%       82.56%       86.65%       87.74%

 10/27/2020 Eastern     Norther Ohio           34973       91.43%       98.95%       99.30%       99.35%

 10/27/2020 Eastern     Ohio Valley            29215       94.81%       98.14%       99.61%       99.68%

                        Philadelphia
 10/27/2020 Eastern     Metropo                29499       96.06%       98.66%       99.18%       99.65%

 10/27/2020 Eastern     South Jersey           29791       96.71%       99.12%       99.24%       99.35%

 10/27/2020 Eastern     Tennessee               6287       91.97%       98.66%       99.20%       99.55%

                        Western New
 10/27/2020 Eastern     York                   17058       98.19%       99.51%       99.60%       99.63%

                        Western
 10/27/2020 Eastern     Pennsylvania           43583       97.25%       99.58%       99.67%       99.89%
            Great
 10/27/2020 Lakes       Central Illinois       18766       85.02%       93.71%       96.75%       99.23%
            Great
 10/27/2020 Lakes       Chicago                15527       90.04%       92.99%       93.41%       93.59%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 9 of 114




                                     Measured    Processing   Processing   Processing   Processing
                                     Volume:     Score:       Score Plus   Score Plus   Score Plus
                                     Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area    District       Ballot      Ballot       Ballot       Ballot       Ballot
              Great
 10/27/2020   Lakes   Detroit             4986       48.62%       93.48%       97.33%       98.03%
              Great
 10/27/2020   Lakes   Gateway             2595       80.00%       95.22%       96.69%       97.38%
              Great   Greater
 10/27/2020   Lakes   Indiana              903       40.64%       91.03%       94.80%       98.34%
              Great   Greater
 10/27/2020   Lakes   Michigan            3785       55.01%       96.46%       97.99%       98.65%
              Great
 10/27/2020   Lakes   Lakeland             729       52.54%       79.97%       83.13%       85.46%

 10/27/2020 Northeast Albany              3825       82.33%       97.80%       98.25%       98.51%

 10/27/2020 Northeast Caribbean          10197       99.57%       99.87%       99.93%       99.97%

                      Connecticut
 10/27/2020 Northeast Valley              2061       75.25%       94.03%       95.88%       96.51%
                      Greater
 10/27/2020 Northeast Boston             24869       93.70%       99.28%       99.55%       99.63%

 10/27/2020 Northeast Long Island        14681       97.16%       98.53%       98.67%       98.73%

 10/27/2020 Northeast New York           25904       94.95%       98.89%       99.24%       99.34%

                      Northern New
 10/27/2020 Northeast England              525       54.29%       91.81%       95.05%       97.33%

                      Northern New
 10/27/2020 Northeast Jersey             45977       97.51%       99.37%       99.42%       99.49%

 10/27/2020 Northeast Triboro            14824       95.52%       96.51%       96.63%       96.64%

 10/27/2020 Northeast Westchester         2090       70.43%       93.64%       94.26%       94.31%

 10/27/2020 Pacific   Bay-Valley        102046       99.08%       99.60%       99.64%       99.64%
 10/27/2020 Pacific   Honolulu           29231       96.43%       99.67%       99.79%       99.84%

 10/27/2020 Pacific   Los Angeles        83712       99.22%       99.61%       99.67%       99.70%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 10 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/27/2020 Pacific      Sacramento           84976       97.93%       98.92%       98.94%       98.98%

 10/27/2020 Pacific      San Diego           155992       99.12%       99.82%       99.90%       99.92%

 10/27/2020 Pacific      San Francisco        68135       99.33%       99.72%       99.77%       99.79%

 10/27/2020 Pacific      Santa Ana            65497       99.14%       99.70%       99.75%       99.76%

 10/27/2020   Pacific    Sierra Coastal       54305       98.72%       99.43%       99.46%       99.49%
 10/27/2020   Southern   Alabama                529       50.85%       89.79%       95.46%       97.35%
 10/27/2020   Southern   Arkansas               258       65.89%       92.25%       94.96%       95.35%
 10/27/2020   Southern   Dallas                2032       85.19%       97.19%       98.38%       99.02%

 10/27/2020 Southern Ft. Worth                  716       73.74%       89.25%       91.20%       92.46%

 10/27/2020 Southern Gulf Atlantic            16079       84.80%       97.85%       98.76%       99.14%
 10/27/2020 Southern Houston                   1637       74.95%       91.02%       92.06%       93.40%

 10/27/2020 Southern Louisiana                  462       63.42%       93.29%       95.45%       97.19%

 10/27/2020 Southern Mississippi                641       83.78%       98.13%       98.44%       99.06%

 10/27/2020 Southern Oklahoma                   352       60.23%       87.78%       91.76%       98.30%

 10/27/2020 Southern Rio Grande                3186       84.46%       96.52%       98.09%       98.84%

 10/27/2020   Southern   South Florida        11021       94.50%       98.81%       99.12%       99.34%
 10/27/2020   Southern   Suncoast             62474       97.13%       99.20%       99.49%       99.63%
 10/27/2020   Western    Alaska                3542       81.23%       93.73%       94.97%       95.17%
 10/27/2020   Western    Arizona             166634       98.35%       99.74%       99.80%       99.86%

 10/27/2020 Western      Central Plains        8074       95.62%       98.54%       98.72%       98.98%

                         Colorado/Wyo
 10/27/2020 Western      ming                 28372       77.12%       90.99%       93.32%       95.40%
 10/27/2020 Western      Dakotas              11655       92.66%       99.26%       99.50%       99.71%
 10/27/2020 Western      Hawkeye              20590       97.70%       99.04%       99.18%       99.25%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 11 of 114




                                       Measured    Processing   Processing   Processing   Processing
                                       Volume:     Score:       Score Plus   Score Plus   Score Plus
                                       Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/27/2020 Western   Mid-Americas          9768       95.01%       99.21%       99.57%       99.73%

 10/27/2020 Western   Nevada Sierra        30872       97.69%       99.47%       99.67%       99.71%

 10/27/2020 Western   Northland             6702       95.48%       99.19%       99.42%       99.63%
 10/27/2020 Western   Portland            102033       97.79%       99.68%       99.84%       99.91%

 10/27/2020 Western   Salt Lake City       61571       88.99%       99.69%       99.80%       99.92%
 10/27/2020 Western   Seattle             136541       98.09%       99.65%       99.74%       99.77%
            Capital
 10/28/2020 Metro     Atlanta              18123       94.97%       96.49%       98.98%       99.24%
            Capital
 10/28/2020 Metro     Baltimore            16859       94.19%       94.80%       96.75%       99.42%
            Capital
 10/28/2020 Metro     Capital              17375       96.44%       96.99%       99.03%       99.36%
            Capital   Greater S
 10/28/2020 Metro     Carolina             13035       91.10%       92.42%       97.87%       98.32%
            Capital
 10/28/2020 Metro     Greensboro           22924       90.90%       91.63%       96.46%       97.18%
            Capital
 10/28/2020 Metro     Mid-Carolinas        15513       90.07%       91.21%       97.11%       97.52%
            Capital   Norther
 10/28/2020 Metro     Virginia             16389       97.03%       97.94%       98.82%       98.93%
            Capital
 10/28/2020 Metro     Richmond             16093       96.90%       97.66%       99.03%       99.23%

 10/28/2020 Eastern   Appalachian           1943       88.78%       89.29%       93.82%       93.88%

                      Central
 10/28/2020 Eastern   Pennsylvania         37818       83.25%       83.76%       98.90%       99.44%

 10/28/2020 Eastern   Kentuckiana            492       59.96%       64.84%       83.74%       84.96%

 10/28/2020 Eastern   Norther Ohio         46265       97.63%       97.98%       99.31%       99.36%

 10/28/2020 Eastern   Ohio Valley          27916       97.97%       98.34%       99.55%       99.79%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 12 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                      Philadelphia
 10/28/2020 Eastern   Metropo                48460       96.70%       97.04%       98.91%       99.37%

 10/28/2020 Eastern   South Jersey           26590       97.45%       97.75%       98.29%       98.42%

 10/28/2020 Eastern   Tennessee               5602       94.07%       96.25%       99.18%       99.41%

                      Western New
 10/28/2020 Eastern   York                   16349       98.53%       99.25%       99.68%       99.72%

                      Western
 10/28/2020 Eastern   Pennsylvania           41150       98.52%       98.95%       99.80%       99.90%
            Great
 10/28/2020 Lakes     Central Illinois       31266       96.12%       97.51%       99.09%       99.25%
            Great
 10/28/2020 Lakes     Chicago                20431       95.89%       96.09%       97.18%       97.28%
            Great
 10/28/2020 Lakes     Detroit                 6998       78.92%       81.91%       95.46%       98.27%
            Great
 10/28/2020 Lakes     Gateway                11603       95.67%       96.59%       98.47%       98.57%
            Great     Greater
 10/28/2020 Lakes     Indiana                 1554       86.16%       91.12%       96.98%       98.33%
            Great     Greater
 10/28/2020 Lakes     Michigan                7955       95.50%       97.06%       99.01%       99.16%
            Great
 10/28/2020 Lakes     Lakeland                2162       92.83%       94.54%       96.48%       96.76%

 10/28/2020 Northeast Albany                 22833       98.31%       98.62%       99.30%       99.44%

 10/28/2020 Northeast Caribbean               7612       99.50%       99.57%       99.75%       99.79%

                      Connecticut
 10/28/2020 Northeast Valley                 13825       98.12%       98.37%       99.00%       99.09%
                      Greater
 10/28/2020 Northeast Boston                 66087       97.73%       98.26%       99.53%       99.62%

 10/28/2020 Northeast Long Island            24042       99.00%       99.15%       99.45%       99.48%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 13 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/28/2020 Northeast New York                24942       97.36%       98.16%       99.04%       99.27%

                      Northern New
 10/28/2020 Northeast England                   955       82.41%       87.64%       96.44%       96.96%

                      Northern New
 10/28/2020 Northeast Jersey                  43224       97.28%       97.39%       97.98%       98.05%

 10/28/2020 Northeast Triboro                 13781       88.14%       88.42%       88.62%       88.67%

 10/28/2020 Northeast Westchester             17291       97.89%       98.14%       98.61%       98.65%

 10/28/2020 Pacific      Bay-Valley           83494       99.19%       99.34%       99.48%       99.52%
 10/28/2020 Pacific      Honolulu             39228       98.96%       99.23%       99.72%       99.80%

 10/28/2020 Pacific      Los Angeles          67519       98.87%       99.14%       99.37%       99.40%

 10/28/2020 Pacific      Sacramento           70089       99.33%       99.48%       99.62%       99.64%

 10/28/2020 Pacific      San Diego           134608       99.32%       99.55%       99.81%       99.85%

 10/28/2020 Pacific      San Francisco        49667       98.90%       99.34%       99.58%       99.61%

 10/28/2020 Pacific      Santa Ana            60225       99.66%       99.76%       99.87%       99.90%

 10/28/2020   Pacific    Sierra Coastal       47125       98.83%       99.05%       99.27%       99.30%
 10/28/2020   Southern   Alabama                626       71.09%       75.88%       93.93%       95.85%
 10/28/2020   Southern   Arkansas               864       94.68%       96.06%       98.61%       98.73%
 10/28/2020   Southern   Dallas                3017       93.87%       96.85%       99.04%       99.20%

 10/28/2020 Southern Ft. Worth                 1677       95.11%       96.12%       96.78%       96.84%

 10/28/2020 Southern Gulf Atlantic            19730       93.99%       94.77%       99.08%       99.31%
 10/28/2020 Southern Houston                   7144       95.04%       96.01%       97.12%       97.19%

 10/28/2020 Southern Louisiana                  431       65.43%       74.94%       91.42%       96.98%

 10/28/2020 Southern Mississippi                540       91.48%       93.70%       98.15%       99.07%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 14 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/28/2020 Southern Oklahoma                   153       62.75%       79.08%       94.77%       98.69%

 10/28/2020 Southern Rio Grande                3713       91.65%       94.32%       98.41%       98.90%

 10/28/2020   Southern   South Florida         9166       94.97%       96.33%       98.65%       99.08%
 10/28/2020   Southern   Suncoast             51569       96.43%       97.09%       99.32%       99.45%
 10/28/2020   Western    Alaska                4966       93.76%       96.34%       98.79%       99.05%
 10/28/2020   Western    Arizona             159576       98.07%       98.36%       98.71%       98.78%

 10/28/2020 Western      Central Plains        7607       96.49%       97.23%       98.00%       98.19%

                         Colorado/Wyo
 10/28/2020 Western      ming                 20092       78.75%       81.19%       88.13%       89.75%
 10/28/2020 Western      Dakotas              10662       96.60%       97.77%       99.59%       99.75%
 10/28/2020 Western      Hawkeye              19851       98.48%       98.84%       99.26%       99.30%

 10/28/2020 Western      Mid-Americas          9351       95.63%       97.22%       99.11%       99.38%

 10/28/2020 Western      Nevada Sierra        25585       98.03%       98.54%       99.30%       99.39%

 10/28/2020 Western      Northland             5279       97.08%       97.90%       99.19%       99.79%
 10/28/2020 Western      Portland             94201       98.12%       98.31%       99.79%       99.85%

 10/28/2020 Western      Salt Lake City       55213       98.09%       98.65%       99.79%       99.86%
 10/28/2020 Western      Seattle             101351       98.25%       99.17%       99.71%       99.78%
            Capital
 10/29/2020 Metro        Atlanta              15284       93.10%       94.59%       95.20%       96.52%
            Capital
 10/29/2020 Metro        Baltimore            18036       95.63%       98.20%       98.72%       99.47%
            Capital
 10/29/2020 Metro        Capital              13989       94.93%       98.10%       98.57%       99.12%
            Capital      Greater S
 10/29/2020 Metro        Carolina             13097       77.48%       95.24%       96.30%       98.34%
            Capital
 10/29/2020 Metro        Greensboro           18617       89.13%       95.27%       95.91%       97.44%
            Capital
 10/29/2020 Metro        Mid-Carolinas        14055       84.35%       95.30%       96.04%       97.60%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 15 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
            Capital   Norther
 10/29/2020 Metro     Virginia               13427       95.12%       96.75%       97.15%       97.91%
            Capital
 10/29/2020 Metro     Richmond               14006       93.69%       97.99%       98.58%       98.86%

 10/29/2020 Eastern   Appalachian             1847       89.50%       93.99%       94.86%       96.05%

                      Central
 10/29/2020 Eastern   Pennsylvania           40279       69.17%       96.93%       97.19%       99.51%

 10/29/2020 Eastern   Kentuckiana              678       83.48%       83.78%       87.76%       90.27%

 10/29/2020 Eastern   Norther Ohio           30000       86.10%       98.35%       98.45%       98.70%

 10/29/2020 Eastern   Ohio Valley            25225       95.50%       98.06%       98.45%       98.81%

                      Philadelphia
 10/29/2020 Eastern   Metropo                25615       90.92%       95.49%       96.22%       98.51%

 10/29/2020 Eastern   South Jersey           21472       95.44%       97.15%       97.35%       98.21%

 10/29/2020 Eastern   Tennessee               5066       96.43%       97.14%       98.07%       98.82%

                      Western New
 10/29/2020 Eastern   York                   14288       96.68%       97.93%       99.01%       99.16%

                      Western
 10/29/2020 Eastern   Pennsylvania           27804       97.25%       99.16%       99.33%       99.52%
            Great
 10/29/2020 Lakes     Central Illinois       28459       96.84%       97.77%       98.38%       99.03%
            Great
 10/29/2020 Lakes     Chicago                21518       95.26%       96.57%       96.74%       96.92%
            Great
 10/29/2020 Lakes     Detroit                 8001       76.22%       91.74%       93.53%       98.36%
            Great
 10/29/2020 Lakes     Gateway                 7862       93.20%       95.94%       96.32%       96.88%
            Great     Greater
 10/29/2020 Lakes     Indiana                 1502       83.22%       87.95%       94.21%       98.87%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 16 of 114




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District        Ballot      Ballot       Ballot       Ballot       Ballot
            Great     Greater
 10/29/2020 Lakes     Michigan             7118       89.18%       95.46%       96.73%       97.53%
            Great
 10/29/2020 Lakes     Lakeland             2033       93.70%       95.62%       97.49%       98.23%

 10/29/2020 Northeast Albany              15361       96.89%       99.18%       99.39%       99.51%

 10/29/2020 Northeast Caribbean            5002       99.78%       99.78%       99.82%       99.92%

                      Connecticut
 10/29/2020 Northeast Valley              10404       95.49%       97.98%       98.43%       98.78%
                      Greater
 10/29/2020 Northeast Boston              30091       92.46%       97.90%       98.58%       98.84%

 10/29/2020 Northeast Long Island         18102       96.99%       98.40%       98.87%       99.00%

 10/29/2020 Northeast New York            30148       97.08%       98.68%       98.81%       99.24%

                      Northern New
 10/29/2020 Northeast England               969       80.70%       91.43%       94.01%       98.97%

                      Northern New
 10/29/2020 Northeast Jersey              34714       97.54%       98.64%       98.72%       98.90%

 10/29/2020 Northeast Triboro             12645       92.34%       94.03%       94.11%       94.25%

 10/29/2020 Northeast Westchester         12784       95.92%       97.93%       98.25%       98.62%

 10/29/2020 Pacific   Bay-Valley          65841       98.46%       98.74%       98.94%       99.09%
 10/29/2020 Pacific   Honolulu            18740       91.47%       93.42%       94.90%       99.64%

 10/29/2020 Pacific   Los Angeles         57617       98.35%       99.01%       99.08%       99.26%

 10/29/2020 Pacific   Sacramento          56119       98.55%       98.84%       98.96%       99.03%

 10/29/2020 Pacific   San Diego           94509       99.32%       99.44%       99.62%       99.73%

 10/29/2020 Pacific   San Francisco       40313       98.88%       99.05%       99.22%       99.39%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 17 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/29/2020 Pacific      Santa Ana            49422       98.58%       99.61%       99.78%       99.85%

 10/29/2020   Pacific    Sierra Coastal       41127       98.56%       99.04%       99.17%       99.28%
 10/29/2020   Southern   Alabama                862       88.98%       90.37%       92.92%       95.48%
 10/29/2020   Southern   Arkansas               991       97.68%       98.28%       98.89%       98.99%
 10/29/2020   Southern   Dallas                3395       95.32%       95.79%       97.73%       98.41%

 10/29/2020 Southern Ft. Worth                 1616       94.37%       95.05%       95.30%       96.23%

 10/29/2020 Southern Gulf Atlantic            15181       95.80%       97.21%       98.35%       99.26%
 10/29/2020 Southern Houston                   8962       96.33%       96.90%       97.19%       97.68%

 10/29/2020 Southern Louisiana                  830       92.65%       93.37%       95.30%       97.71%

 10/29/2020 Southern Mississippi                353       93.20%       94.05%       97.45%       98.58%

 10/29/2020 Southern Oklahoma                   370       80.27%       83.24%       88.11%       93.24%

 10/29/2020 Southern Rio Grande                3221       94.16%       94.91%       96.06%       97.49%

 10/29/2020   Southern   South Florida         6599       96.09%       96.74%       97.45%       98.67%
 10/29/2020   Southern   Suncoast             35656       97.94%       98.27%       98.72%       99.10%
 10/29/2020   Western    Alaska                3719       83.11%       84.57%       86.31%       95.81%
 10/29/2020   Western    Arizona              62928       98.43%       98.63%       99.00%       99.33%

 10/29/2020 Western      Central Plains        7383       93.89%       96.09%       96.57%       97.45%

                         Colorado/Wyo
 10/29/2020 Western      ming                 15287       69.85%       74.65%       78.05%       86.22%
 10/29/2020 Western      Dakotas               7944       97.53%       98.00%       98.74%       99.32%
 10/29/2020 Western      Hawkeye              16522       97.65%       98.64%       98.83%       99.06%

 10/29/2020 Western      Mid-Americas          7151       95.05%       97.45%       97.94%       98.97%

 10/29/2020 Western      Nevada Sierra        24119       98.15%       99.16%       99.42%       99.59%

 10/29/2020 Western      Northland             5184       84.10%       90.53%       90.88%       99.42%
 10/29/2020 Western      Portland             45805       97.46%       98.55%       98.93%       99.05%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 18 of 114




                                       Measured    Processing   Processing   Processing   Processing
                                       Volume:     Score:       Score Plus   Score Plus   Score Plus
                                       Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/29/2020 Western   Salt Lake City       42679       97.61%       99.16%       99.40%       99.74%
 10/29/2020 Western   Seattle              77286       98.11%       98.93%       99.26%       99.39%
            Capital
 10/30/2020 Metro     Atlanta               8220       78.22%       93.25%       94.03%       94.50%
            Capital
 10/30/2020 Metro     Baltimore            12498       90.82%       95.62%       97.14%       97.46%
            Capital
 10/30/2020 Metro     Capital              12220       92.52%       97.55%       98.13%       98.24%
            Capital   Greater S
 10/30/2020 Metro     Carolina              9107       82.10%       92.77%       95.81%       96.15%
            Capital
 10/30/2020 Metro     Greensboro           12993       80.79%       90.66%       94.99%       95.27%
            Capital
 10/30/2020 Metro     Mid-Carolinas         9904       77.29%       91.65%       96.22%       96.55%
            Capital   Norther
 10/30/2020 Metro     Virginia             13644       91.77%       95.92%       96.27%       96.41%
            Capital
 10/30/2020 Metro     Richmond             12619       90.87%       97.73%       98.68%       98.84%

 10/30/2020 Eastern   Appalachian           1484       89.82%       95.62%       96.02%       96.36%

                      Central
 10/30/2020 Eastern   Pennsylvania         21604       64.02%       93.53%       97.49%       97.82%

 10/30/2020 Eastern   Kentuckiana            551       71.69%       86.57%       86.57%       87.66%

 10/30/2020 Eastern   Norther Ohio         27343       94.97%       98.01%       98.78%       98.85%

 10/30/2020 Eastern   Ohio Valley          20697       93.73%       98.32%       99.00%       99.09%

                      Philadelphia
 10/30/2020 Eastern   Metropo              15232       86.86%       95.16%       98.06%       98.30%

 10/30/2020 Eastern   South Jersey         14781       92.50%       95.14%       96.81%       96.91%

 10/30/2020 Eastern   Tennessee             4814       91.44%       98.21%       98.32%       98.71%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 19 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                      Western New
 10/30/2020 Eastern   York                   11413       97.06%       99.31%       99.35%       99.39%

                      Western
 10/30/2020 Eastern   Pennsylvania           20447       90.80%       98.70%       99.00%       99.11%
            Great
 10/30/2020 Lakes     Central Illinois       17607       88.46%       96.73%       97.02%       97.39%
            Great
 10/30/2020 Lakes     Chicago                10801       91.45%       95.24%       95.41%       95.70%
            Great
 10/30/2020 Lakes     Detroit                 7065       77.03%       89.51%       96.42%       97.31%
            Great
 10/30/2020 Lakes     Gateway                 5810       89.97%       96.73%       96.95%       97.28%
            Great     Greater
 10/30/2020 Lakes     Indiana                  799       60.70%       92.74%       93.62%       96.25%
            Great     Greater
 10/30/2020 Lakes     Michigan                4741       86.04%       95.74%       96.25%       96.63%
            Great
 10/30/2020 Lakes     Lakeland                1424       86.66%       92.77%       94.66%       95.44%

 10/30/2020 Northeast Albany                 15628       95.97%       99.16%       99.44%       99.51%

 10/30/2020 Northeast Caribbean               3525       98.70%       99.69%       99.69%       99.77%

                      Connecticut
 10/30/2020 Northeast Valley                  8031       91.28%       97.34%       97.73%       97.88%
                      Greater
 10/30/2020 Northeast Boston                 21979       93.54%       98.08%       98.30%       98.49%

 10/30/2020 Northeast Long Island            13151       94.47%       97.92%       98.14%       98.17%

 10/30/2020 Northeast New York               23945       93.84%       98.50%       98.94%       99.19%

                      Northern New
 10/30/2020 Northeast England                  714       73.25%       90.90%       91.04%       93.42%

                      Northern New
 10/30/2020 Northeast Jersey                 24339       97.37%       98.87%       99.01%       99.04%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 20 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/30/2020 Northeast Triboro                  9568       89.62%       93.10%       93.53%       93.57%

 10/30/2020 Northeast Westchester             14396       95.44%       98.84%       99.10%       99.17%

 10/30/2020 Pacific      Bay-Valley           49517       98.29%       99.12%       99.17%       99.21%
 10/30/2020 Pacific      Honolulu              6248       92.32%       94.29%       95.73%       97.36%

 10/30/2020 Pacific      Los Angeles          44717       98.69%       99.27%       99.28%       99.32%

 10/30/2020 Pacific      Sacramento           40283       98.26%       99.34%       99.40%       99.43%

 10/30/2020 Pacific      San Diego            70978       97.99%       99.69%       99.70%       99.75%

 10/30/2020 Pacific      San Francisco        31282       96.32%       99.11%       99.19%       99.21%

 10/30/2020 Pacific      Santa Ana            40061       98.73%       99.65%       99.67%       99.68%

 10/30/2020   Pacific    Sierra Coastal       32883       97.97%       99.12%       99.13%       99.14%
 10/30/2020   Southern   Alabama                928       74.89%       92.35%       92.89%       93.43%
 10/30/2020   Southern   Arkansas               709       92.38%       96.47%       96.47%       96.76%
 10/30/2020   Southern   Dallas                3815       89.12%       97.40%       97.40%       97.51%

 10/30/2020 Southern Ft. Worth                 1345       80.00%       91.38%       92.79%       92.86%

 10/30/2020 Southern Gulf Atlantic            11073       85.22%       94.34%       95.32%       95.81%
 10/30/2020 Southern Houston                   4221       86.61%       91.49%       91.64%       92.06%

 10/30/2020 Southern Louisiana                  718       83.98%       97.77%       97.77%       98.47%

 10/30/2020 Southern Mississippi                375       72.80%       94.67%       94.93%       96.80%

 10/30/2020 Southern Oklahoma                   630       63.33%       95.24%       95.24%       98.25%

 10/30/2020 Southern Rio Grande                2837       81.57%       94.57%       94.64%       95.52%

 10/30/2020 Southern South Florida             6012       88.41%       96.94%       96.97%       97.46%
 10/30/2020 Southern Suncoast                 26847       93.72%       97.99%       98.04%       98.20%
 10/30/2020 Western Alaska                     5000       90.88%       96.30%       97.56%       97.88%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 21 of 114




                                       Measured      Processing    Processing    Processing     Processing
                                       Volume:       Score:        Score Plus    Score Plus     Score Plus
                                       Inbound       Inbound       1: Inbound    2: Inbound     3: Inbound
Date        Area      District         Ballot        Ballot        Ballot        Ballot         Ballot
 10/30/2020 Western   Arizona                28058        91.66%        98.31%         98.44%        98.67%

 10/30/2020 Western   Central Plains         4921        93.70%        96.65%        96.81%         96.93%

                      Colorado/Wyo
 10/30/2020 Western   ming                  11995        58.65%        70.23%        71.13%         75.52%
 10/30/2020 Western   Dakotas                6005        94.27%        98.38%        98.43%         98.65%
 10/30/2020 Western   Hawkeye               11943        95.08%        98.23%        98.58%         98.75%

 10/30/2020 Western   Mid-Americas           5462        90.59%        98.10%        98.24%         98.74%

 10/30/2020 Western   Nevada Sierra         17853        97.77%        99.40%        99.43%         99.53%

 10/30/2020 Western   Northland              3213        93.06%        98.35%        98.57%         98.72%
 10/30/2020 Western   Portland              23737        95.46%        98.74%        99.18%         99.28%

 10/30/2020 Western   Salt Lake City        50295        98.62%        99.64%        99.68%         99.80%
 10/30/2020 Western   Seattle               65313        94.61%        98.70%        98.86%         99.08%
            Capital
 10/31/2020 Metro     Atlanta                7685        57.09%        94.89%        98.27%         98.27%
            Capital
 10/31/2020 Metro     Baltimore              7130        88.98%        94.12%        97.29%         98.25%
            Capital
 10/31/2020 Metro     Capital                9737        91.67%        95.94%        98.28%         98.41%
            Capital   Greater S
 10/31/2020 Metro     Carolina               5938        76.83%        92.19%        97.17%         97.91%
            Capital
 10/31/2020 Metro     Greensboro            10893        77.92%        89.62%        94.59%         97.18%
            Capital
 10/31/2020 Metro     Mid-Carolinas          8738        75.75%        92.78%        95.90%         96.04%
            Capital   Norther
 10/31/2020 Metro     Virginia              10253        76.53%        82.82%        92.68%         92.72%
            Capital
 10/31/2020 Metro     Richmond               8609        84.69%        96.31%        98.08%         98.35%

 10/31/2020 Eastern   Appalachian             938        82.20%        94.88%        95.52%         95.84%

                      Central
 10/31/2020 Eastern   Pennsylvania          15375        52.21%        90.66%        97.59%         98.95%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 22 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

 10/31/2020 Eastern   Kentuckiana              522       66.28%       77.59%       83.72%       83.72%

 10/31/2020 Eastern   Norther Ohio           15722       92.42%       96.07%       98.89%       99.00%

 10/31/2020 Eastern   Ohio Valley            17592       94.33%       97.57%       98.84%       99.35%

                      Philadelphia
 10/31/2020 Eastern   Metropo                 9937       77.24%       87.93%       96.57%       98.17%

 10/31/2020 Eastern   South Jersey           11830       92.25%       94.89%       96.79%       96.98%

 10/31/2020 Eastern   Tennessee               2171       84.15%       92.81%       95.85%       95.85%

                      Western New
 10/31/2020 Eastern   York                    8837       93.03%       97.06%       98.86%       98.89%

                      Western
 10/31/2020 Eastern   Pennsylvania           14784       90.97%       95.62%       99.29%       99.41%
            Great
 10/31/2020 Lakes     Central Illinois       16768       89.97%       96.15%       97.75%       98.07%
            Great
 10/31/2020 Lakes     Chicago                 9802       88.31%       91.03%       91.68%       92.14%
            Great
 10/31/2020 Lakes     Detroit                 2819       78.04%       88.61%       95.42%       95.96%
            Great
 10/31/2020 Lakes     Gateway                 3824       87.13%       93.54%       96.91%       97.36%
            Great     Greater
 10/31/2020 Lakes     Indiana                  407       53.56%       83.05%       89.68%       89.93%
            Great     Greater
 10/31/2020 Lakes     Michigan                3464       68.59%       93.82%       96.91%       97.23%
            Great
 10/31/2020 Lakes     Lakeland                1147       73.41%       91.37%       97.04%       97.12%

 10/31/2020 Northeast Albany                  7692       94.96%       97.59%       98.93%       99.06%

 10/31/2020 Northeast Caribbean               2590       97.95%       99.42%       99.50%       99.50%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 23 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                      Connecticut
 10/31/2020 Northeast Valley                   4073       92.05%       96.37%       98.01%       98.26%
                      Greater
 10/31/2020 Northeast Boston                  10412       90.89%       96.44%       98.39%       98.51%

 10/31/2020 Northeast Long Island             16974       97.14%       98.70%       99.19%       99.27%

 10/31/2020 Northeast New York                 7725       90.95%       95.72%       97.79%       97.92%

                      Northern New
 10/31/2020 Northeast England                   461       61.61%       78.74%       91.54%       91.54%

                      Northern New
 10/31/2020 Northeast Jersey                  21121       94.24%       97.69%       97.92%       97.99%

 10/31/2020 Northeast Triboro                  6355       87.66%       93.17%       93.49%       93.60%

 10/31/2020 Northeast Westchester              5962       94.62%       97.85%       98.61%       98.86%

 10/31/2020 Pacific      Bay-Valley           40527       97.85%       98.92%       99.19%       99.23%
 10/31/2020 Pacific      Honolulu              5436       84.95%       98.09%       98.42%       98.47%

 10/31/2020 Pacific      Los Angeles          37713       98.36%       99.11%       99.33%       99.34%

 10/31/2020 Pacific      Sacramento           36840       97.07%       98.86%       99.16%       99.20%

 10/31/2020 Pacific      San Diego            58218       98.11%       99.36%       99.67%       99.69%

 10/31/2020 Pacific      San Francisco        23702       96.02%       98.52%       99.07%       99.11%

 10/31/2020 Pacific      Santa Ana            30082       98.89%       99.57%       99.67%       99.68%

 10/31/2020   Pacific    Sierra Coastal       24149       97.52%       98.57%       99.30%       99.33%
 10/31/2020   Southern   Alabama                653       62.33%       81.32%       91.58%       91.58%
 10/31/2020   Southern   Arkansas               545       85.50%       91.74%       97.06%       97.06%
 10/31/2020   Southern   Dallas                3602       86.90%       95.95%       97.89%       97.89%

 10/31/2020 Southern Ft. Worth                 1741       85.35%       90.18%       92.71%       93.45%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 24 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 10/31/2020 Southern Gulf Atlantic             7961       83.17%       94.35%       97.81%       97.95%
 10/31/2020 Southern Houston                   3001       79.94%       89.57%       91.54%       91.84%

 10/31/2020 Southern Louisiana                  486       57.00%       89.71%       94.44%       94.44%

 10/31/2020 Southern Mississippi                620       60.00%       90.00%       97.26%       97.58%

 10/31/2020 Southern Oklahoma                   450       69.56%       86.22%       92.89%       92.89%

 10/31/2020 Southern Rio Grande                2775       82.70%       93.37%       96.11%       96.22%

 10/31/2020   Southern   South Florida         4220       84.31%       92.20%       96.33%       96.49%
 10/31/2020   Southern   Suncoast             15487       92.46%       96.56%       98.25%       98.27%
 10/31/2020   Western    Alaska                2812       91.71%       96.02%       97.51%       98.12%
 10/31/2020   Western    Arizona              16319       88.98%       94.48%       97.45%       97.65%

 10/31/2020 Western      Central Plains        3457       88.57%       93.75%       97.05%       97.11%

                         Colorado/Wyo
 10/31/2020 Western      ming                 10479       37.58%       53.15%       68.58%       69.83%
 10/31/2020 Western      Dakotas               3230       87.89%       94.33%       97.68%       97.80%
 10/31/2020 Western      Hawkeye               6071       94.20%       97.05%       98.53%       98.55%

 10/31/2020 Western      Mid-Americas          3801       79.22%       92.24%       98.55%       98.68%

 10/31/2020 Western      Nevada Sierra        18343       94.58%       98.82%       99.54%       99.55%

 10/31/2020 Western      Northland             2585       74.55%       94.62%       97.60%       97.68%
 10/31/2020 Western      Portland             16695       92.20%       97.76%       98.79%       99.09%

 10/31/2020 Western      Salt Lake City       28726       94.60%       98.56%       99.55%       99.56%
 10/31/2020 Western      Seattle              54981       94.65%       98.10%       98.82%       98.84%
            Capital
  11/2/2020 Metro        Atlanta               6558       61.50%       89.40%       94.78%       95.64%
            Capital
  11/2/2020 Metro        Baltimore            11558       85.14%       95.09%       98.24%       99.24%
            Capital
  11/2/2020 Metro        Capital               9297       90.31%       95.53%       97.68%       98.57%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 25 of 114




                                           Measured    Processing   Processing   Processing   Processing
                                           Volume:     Score:       Score Plus   Score Plus   Score Plus
                                           Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
              Capital   Greater S
  11/2/2020   Metro     Carolina                7823       79.75%       89.70%       93.83%       97.55%
              Capital
  11/2/2020   Metro     Greensboro             12206       70.89%       84.78%       93.17%       94.55%
              Capital
  11/2/2020   Metro     Mid-Carolinas          10155       74.03%       84.88%       94.99%       96.10%
              Capital   Norther
  11/2/2020   Metro     Virginia               13716       93.13%       95.89%       96.76%       97.12%
              Capital
  11/2/2020   Metro     Richmond               10824       89.66%       94.43%       95.93%       96.64%

  11/2/2020 Eastern     Appalachian             1194       71.69%       82.16%       84.00%       84.67%

                        Central
  11/2/2020 Eastern     Pennsylvania           26141       68.85%       89.79%       93.94%       95.10%

  11/2/2020 Eastern     Kentuckiana              591       69.04%       83.76%       88.66%       90.02%

  11/2/2020 Eastern     Norther Ohio           15434       88.24%       93.95%       96.71%       97.27%

  11/2/2020 Eastern     Ohio Valley            15441       93.41%       96.89%       98.49%       98.89%

                        Philadelphia
  11/2/2020 Eastern     Metropo                15597       79.28%       87.32%       94.18%       97.37%

  11/2/2020 Eastern     South Jersey            9812       88.71%       92.37%       94.92%       97.15%

  11/2/2020 Eastern     Tennessee               5389       88.05%       94.14%       97.74%       98.39%

                        Western New
  11/2/2020 Eastern     York                    9394       94.78%       97.57%       98.11%       98.48%

                        Western
  11/2/2020 Eastern     Pennsylvania           12113       91.65%       95.41%       96.95%       99.08%
            Great
  11/2/2020 Lakes       Central Illinois       14612       91.36%       96.60%       97.82%       98.51%
            Great
  11/2/2020 Lakes       Chicago                13181       70.37%       75.28%       77.04%       77.22%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 26 of 114




                                     Measured    Processing   Processing   Processing   Processing
                                     Volume:     Score:       Score Plus   Score Plus   Score Plus
                                     Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area    District       Ballot      Ballot       Ballot       Ballot       Ballot
              Great
  11/2/2020   Lakes   Detroit             3415       77.92%       87.85%       93.50%       95.58%
              Great
  11/2/2020   Lakes   Gateway             3523       82.71%       90.80%       93.53%       94.86%
              Great   Greater
  11/2/2020   Lakes   Indiana              906       66.00%       87.09%       93.27%       96.36%
              Great   Greater
  11/2/2020   Lakes   Michigan            4798       86.83%       95.02%       97.10%       97.92%
              Great
  11/2/2020   Lakes   Lakeland            1559       80.63%       91.73%       95.00%       96.73%

  11/2/2020 Northeast Albany             10412       95.04%       97.68%       98.44%       98.96%

  11/2/2020 Northeast Caribbean           1556       96.40%       98.52%       99.04%       99.10%

                      Connecticut
  11/2/2020 Northeast Valley              6622       93.13%       96.42%       97.46%       98.08%
                      Greater
  11/2/2020 Northeast Boston             14304       90.51%       94.51%       96.14%       97.32%

  11/2/2020 Northeast Long Island        11028       95.09%       96.96%       97.42%       97.59%

  11/2/2020 Northeast New York           34781       96.22%       98.14%       98.74%       99.01%

                      Northern New
  11/2/2020 Northeast England              441       72.34%       80.27%       87.76%       95.46%

                      Northern New
  11/2/2020 Northeast Jersey             20749       96.10%       97.40%       98.11%       98.43%

  11/2/2020 Northeast Triboro             9854       86.06%       88.90%       89.78%       89.93%

  11/2/2020 Northeast Westchester         5056       91.18%       94.76%       96.95%       97.29%

  11/2/2020 Pacific   Bay-Valley         31458       95.33%       98.52%       98.75%       98.88%
  11/2/2020 Pacific   Honolulu            3574       75.74%       92.47%       96.42%       96.56%

  11/2/2020 Pacific   Los Angeles        25571       96.95%       97.89%       98.20%       98.38%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 27 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

  11/2/2020 Pacific      Sacramento           30136       92.85%       96.00%       99.04%       99.08%

  11/2/2020 Pacific      San Diego            46716       97.75%       98.97%       99.38%       99.58%

  11/2/2020 Pacific      San Francisco        19357       96.17%       97.56%       97.91%       98.00%

  11/2/2020 Pacific      Santa Ana            21599       98.59%       99.12%       99.46%       99.62%

  11/2/2020   Pacific    Sierra Coastal       25832       96.85%       97.55%       97.82%       98.22%
  11/2/2020   Southern   Alabama               1131       68.17%       85.68%       94.96%       96.91%
  11/2/2020   Southern   Arkansas               889       88.19%       95.84%       98.09%       98.88%
  11/2/2020   Southern   Dallas                2663       90.76%       95.12%       98.05%       98.46%

  11/2/2020 Southern Ft. Worth                 1107       81.84%       85.73%       87.62%       88.89%

  11/2/2020 Southern Gulf Atlantic             7150       78.53%       91.47%       95.85%       97.23%
  11/2/2020 Southern Houston                   2506       80.69%       89.62%       92.14%       93.34%

  11/2/2020 Southern Louisiana                  819       70.21%       83.88%       93.65%       95.60%

  11/2/2020 Southern Mississippi                650       80.62%       91.08%       96.77%       98.31%

  11/2/2020 Southern Oklahoma                   774       81.91%       93.02%       95.74%       97.93%

  11/2/2020 Southern Rio Grande                2448       82.03%       90.36%       94.32%       97.59%

  11/2/2020   Southern   South Florida         2754       73.13%       83.88%       87.62%       93.54%
  11/2/2020   Southern   Suncoast             13680       90.00%       95.23%       97.10%       97.59%
  11/2/2020   Western    Alaska                2327       79.50%       84.70%       87.32%       87.92%
  11/2/2020   Western    Arizona              10950       82.75%       94.56%       96.08%       98.03%

  11/2/2020 Western      Central Plains        3183       86.08%       92.77%       97.11%       97.71%

                         Colorado/Wyo
  11/2/2020 Western      ming                 10337       52.75%       71.05%       81.36%       89.34%
  11/2/2020 Western      Dakotas               3758       90.39%       94.62%       96.04%       97.63%
  11/2/2020 Western      Hawkeye               9523       94.37%       96.47%       97.19%       97.41%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 28 of 114




                                       Measured    Processing   Processing   Processing   Processing
                                       Volume:     Score:       Score Plus   Score Plus   Score Plus
                                       Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

  11/2/2020 Western   Mid-Americas          3691       81.63%       91.85%       97.16%       98.16%

  11/2/2020 Western   Nevada Sierra        12028       97.00%       98.66%       99.29%       99.53%

  11/2/2020 Western   Northland             1879       86.85%       95.10%       97.82%       98.46%
  11/2/2020 Western   Portland             13546       93.65%       97.22%       98.22%       98.91%

  11/2/2020 Western   Salt Lake City       24455       96.47%       98.79%       99.35%       99.54%
  11/2/2020 Western   Seattle              38523       94.89%       97.11%       97.82%       98.26%
            Capital
  11/3/2020 Metro     Atlanta               1721       81.00%       91.17%       94.77%       96.34%
            Capital
  11/3/2020 Metro     Baltimore             5854       90.62%       96.38%       98.43%       98.89%
            Capital
  11/3/2020 Metro     Capital               4094       90.82%       97.87%       98.49%       98.63%
            Capital   Greater S
  11/3/2020 Metro     Carolina              1718       70.61%       90.05%       94.59%       97.03%
            Capital
  11/3/2020 Metro     Greensboro            6295       72.15%       94.41%       97.35%       98.09%
            Capital
  11/3/2020 Metro     Mid-Carolinas         3393       79.22%       93.55%       95.87%       96.82%
            Capital   Norther
  11/3/2020 Metro     Virginia              5730       92.97%       96.32%       96.82%       96.98%
            Capital
  11/3/2020 Metro     Richmond              2696       84.05%       93.58%       94.62%       95.14%

  11/3/2020 Eastern   Appalachian            615       37.72%       91.22%       92.68%       93.01%

                      Central
  11/3/2020 Eastern   Pennsylvania          9905       60.05%       88.97%       97.38%       98.70%

  11/3/2020 Eastern   Kentuckiana            209       56.94%       83.73%       85.17%       87.08%

  11/3/2020 Eastern   Norther Ohio          5321       92.37%       98.20%       99.02%       99.08%

  11/3/2020 Eastern   Ohio Valley           7978       94.64%       98.67%       99.22%       99.49%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 29 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                      Philadelphia
  11/3/2020 Eastern   Metropo                 2849       65.25%       88.56%       92.84%       94.81%

  11/3/2020 Eastern   South Jersey           10631       96.82%       98.35%       98.69%       99.10%

  11/3/2020 Eastern   Tennessee                799       78.60%       93.87%       95.99%       97.00%

                      Western New
  11/3/2020 Eastern   York                    2471       92.23%       98.50%       99.27%       99.35%

                      Western
  11/3/2020 Eastern   Pennsylvania            5144       90.55%       97.16%       98.08%       98.41%
            Great
  11/3/2020 Lakes     Central Illinois        9710       93.34%       98.01%       98.39%       98.73%
            Great
  11/3/2020 Lakes     Chicago                 8344       61.15%       73.14%       74.16%       74.59%
            Great
  11/3/2020 Lakes     Detroit                  910       77.80%       87.25%       93.08%       94.84%
            Great
  11/3/2020 Lakes     Gateway                 1114       64.72%       91.56%       93.18%       94.97%
            Great     Greater
  11/3/2020 Lakes     Indiana                  134       61.19%       88.81%       91.79%       94.03%
            Great     Greater
  11/3/2020 Lakes     Michigan                 783       82.50%       94.89%       97.32%       97.57%
            Great
  11/3/2020 Lakes     Lakeland                 598       74.92%       94.31%       98.49%       98.49%

  11/3/2020 Northeast Albany                  5153       91.05%       99.32%       99.59%       99.69%

  11/3/2020 Northeast Caribbean               1296       98.77%       99.85%      100.00%     100.00%

                      Connecticut
  11/3/2020 Northeast Valley                  1788       92.73%       99.05%       99.38%       99.55%
                      Greater
  11/3/2020 Northeast Boston                  6576       94.33%       98.63%       98.98%       99.25%

  11/3/2020 Northeast Long Island            11420       97.25%       99.38%       99.47%       99.52%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 30 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

  11/3/2020 Northeast New York                10154       95.36%       99.07%       99.43%       99.67%

                      Northern New
  11/3/2020 Northeast England                   107       67.29%       82.24%       92.52%       95.33%

                      Northern New
  11/3/2020 Northeast Jersey                   6741       93.06%       98.93%       99.15%       99.38%

  11/3/2020 Northeast Triboro                  3202       91.07%       94.63%       95.44%       95.57%

  11/3/2020 Northeast Westchester              3065       91.42%       98.56%       98.73%       98.86%

  11/3/2020 Pacific      Bay-Valley           44902       96.41%       96.89%       96.96%       96.97%
  11/3/2020 Pacific      Honolulu              3253       94.59%       97.94%       98.71%       98.89%

  11/3/2020 Pacific      Los Angeles          39138       98.67%       99.48%       99.50%       99.51%

  11/3/2020 Pacific      Sacramento           37148       98.39%       99.29%       99.33%       99.34%

  11/3/2020 Pacific      San Diego            62339       99.26%       99.85%       99.90%       99.92%

  11/3/2020 Pacific      San Francisco        16054       99.03%       99.58%       99.61%       99.68%

  11/3/2020 Pacific      Santa Ana            33570       98.07%       99.67%       99.72%       99.75%

  11/3/2020   Pacific    Sierra Coastal       16046       99.07%       99.63%       99.73%       99.79%
  11/3/2020   Southern   Alabama                290       63.10%       90.69%       95.52%       96.90%
  11/3/2020   Southern   Arkansas               116       70.69%       96.55%       99.14%       99.14%
  11/3/2020   Southern   Dallas                 938       86.67%       96.59%       97.44%       98.93%

  11/3/2020 Southern Ft. Worth                  257       86.77%       92.61%       94.55%       94.94%

  11/3/2020 Southern Gulf Atlantic             2108       82.12%       94.69%       96.35%       97.63%
  11/3/2020 Southern Houston                    669       83.86%       95.96%       96.41%       96.86%

  11/3/2020 Southern Louisiana                  223       65.47%       92.38%       93.27%       98.21%

  11/3/2020 Southern Mississippi                384       82.29%       96.88%       97.14%       97.14%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 31 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

  11/3/2020 Southern Oklahoma                   241       69.71%       96.27%       97.51%       97.93%

  11/3/2020 Southern Rio Grande                 848       85.02%       96.46%       97.64%       98.00%

  11/3/2020   Southern   South Florida         1488       83.74%       95.63%       97.04%       97.85%
  11/3/2020   Southern   Suncoast              3412       84.38%       95.90%       97.45%       98.48%
  11/3/2020   Western    Alaska                2299       86.91%       95.61%       96.22%       96.43%
  11/3/2020   Western    Arizona               5073       91.72%       98.01%       98.60%       99.19%

  11/3/2020 Western      Central Plains        1591       93.02%       97.61%       97.93%       98.30%

                         Colorado/Wyo
  11/3/2020 Western      ming                  3345       50.40%       80.84%       89.96%       92.23%
  11/3/2020 Western      Dakotas                586       77.13%       93.00%       94.37%       95.39%
  11/3/2020 Western      Hawkeye               1659       92.83%       97.95%       98.25%       98.31%

  11/3/2020 Western      Mid-Americas          1646       86.51%       97.57%       98.30%       98.60%

  11/3/2020 Western      Nevada Sierra        15076       99.15%       99.81%       99.87%       99.91%

  11/3/2020 Western      Northland             1013       50.74%       98.03%       98.62%       98.91%
  11/3/2020 Western      Portland              8254       96.44%       99.10%       99.32%       99.52%

  11/3/2020 Western      Salt Lake City       30073       83.20%       99.84%       99.86%       99.90%
  11/3/2020 Western      Seattle              43770       98.63%       99.58%       99.67%       99.69%
            Capital
  11/4/2020 Metro        Atlanta                501       73.45%       82.83%       85.43%       88.02%
            Capital
  11/4/2020 Metro        Baltimore             4138       94.03%       94.83%       97.87%       98.86%
            Capital
  11/4/2020 Metro        Capital               2120       95.71%       96.60%       99.06%       99.62%
            Capital      Greater S
  11/4/2020 Metro        Carolina               406       69.46%       78.33%       91.13%       96.31%
            Capital
  11/4/2020 Metro        Greensboro            3986       89.04%       90.37%       96.31%       97.47%
            Capital
  11/4/2020 Metro        Mid-Carolinas         1684       89.96%       92.28%       95.37%       95.72%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 32 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot
            Capital   Norther
  11/4/2020 Metro     Virginia                3989       94.13%       94.91%       96.49%       96.99%
            Capital
  11/4/2020 Metro     Richmond                2553       93.50%       94.75%       97.53%       97.81%

  11/4/2020 Eastern   Appalachian              191       81.15%       83.25%       92.15%       93.72%

                      Central
  11/4/2020 Eastern   Pennsylvania            3275       73.47%       77.56%       91.48%       94.93%

  11/4/2020 Eastern   Kentuckiana              121       64.46%       66.12%       80.99%       84.30%

  11/4/2020 Eastern   Norther Ohio            2458       95.08%       95.40%       98.13%       98.25%

  11/4/2020 Eastern   Ohio Valley             2023       91.40%       93.08%       98.57%       99.11%

                      Philadelphia
  11/4/2020 Eastern   Metropo                 1593       78.41%       81.80%       92.84%       95.54%

  11/4/2020 Eastern   South Jersey            2025       90.17%       91.21%       93.58%       94.81%

  11/4/2020 Eastern   Tennessee                334       80.24%       88.62%       96.11%       96.71%

                      Western New
  11/4/2020 Eastern   York                     945       94.60%       95.45%       97.35%       97.57%

                      Western
  11/4/2020 Eastern   Pennsylvania            1540       82.73%       86.49%       97.53%       98.57%
            Great
  11/4/2020 Lakes     Central Illinois        5714       96.32%       96.90%       98.48%       98.69%
            Great
  11/4/2020 Lakes     Chicago                11090       35.71%       36.59%       37.03%       37.09%
            Great
  11/4/2020 Lakes     Detroit                  342       78.36%       83.63%       93.86%       94.15%
            Great
  11/4/2020 Lakes     Gateway                  368       80.98%       87.77%       92.93%       95.11%
            Great     Greater
  11/4/2020 Lakes     Indiana                   82       81.71%       90.24%       95.12%       95.12%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 33 of 114




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District        Ballot      Ballot       Ballot       Ballot       Ballot
            Great     Greater
  11/4/2020 Lakes     Michigan              165       81.21%       88.48%       93.33%       93.94%
            Great
  11/4/2020 Lakes     Lakeland              388       89.95%       91.49%       95.62%       95.88%

  11/4/2020 Northeast Albany               1851       95.30%       96.76%       98.49%       98.49%

  11/4/2020 Northeast Caribbean             182       95.05%       96.70%       98.35%       98.35%

                      Connecticut
  11/4/2020 Northeast Valley                769       91.68%       93.37%       98.18%       98.57%
                      Greater
  11/4/2020 Northeast Boston               2735       92.80%       94.37%       98.03%       98.61%

  11/4/2020 Northeast Long Island          4716       97.82%       98.37%       98.88%       98.92%

  11/4/2020 Northeast New York             7696       96.86%       97.64%       99.35%       99.43%

                      Northern New
  11/4/2020 Northeast England                85       85.88%       85.88%       92.94%       94.12%

                      Northern New
  11/4/2020 Northeast Jersey               4017       97.04%       97.76%       98.68%       98.76%

  11/4/2020 Northeast Triboro              3060       90.52%       90.88%       91.60%       91.63%

  11/4/2020 Northeast Westchester          1604       91.77%       93.52%       98.38%       98.50%

  11/4/2020 Pacific   Bay-Valley          32082       99.47%       99.56%       99.81%       99.83%
  11/4/2020 Pacific   Honolulu              244       87.30%       95.90%       97.54%       97.54%

  11/4/2020 Pacific   Los Angeles         24509       99.16%       99.37%       99.52%       99.54%

  11/4/2020 Pacific   Sacramento          24655       97.87%       97.96%       98.20%       98.21%

  11/4/2020 Pacific   San Diego           49595       99.78%       99.87%       99.91%       99.93%

  11/4/2020 Pacific   San Francisco        9782       98.36%       98.84%       99.06%       99.09%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 34 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

  11/4/2020 Pacific      Santa Ana            22626       99.41%       99.44%       99.51%       99.52%

  11/4/2020   Pacific    Sierra Coastal        2910       85.26%       86.19%       87.18%       87.18%
  11/4/2020   Southern   Alabama                178       85.39%       88.76%       96.63%       98.31%
  11/4/2020   Southern   Arkansas                81       81.48%       86.42%       96.30%       96.30%
  11/4/2020   Southern   Dallas                 360       83.33%       90.56%       95.28%       95.56%

  11/4/2020 Southern Ft. Worth                  106       83.96%       90.57%       97.17%       98.11%

  11/4/2020 Southern Gulf Atlantic              596       78.86%       84.56%       93.62%       94.80%
  11/4/2020 Southern Houston                    286       84.27%       88.81%       91.26%       93.71%

  11/4/2020 Southern Louisiana                  143       86.71%       92.31%       96.50%     100.00%

  11/4/2020 Southern Mississippi                214       88.32%       92.52%       95.79%       96.73%

  11/4/2020 Southern Oklahoma                   119       77.31%       81.51%       96.64%       98.32%

  11/4/2020 Southern Rio Grande                 381       88.45%       91.60%       97.64%       97.90%

  11/4/2020   Southern   South Florida          330       74.24%       85.45%       95.15%       95.45%
  11/4/2020   Southern   Suncoast               664       74.10%       81.02%       90.81%       95.33%
  11/4/2020   Western    Alaska                1208       86.59%       87.33%       88.49%       88.49%
  11/4/2020   Western    Arizona                721       87.79%       93.48%       95.28%       95.70%

  11/4/2020 Western      Central Plains         513       94.74%       96.49%       98.64%       99.03%

                         Colorado/Wyo
  11/4/2020 Western      ming                  1078       48.52%       58.81%       82.37%       87.57%
  11/4/2020 Western      Dakotas                194       69.59%       76.80%       85.05%       89.18%
  11/4/2020 Western      Hawkeye                475       92.21%       93.47%       96.84%       96.84%

  11/4/2020 Western      Mid-Americas           368       82.34%       88.04%       95.65%       96.74%

  11/4/2020 Western      Nevada Sierra         8931       99.36%       99.59%       99.80%       99.83%

  11/4/2020 Western      Northland              178       91.01%       94.94%       97.19%       97.75%
  11/4/2020 Western      Portland              2739       97.08%       98.54%       99.38%       99.60%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 35 of 114




                                       Measured    Processing   Processing   Processing   Processing
                                       Volume:     Score:       Score Plus   Score Plus   Score Plus
                                       Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

  11/4/2020 Western   Salt Lake City        3271       98.56%       98.84%       99.54%       99.60%
  11/4/2020 Western   Seattle              27973       99.43%       99.66%       99.80%       99.82%
            Capital
  11/5/2020 Metro     Atlanta                464       81.68%       81.90%       86.85%       90.52%
            Capital
  11/5/2020 Metro     Baltimore             1159       70.15%       85.50%       89.13%       96.64%
            Capital
  11/5/2020 Metro     Capital                738       84.82%       91.33%       95.53%       97.83%
            Capital   Greater S
  11/5/2020 Metro     Carolina               255       75.69%       76.47%       81.57%       90.20%
            Capital
  11/5/2020 Metro     Greensboro            1016       65.26%       68.70%       70.57%       87.60%
            Capital
  11/5/2020 Metro     Mid-Carolinas          654       77.37%       81.80%       84.56%       94.19%
            Capital   Norther
  11/5/2020 Metro     Virginia               753       86.19%       90.84%       92.03%       92.83%
            Capital
  11/5/2020 Metro     Richmond              1265       88.22%       91.38%       93.44%       95.89%

  11/5/2020 Eastern   Appalachian            166       66.87%       77.71%       84.34%       91.57%

                      Central
  11/5/2020 Eastern   Pennsylvania          1326       50.98%       67.19%       70.44%       86.73%

  11/5/2020 Eastern   Kentuckiana             86       54.65%       55.81%       59.30%       82.56%

  11/5/2020 Eastern   Norther Ohio           766       87.47%       93.34%       94.52%       96.74%

  11/5/2020 Eastern   Ohio Valley           1178       87.18%       90.66%       96.26%       98.13%

                      Philadelphia
  11/5/2020 Eastern   Metropo                763       54.91%       66.58%       70.25%       90.56%

  11/5/2020 Eastern   South Jersey           929       80.09%       86.65%       87.84%       93.65%

  11/5/2020 Eastern   Tennessee              348       85.34%       85.92%       88.79%       94.83%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 36 of 114




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                      Western New
  11/5/2020 Eastern   York                     474       89.24%       89.45%       95.36%       97.47%

                      Western
  11/5/2020 Eastern   Pennsylvania             828       81.76%       89.25%       92.75%       97.10%
            Great
  11/5/2020 Lakes     Central Illinois        3002       95.87%       96.77%       97.34%       98.20%
            Great
  11/5/2020 Lakes     Chicago                 4762       57.79%       58.19%       58.67%       59.20%
            Great
  11/5/2020 Lakes     Detroit                  335       86.27%       89.55%       91.94%       94.63%
            Great
  11/5/2020 Lakes     Gateway                  242       72.31%       73.55%       85.12%       90.08%
            Great     Greater
  11/5/2020 Lakes     Indiana                   82       76.83%       78.05%       90.24%       95.12%
            Great     Greater
  11/5/2020 Lakes     Michigan                 195       89.74%       90.26%       93.33%       96.92%
            Great
  11/5/2020 Lakes     Lakeland                 155       84.52%       89.68%       90.97%       94.19%

  11/5/2020 Northeast Albany                   990       94.95%       97.78%       98.08%       99.80%

  11/5/2020 Northeast Caribbean                 44       90.91%       90.91%       95.45%       95.45%

                      Connecticut
  11/5/2020 Northeast Valley                   539       90.35%       92.21%       93.69%       95.73%
                      Greater
  11/5/2020 Northeast Boston                  1357       92.26%       94.18%       95.87%       97.64%

  11/5/2020 Northeast Long Island             1048       91.41%       95.80%       96.66%       97.33%

  11/5/2020 Northeast New York                2039       96.13%       97.60%       98.33%       98.97%

                      Northern New
  11/5/2020 Northeast England                   39       79.49%       87.18%       87.18%       92.31%

                      Northern New
  11/5/2020 Northeast Jersey                  2801       95.61%       97.43%       97.61%       98.61%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 37 of 114




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date          Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

  11/5/2020 Northeast Triboro                   762       88.19%       90.81%       94.23%       96.06%

  11/5/2020 Northeast Westchester               765       91.76%       96.21%       97.25%       98.43%

  11/5/2020 Pacific      Bay-Valley            5089       98.03%       98.17%       98.74%       98.90%
  11/5/2020 Pacific      Honolulu               516       89.53%       92.44%       95.93%       98.06%

  11/5/2020 Pacific      Los Angeles           4247       97.67%       97.74%       98.26%       98.59%

  11/5/2020 Pacific      Sacramento            5021       97.67%       98.07%       98.51%       98.71%

  11/5/2020 Pacific      San Diego             7131       98.70%       98.78%       99.28%       99.55%

  11/5/2020 Pacific      San Francisco         2061       97.62%       97.96%       98.45%       98.69%

  11/5/2020 Pacific      Santa Ana             3093       85.45%       85.84%       87.04%       87.52%

  11/5/2020   Pacific    Sierra Coastal        2682       98.02%       98.14%       98.51%       98.73%
  11/5/2020   Southern   Alabama                158       84.81%       84.81%       87.34%       94.30%
  11/5/2020   Southern   Arkansas                64       76.56%       76.56%       79.69%       81.25%
  11/5/2020   Southern   Dallas                 298       86.58%       86.58%       94.63%       96.98%

  11/5/2020 Southern Ft. Worth                   48       64.58%       64.58%       81.25%       83.33%

  11/5/2020 Southern Gulf Atlantic              407       78.87%       79.61%       85.75%       93.37%
  11/5/2020 Southern Houston                    132       78.03%       78.03%       81.82%       87.88%

  11/5/2020 Southern Louisiana                  149       85.23%       86.58%       92.62%       96.64%

  11/5/2020 Southern Mississippi                104       84.62%       84.62%       88.46%       91.35%

  11/5/2020 Southern Oklahoma                   113       72.57%       72.57%       74.34%       98.23%

  11/5/2020 Southern Rio Grande                 191       86.39%       86.39%       87.96%       96.34%

  11/5/2020 Southern South Florida              302       81.46%       81.46%       85.43%       90.40%
  11/5/2020 Southern Suncoast                   767       84.49%       84.49%       90.61%       95.57%
  11/5/2020 Western Alaska                      277       82.31%       83.75%       85.20%       86.28%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 38 of 114




                                       Measured      Processing    Processing    Processing     Processing
                                       Volume:       Score:        Score Plus    Score Plus     Score Plus
                                       Inbound       Inbound       1: Inbound    2: Inbound     3: Inbound
Date        Area      District         Ballot        Ballot        Ballot        Ballot         Ballot
  11/5/2020 Western   Arizona                 1118        94.54%        94.54%         95.53%        96.87%

  11/5/2020 Western   Central Plains          222        73.42%        81.08%        83.78%         93.69%

                      Colorado/Wyo
  11/5/2020 Western   ming                    968        69.21%        70.87%        76.03%         82.64%
  11/5/2020 Western   Dakotas                 217        80.65%        84.33%        90.78%         93.09%
  11/5/2020 Western   Hawkeye                 327        79.82%        85.93%        89.30%         93.27%

  11/5/2020 Western   Mid-Americas            288        75.00%        82.64%        89.58%         94.44%

  11/5/2020 Western   Nevada Sierra          1270        97.56%        98.03%        98.43%         99.45%

  11/5/2020 Western   Northland               165        87.88%        91.52%        92.73%         95.76%
  11/5/2020 Western   Portland               1653        93.35%        93.95%        97.58%         98.97%

  11/5/2020 Western   Salt Lake City         2132        97.94%        97.94%        98.50%         99.25%
  11/5/2020 Western   Seattle                5115        96.56%        96.75%        97.89%         98.46%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 39 of 114




                                                                  Processing                    Processing
                                        Measured    Processing    Score Plus    Processing      Score Plus
                                        Volume:     Score:        1:            Score Plus 2:   3:
                                        Outbound    Outbound      Outbound      Outbound        Outbound
Date          Area      District        Ballot      Ballot        Ballot        Ballot          Ballot
              Capital
 10/24/2020   Metro     Atlanta              4283         1.75%         7.42%        82.63%         82.65%
              Capital
 10/24/2020   Metro     Baltimore            2068        96.86%       98.16%         98.36%         98.65%
              Capital
 10/24/2020   Metro     Capital               176        49.43%       85.23%         89.77%         90.91%
              Capital   Greater S
 10/24/2020   Metro     Carolina               94        37.23%       64.89%         80.85%         81.91%
              Capital
 10/24/2020   Metro     Greensboro           2108        97.34%       99.48%         99.48%         99.53%
              Capital
 10/24/2020   Metro     Mid-Carolinas         666        91.14%       96.40%         97.45%         97.45%
              Capital   Norther
 10/24/2020   Metro     Virginia               54        44.44%       92.59%         92.59%         92.59%
              Capital
 10/24/2020   Metro     Richmond               59        84.75%       94.92%         98.31%         98.31%

 10/24/2020 Eastern     Appalachian            70        68.57%       90.00%         98.57%         98.57%

                        Central
 10/24/2020 Eastern     Pennsylvania         3916         1.33%       99.46%         99.46%         99.46%

 10/24/2020 Eastern     Kentuckiana            36        61.11%       83.33%         86.11%         86.11%

 10/24/2020 Eastern     Norther Ohio         4547         4.84%       98.88%         98.94%         98.97%

 10/24/2020 Eastern     Ohio Valley          1117        95.08%       98.12%         98.12%         98.12%

                        Philadelphia
 10/24/2020 Eastern     Metropo               198        39.90%       55.05%         56.57%         56.57%

 10/24/2020 Eastern     South Jersey       508953        99.97%       99.97%         99.97%         99.97%

 10/24/2020 Eastern     Tennessee             124        39.52%       87.10%         92.74%         92.74%

                        Western New
 10/24/2020 Eastern     York                   28        57.14%      100.00%        100.00%        100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 40 of 114




                                                                      Processing                   Processing
                                         Measured       Processing    Score Plus   Processing      Score Plus
                                         Volume:        Score:        1:           Score Plus 2:   3:
                                         Outbound       Outbound      Outbound     Outbound        Outbound
Date        Area      District           Ballot         Ballot        Ballot       Ballot          Ballot

                      Western
 10/24/2020 Eastern   Pennsylvania           19006           98.13%       98.86%        99.46%         99.82%
            Great
 10/24/2020 Lakes     Central Illinois        1014            2.76%       68.74%        99.61%         99.61%
            Great
 10/24/2020 Lakes     Chicago                   59           81.36%       94.92%        98.31%         98.31%
            Great
 10/24/2020 Lakes     Detroit                  498           80.12%       85.94%        86.55%         97.19%
            Great
 10/24/2020 Lakes     Gateway                 2609           83.94%       97.55%        98.93%         98.93%
            Great     Greater
 10/24/2020 Lakes     Indiana                  125           78.40%       86.40%        94.40%         94.40%
            Great     Greater
 10/24/2020 Lakes     Michigan                2937           83.59%       87.44%        96.97%         98.91%
            Great
 10/24/2020 Lakes     Lakeland                 107           27.10%       49.53%        74.77%         74.77%

 10/24/2020 Northeast Albany                    18           66.67%       88.89%        94.44%         94.44%

 10/24/2020 Northeast Caribbean                     4       100.00%      100.00%       100.00%        100.00%

                      Connecticut
 10/24/2020 Northeast Valley                 22989           98.84%       98.89%       100.00%        100.00%
                      Greater
 10/24/2020 Northeast Boston                   116           87.07%       94.83%        95.69%         95.69%

 10/24/2020 Northeast Long Island               12           83.33%      100.00%       100.00%        100.00%

 10/24/2020 Northeast New York                  53           90.57%       94.34%        94.34%         94.34%

                      Northern New
 10/24/2020 Northeast England                   22           81.82%       95.45%        95.45%         95.45%

                      Northern New
 10/24/2020 Northeast Jersey                 22579           99.58%       99.64%        99.66%         99.66%

 10/24/2020 Northeast Triboro                   72           73.61%       90.28%        97.22%         97.22%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 41 of 114




                                                                    Processing                   Processing
                                          Measured    Processing    Score Plus   Processing      Score Plus
                                          Volume:     Score:        1:           Score Plus 2:   3:
                                          Outbound    Outbound      Outbound     Outbound        Outbound
Date          Area       District         Ballot      Ballot        Ballot       Ballot          Ballot

 10/24/2020 Northeast Westchester                16        81.25%      100.00%       100.00%        100.00%

 10/24/2020 Pacific      Bay-Valley             125        21.60%       43.20%        43.20%         43.20%
 10/24/2020 Pacific      Honolulu                65        32.31%       36.92%        36.92%         36.92%

 10/24/2020 Pacific      Los Angeles            189        79.89%       84.13%        84.13%         84.66%

 10/24/2020 Pacific      Sacramento            2939        81.39%       94.42%        94.49%         94.79%

 10/24/2020 Pacific      San Diego            12366        99.70%       99.87%        99.91%         99.93%

 10/24/2020 Pacific      San Francisco           42        40.48%       59.52%        59.52%         64.29%

 10/24/2020 Pacific      Santa Ana            10303        96.62%       96.68%        98.78%         98.79%

 10/24/2020   Pacific    Sierra Coastal        3680        99.29%       99.59%        99.59%         99.65%
 10/24/2020   Southern   Alabama                 55        34.55%       80.00%        89.09%         89.09%
 10/24/2020   Southern   Arkansas                31        45.16%       96.77%        96.77%         96.77%
 10/24/2020   Southern   Dallas                  23        69.57%       86.96%        86.96%         86.96%

 10/24/2020 Southern Ft. Worth                  649        97.38%       98.15%        99.69%         99.69%

 10/24/2020 Southern Gulf Atlantic             1969         3.61%       13.76%        85.07%         91.37%
 10/24/2020 Southern Houston                     41        19.51%       80.49%        82.93%         82.93%

 10/24/2020 Southern Louisiana                   25        32.00%       68.00%        72.00%         72.00%

 10/24/2020 Southern Mississippi                 38        36.84%       84.21%        94.74%         94.74%

 10/24/2020 Southern Oklahoma                    20        70.00%       80.00%        85.00%         90.00%

 10/24/2020 Southern Rio Grande                  54        55.56%       83.33%        90.74%         90.74%

 10/24/2020   Southern   South Florida          137        22.63%       33.58%        34.31%         68.61%
 10/24/2020   Southern   Suncoast             29921        60.56%       61.62%        62.19%         99.06%
 10/24/2020   Western    Alaska                  25        36.00%       44.00%        44.00%         72.00%
 10/24/2020   Western    Arizona              41454        79.09%       84.32%        97.23%         97.46%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 42 of 114




                                                                 Processing                    Processing
                                       Measured    Processing    Score Plus    Processing      Score Plus
                                       Volume:     Score:        1:            Score Plus 2:   3:
                                       Outbound    Outbound      Outbound      Outbound        Outbound
Date        Area      District         Ballot      Ballot        Ballot        Ballot          Ballot

 10/24/2020 Western   Central Plains          35        68.57%       77.14%         80.00%         80.00%

                      Colorado/Wyo
 10/24/2020 Western   ming                  2104        66.44%       79.66%         94.15%         94.30%
 10/24/2020 Western   Dakotas                 54        29.63%       79.63%         81.48%         81.48%
 10/24/2020 Western   Hawkeye                 44        47.73%       90.91%        100.00%        100.00%

 10/24/2020 Western   Mid-Americas           165        69.09%       70.91%         72.73%         73.94%

 10/24/2020 Western   Nevada Sierra          658        67.93%       75.99%         77.20%         77.51%

 10/24/2020 Western   Northland              406        15.76%       79.31%         87.44%         87.44%
 10/24/2020 Western   Portland               104        15.38%       29.81%         33.65%         33.65%

 10/24/2020 Western   Salt Lake City        3850        96.65%       96.70%         96.83%         97.43%
 10/24/2020 Western   Seattle                426         6.10%       11.97%         12.91%         16.20%
            Capital
 10/26/2020 Metro     Atlanta               5410         1.66%         1.81%         2.09%         27.08%
            Capital
 10/26/2020 Metro     Baltimore            41934        90.56%       91.85%         91.88%         91.88%
            Capital
 10/26/2020 Metro     Capital              14440        99.74%       99.84%         99.91%         99.92%
            Capital   Greater S
 10/26/2020 Metro     Carolina               163        56.44%       64.42%         82.82%         84.66%
            Capital
 10/26/2020 Metro     Greensboro            1633        97.49%       98.16%         99.14%         99.45%
            Capital
 10/26/2020 Metro     Mid-Carolinas          748        97.46%       97.99%         99.33%        100.00%
            Capital   Norther
 10/26/2020 Metro     Virginia               146        85.62%       89.73%         99.32%         99.32%
            Capital
 10/26/2020 Metro     Richmond               280        34.64%       37.14%         38.21%         98.93%

 10/26/2020 Eastern   Appalachian             57        66.67%       71.93%         89.47%         92.98%

                      Central
 10/26/2020 Eastern   Pennsylvania           706         7.65%       14.87%         97.31%         97.31%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 43 of 114




                                                                   Processing                   Processing
                                         Measured    Processing    Score Plus   Processing      Score Plus
                                         Volume:     Score:        1:           Score Plus 2:   3:
                                         Outbound    Outbound      Outbound     Outbound        Outbound
Date        Area      District           Ballot      Ballot        Ballot       Ballot          Ballot

 10/26/2020 Eastern   Kentuckiana               74        78.38%       78.38%        95.95%         97.30%

 10/26/2020 Eastern   Norther Ohio            2487        35.79%       62.69%        86.29%         86.33%

 10/26/2020 Eastern   Ohio Valley              763        22.15%       97.38%        97.51%         97.51%

                      Philadelphia
 10/26/2020 Eastern   Metropo                18341        95.05%       95.30%        99.42%         99.45%

 10/26/2020 Eastern   South Jersey          340245        99.96%       99.98%        99.98%         99.98%

 10/26/2020 Eastern   Tennessee                191        79.06%       85.86%        93.19%         96.86%

                      Western New
 10/26/2020 Eastern   York                      47        95.74%       95.74%       100.00%        100.00%

                      Western
 10/26/2020 Eastern   Pennsylvania            2307        25.27%       91.72%        93.93%         96.14%
            Great
 10/26/2020 Lakes     Central Illinois        4449        78.17%       78.17%        95.39%         99.93%
            Great
 10/26/2020 Lakes     Chicago                  136        76.47%       83.09%        92.65%         97.79%
            Great
 10/26/2020 Lakes     Detroit                   95        47.37%       58.95%        74.74%         74.74%
            Great
 10/26/2020 Lakes     Gateway                 7120        98.79%       98.88%        99.26%         99.44%
            Great     Greater
 10/26/2020 Lakes     Indiana                  210        92.38%       93.81%        97.14%         98.57%
            Great     Greater
 10/26/2020 Lakes     Michigan                1653         7.26%       27.95%        48.22%         98.85%
            Great
 10/26/2020 Lakes     Lakeland                 593        12.82%       14.67%        16.53%         96.80%

 10/26/2020 Northeast Albany                   135        93.33%       94.07%       100.00%        100.00%

 10/26/2020 Northeast Caribbean                 31        32.26%       32.26%        32.26%         32.26%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 44 of 114




                                                                    Processing                   Processing
                                          Measured    Processing    Score Plus   Processing      Score Plus
                                          Volume:     Score:        1:           Score Plus 2:   3:
                                          Outbound    Outbound      Outbound     Outbound        Outbound
Date          Area       District         Ballot      Ballot        Ballot       Ballot          Ballot

                      Connecticut
 10/26/2020 Northeast Valley                    417        98.08%       98.08%       100.00%        100.00%
                      Greater
 10/26/2020 Northeast Boston                    268        88.06%       88.06%        98.51%         99.25%

 10/26/2020 Northeast Long Island                42        90.48%       90.48%        92.86%        100.00%

 10/26/2020 Northeast New York                  390        94.10%       96.92%        99.23%        100.00%

                      Northern New
 10/26/2020 Northeast England                    94        91.49%       95.74%       100.00%        100.00%

                      Northern New
 10/26/2020 Northeast Jersey                 559874        97.49%       99.99%        99.99%         99.99%

 10/26/2020 Northeast Triboro                   217        94.01%       95.85%        97.70%         98.62%

 10/26/2020 Northeast Westchester                70        97.14%       98.57%       100.00%        100.00%

 10/26/2020 Pacific      Bay-Valley             155        43.23%       45.81%        50.97%         51.61%
 10/26/2020 Pacific      Honolulu                76        63.16%       67.11%        72.37%         72.37%

 10/26/2020 Pacific      Los Angeles            139        73.38%       73.38%        82.01%         82.01%

 10/26/2020 Pacific      Sacramento            3643        95.69%       96.10%        96.49%         97.01%

 10/26/2020 Pacific      San Diego              259        81.85%       84.56%        85.33%         86.87%

 10/26/2020 Pacific      San Francisco           59        77.97%       77.97%        79.66%         79.66%

 10/26/2020 Pacific      Santa Ana            10083        98.78%       98.95%        99.02%         99.05%

 10/26/2020   Pacific    Sierra Coastal        5452        87.07%       99.08%        99.32%         99.32%
 10/26/2020   Southern   Alabama                124        58.06%       61.29%        91.94%         97.58%
 10/26/2020   Southern   Arkansas                48        87.50%       89.58%        97.92%         97.92%
 10/26/2020   Southern   Dallas                 105        84.76%       91.43%        97.14%         98.10%

 10/26/2020 Southern Ft. Worth                  333        15.02%       96.10%        97.90%         98.80%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 45 of 114




                                                                    Processing                    Processing
                                          Measured    Processing    Score Plus    Processing      Score Plus
                                          Volume:     Score:        1:            Score Plus 2:   3:
                                          Outbound    Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot      Ballot        Ballot        Ballot          Ballot

 10/26/2020 Southern Gulf Atlantic             1191        10.24%       12.17%         20.07%         88.75%
 10/26/2020 Southern Houston                     89        84.27%       91.01%         98.88%         98.88%

 10/26/2020 Southern Louisiana                  102        55.88%       60.78%         72.55%         72.55%

 10/26/2020 Southern Mississippi                 43        67.44%       74.42%         90.70%         93.02%

 10/26/2020 Southern Oklahoma                    77        89.61%       96.10%        100.00%        100.00%

 10/26/2020 Southern Rio Grande                 114        85.09%       87.72%         92.98%         99.12%

 10/26/2020   Southern   South Florida           75        80.00%       85.33%         92.00%         92.00%
 10/26/2020   Southern   Suncoast             20099        72.16%       75.60%         76.08%         76.45%
 10/26/2020   Western    Alaska                  16        62.50%       81.25%         87.50%         87.50%
 10/26/2020   Western    Arizona              44682        83.69%       88.45%         92.53%         97.61%

 10/26/2020 Western      Central Plains         179        28.49%       28.49%         32.40%         34.08%

                         Colorado/Wyo
 10/26/2020 Western      ming                  2860        48.01%       82.17%         92.24%         93.01%
 10/26/2020 Western      Dakotas                 60        55.00%       56.67%         71.67%         73.33%
 10/26/2020 Western      Hawkeye                 59        81.36%       84.75%         94.92%         96.61%

 10/26/2020 Western      Mid-Americas           109        81.65%       84.40%         89.91%         92.66%

 10/26/2020 Western      Nevada Sierra         1020        60.98%       78.43%         80.39%         81.76%

 10/26/2020 Western      Northland              838        85.44%       86.87%         95.58%         96.90%
 10/26/2020 Western      Portland               164        63.41%       65.85%         70.73%         72.56%

 10/26/2020 Western      Salt Lake City        2928        89.11%       89.48%         95.42%         96.24%
 10/26/2020 Western      Seattle                735        12.79%       13.61%         18.10%         35.92%
            Capital
 10/27/2020 Metro        Atlanta              15371         0.36%         0.39%         0.40%          0.42%
            Capital
 10/27/2020 Metro        Baltimore            42960        66.10%       66.11%         66.79%         66.79%
            Capital
 10/27/2020 Metro        Capital              24777        99.95%       99.98%         99.98%         99.98%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 46 of 114




                                                                     Processing                   Processing
                                           Measured    Processing    Score Plus   Processing      Score Plus
                                           Volume:     Score:        1:           Score Plus 2:   3:
                                           Outbound    Outbound      Outbound     Outbound        Outbound
Date          Area      District           Ballot      Ballot        Ballot       Ballot          Ballot
              Capital   Greater S
 10/27/2020   Metro     Carolina                 106        64.15%       86.79%        89.62%         96.23%
              Capital
 10/27/2020   Metro     Greensboro              1736        98.44%       98.91%        98.96%         99.31%
              Capital
 10/27/2020   Metro     Mid-Carolinas           2244        88.68%       99.33%        99.42%         99.78%
              Capital   Norther
 10/27/2020   Metro     Virginia                  28        60.71%       92.86%        96.43%         96.43%
              Capital
 10/27/2020   Metro     Richmond                  93        86.02%       98.92%        98.92%         98.92%

 10/27/2020 Eastern     Appalachian               69        36.23%       44.93%        44.93%         44.93%

                        Central
 10/27/2020 Eastern     Pennsylvania             366        21.86%       26.78%        32.51%         99.73%

 10/27/2020 Eastern     Kentuckiana               47         8.51%       21.28%        21.28%         95.74%

 10/27/2020 Eastern     Norther Ohio             368         3.80%       10.33%        25.27%         94.02%

 10/27/2020 Eastern     Ohio Valley               61        34.43%       65.57%        81.97%         90.16%

                        Philadelphia
 10/27/2020 Eastern     Metropo                  470        85.74%       90.85%        96.17%         99.36%

 10/27/2020 Eastern     South Jersey            4583        99.76%       99.83%        99.87%         99.87%

 10/27/2020 Eastern     Tennessee                 27        55.56%       92.59%        96.30%        100.00%

                        Western New
 10/27/2020 Eastern     York                      52        94.23%       96.15%        96.15%         98.08%

                        Western
 10/27/2020 Eastern     Pennsylvania            7131        97.41%       99.50%        99.69%         99.85%
            Great
 10/27/2020 Lakes       Central Illinois         303         7.26%       11.55%        11.55%         98.68%
            Great
 10/27/2020 Lakes       Chicago                   45        64.44%       77.78%        80.00%         82.22%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 47 of 114




                                                                  Processing                   Processing
                                     Measured       Processing    Score Plus   Processing      Score Plus
                                     Volume:        Score:        1:           Score Plus 2:   3:
                                     Outbound       Outbound      Outbound     Outbound        Outbound
Date          Area    District       Ballot         Ballot        Ballot       Ballot          Ballot
              Great
 10/27/2020   Lakes   Detroit               28           32.14%       85.71%        85.71%         92.86%
              Great
 10/27/2020   Lakes   Gateway              142           38.03%       87.32%        88.73%         88.73%
              Great   Greater
 10/27/2020   Lakes   Indiana               80           62.50%       90.00%        92.50%         95.00%
              Great   Greater
 10/27/2020   Lakes   Michigan            1166            0.86%       13.12%        99.66%         99.83%
              Great
 10/27/2020   Lakes   Lakeland              40           82.50%       85.00%        85.00%         85.00%

 10/27/2020 Northeast Albany                    6        50.00%       66.67%        66.67%         66.67%

 10/27/2020 Northeast Caribbean             64           26.56%       26.56%        26.56%         26.56%

                      Connecticut
 10/27/2020 Northeast Valley                25           56.00%       80.00%        80.00%         80.00%
                      Greater
 10/27/2020 Northeast Boston               193           91.19%       94.82%        94.82%         96.37%

 10/27/2020 Northeast Long Island           36           80.56%       83.33%        86.11%         86.11%

 10/27/2020 Northeast New York              31           19.35%       70.97%        74.19%         74.19%

                      Northern New
 10/27/2020 Northeast England               15           66.67%       73.33%        73.33%         80.00%

                      Northern New
 10/27/2020 Northeast Jersey            370235           99.96%       99.98%        99.99%        100.00%

 10/27/2020 Northeast Triboro               50           32.00%       34.00%        34.00%         86.00%

 10/27/2020 Northeast Westchester           12           83.33%      100.00%       100.00%        100.00%

 10/27/2020 Pacific   Bay-Valley            29           51.72%       58.62%        58.62%         58.62%
 10/27/2020 Pacific   Honolulu              23           91.30%      100.00%       100.00%        100.00%

 10/27/2020 Pacific   Los Angeles          250           16.40%       18.80%        96.80%         96.80%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 48 of 114




                                                                       Processing                   Processing
                                          Measured       Processing    Score Plus   Processing      Score Plus
                                          Volume:        Score:        1:           Score Plus 2:   3:
                                          Outbound       Outbound      Outbound     Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot       Ballot          Ballot

 10/27/2020 Pacific      Sacramento              21           42.86%       57.14%        66.67%         76.19%

 10/27/2020 Pacific      San Diego              396           10.86%       13.89%        76.26%         76.52%

 10/27/2020 Pacific      San Francisco           26           84.62%      100.00%       100.00%        100.00%

 10/27/2020 Pacific      Santa Ana              495           24.44%       27.27%        99.60%         99.60%

 10/27/2020   Pacific    Sierra Coastal        1520           98.55%       99.54%        99.61%         99.67%
 10/27/2020   Southern   Alabama                 14           42.86%       57.14%        57.14%         64.29%
 10/27/2020   Southern   Arkansas                 5           80.00%       80.00%        80.00%         80.00%
 10/27/2020   Southern   Dallas                  26           61.54%       65.38%        69.23%         69.23%

 10/27/2020 Southern Ft. Worth                   51           27.45%       39.22%        78.43%        100.00%

 10/27/2020 Southern Gulf Atlantic              288           14.93%       22.92%        24.65%         25.69%
 10/27/2020 Southern Houston                     40           70.00%       85.00%        87.50%         90.00%

 10/27/2020 Southern Louisiana                   24           79.17%       91.67%        91.67%         91.67%

 10/27/2020 Southern Mississippi                     6       100.00%      100.00%       100.00%        100.00%

 10/27/2020 Southern Oklahoma                    44           27.27%       31.82%        31.82%         88.64%

 10/27/2020 Southern Rio Grande                  61           45.90%       55.74%        55.74%         77.05%

 10/27/2020   Southern   South Florida           73           83.56%      100.00%       100.00%        100.00%
 10/27/2020   Southern   Suncoast              5919           90.93%       94.46%        94.85%         97.25%
 10/27/2020   Western    Alaska                   5           20.00%       60.00%       100.00%        100.00%
 10/27/2020   Western    Arizona               4614           18.66%       49.26%        55.07%         64.54%

 10/27/2020 Western      Central Plains          17           52.94%       70.59%        70.59%         70.59%

                         Colorado/Wyo
 10/27/2020 Western      ming                  1747            1.32%       62.39%        78.31%         86.61%
 10/27/2020 Western      Dakotas                 50           20.00%       34.00%        38.00%         40.00%
 10/27/2020 Western      Hawkeye                 11           72.73%      100.00%       100.00%        100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 49 of 114




                                                                 Processing                    Processing
                                       Measured    Processing    Score Plus    Processing      Score Plus
                                       Volume:     Score:        1:            Score Plus 2:   3:
                                       Outbound    Outbound      Outbound      Outbound        Outbound
Date        Area      District         Ballot      Ballot        Ballot        Ballot          Ballot

 10/27/2020 Western   Mid-Americas            17        41.18%       76.47%         76.47%         76.47%

 10/27/2020 Western   Nevada Sierra           92        25.00%       26.09%         31.52%         31.52%

 10/27/2020 Western   Northland             1873        86.87%       98.93%         98.93%         99.79%
 10/27/2020 Western   Portland               233         6.44%        9.01%         96.57%         96.57%

 10/27/2020 Western   Salt Lake City          98         8.16%       39.80%         45.92%         47.96%
 10/27/2020 Western   Seattle                502         6.57%       34.46%         34.46%         35.66%
            Capital
 10/28/2020 Metro     Atlanta                718         3.76%         5.29%         6.82%          7.52%
            Capital
 10/28/2020 Metro     Baltimore            14852        54.75%       96.24%         96.28%         96.49%
            Capital
 10/28/2020 Metro     Capital                202         8.42%       62.38%         67.33%         67.33%
            Capital   Greater S
 10/28/2020 Metro     Carolina               150         8.00%       36.00%         40.00%         40.67%
            Capital
 10/28/2020 Metro     Greensboro             888        66.22%       90.20%         90.99%         91.22%
            Capital
 10/28/2020 Metro     Mid-Carolinas         1097        56.97%       98.72%         99.73%         99.73%
            Capital   Norther
 10/28/2020 Metro     Virginia                80        23.75%       23.75%         25.00%         25.00%
            Capital
 10/28/2020 Metro     Richmond                30         3.33%       16.67%         26.67%         26.67%

 10/28/2020 Eastern   Appalachian             32        31.25%       31.25%         31.25%         34.38%

                      Central
 10/28/2020 Eastern   Pennsylvania           236        16.10%       16.53%         18.64%         19.92%

 10/28/2020 Eastern   Kentuckiana             13        46.15%       61.54%         61.54%         61.54%

 10/28/2020 Eastern   Norther Ohio           120        20.00%       20.83%         25.83%         29.17%

 10/28/2020 Eastern   Ohio Valley            123        22.76%       22.76%         30.08%         33.33%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 50 of 114




                                                                      Processing                    Processing
                                         Measured       Processing    Score Plus    Processing      Score Plus
                                         Volume:        Score:        1:            Score Plus 2:   3:
                                         Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District           Ballot         Ballot        Ballot        Ballot          Ballot

                      Philadelphia
 10/28/2020 Eastern   Metropo                  197           42.64%       50.76%         55.33%         56.85%

 10/28/2020 Eastern   South Jersey           37417           98.26%       99.69%         99.70%         99.79%

 10/28/2020 Eastern   Tennessee                 24           58.33%       70.83%         79.17%         79.17%

                      Western New
 10/28/2020 Eastern   York                     120            6.67%         6.67%         6.67%          6.67%

                      Western
 10/28/2020 Eastern   Pennsylvania            7547           97.67%       97.67%         97.92%         98.21%
            Great
 10/28/2020 Lakes     Central Illinois          98            3.06%         4.08%        27.55%         27.55%
            Great
 10/28/2020 Lakes     Chicago                       6        66.67%       83.33%        100.00%        100.00%
            Great
 10/28/2020 Lakes     Detroit                   47           63.83%       70.21%         95.74%         97.87%
            Great
 10/28/2020 Lakes     Gateway                   91           56.04%       69.23%         82.42%         82.42%
            Great     Greater
 10/28/2020 Lakes     Indiana                   75           74.67%       80.00%         81.33%         82.67%
            Great     Greater
 10/28/2020 Lakes     Michigan                 713            1.82%         2.38%        17.53%         94.53%
            Great
 10/28/2020 Lakes     Lakeland                  48           14.58%       16.67%         16.67%         16.67%

 10/28/2020 Northeast Albany                        9        66.67%       66.67%         66.67%         77.78%

 10/28/2020 Northeast Caribbean                     0

                      Connecticut
 10/28/2020 Northeast Valley                    34           41.18%       41.18%         41.18%         41.18%
                      Greater
 10/28/2020 Northeast Boston                    62           27.42%       27.42%         32.26%         32.26%

 10/28/2020 Northeast Long Island                   3       100.00%      100.00%        100.00%        100.00%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 51 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

 10/28/2020 Northeast New York                   42           83.33%       83.33%        100.00%        100.00%

                      Northern New
 10/28/2020 Northeast England                    51            3.92%         5.88%         5.88%          5.88%

                      Northern New
 10/28/2020 Northeast Jersey                 659595           99.37%       99.37%         99.96%         99.99%

 10/28/2020 Northeast Triboro                    33           90.91%       90.91%         93.94%         93.94%

 10/28/2020 Northeast Westchester                32           25.00%       25.00%         28.13%         31.25%

 10/28/2020 Pacific      Bay-Valley                  8        12.50%       25.00%         25.00%         25.00%
 10/28/2020 Pacific      Honolulu                    4        50.00%       75.00%        100.00%        100.00%

 10/28/2020 Pacific      Los Angeles            694           16.43%       16.86%         20.46%         99.42%

 10/28/2020 Pacific      Sacramento             106           85.85%       85.85%         94.34%         95.28%

 10/28/2020 Pacific      San Diego            11408           99.88%       99.89%         99.95%         99.95%

 10/28/2020 Pacific      San Francisco               5         0.00%       20.00%         80.00%         80.00%

 10/28/2020 Pacific      Santa Ana             3901           99.15%       99.21%         99.49%         99.62%

 10/28/2020   Pacific    Sierra Coastal        1352           99.11%       99.19%         99.26%         99.41%
 10/28/2020   Southern   Alabama                 64           18.75%       23.44%         23.44%         23.44%
 10/28/2020   Southern   Arkansas                 4            0.00%        0.00%          0.00%         25.00%
 10/28/2020   Southern   Dallas                  58            6.90%        6.90%         13.79%         13.79%

 10/28/2020 Southern Ft. Worth                   54            0.00%         0.00%         1.85%          1.85%

 10/28/2020 Southern Gulf Atlantic              409           15.89%       16.87%         17.60%         18.83%
 10/28/2020 Southern Houston                      7           14.29%       28.57%         85.71%         85.71%

 10/28/2020 Southern Louisiana                       5       100.00%      100.00%        100.00%        100.00%

 10/28/2020 Southern Mississippi                     4        50.00%       75.00%        100.00%        100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 52 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

 10/28/2020 Southern Oklahoma                        2        50.00%       50.00%        100.00%        100.00%

 10/28/2020 Southern Rio Grande                 142            4.23%         5.63%         8.45%         14.08%

 10/28/2020   Southern   South Florida          147           24.49%       24.49%         25.17%         25.85%
 10/28/2020   Southern   Suncoast             14527           89.55%       89.81%         90.00%         90.18%
 10/28/2020   Western    Alaska                   4           50.00%       50.00%         75.00%        100.00%
 10/28/2020   Western    Arizona              21294           88.64%       88.98%         95.74%         96.39%

 10/28/2020 Western      Central Plains          17           17.65%       17.65%         41.18%         41.18%

                         Colorado/Wyo
 10/28/2020 Western      ming                  1518            0.40%        0.72%         82.21%         86.82%
 10/28/2020 Western      Dakotas                 22            4.55%        9.09%         22.73%         27.27%
 10/28/2020 Western      Hawkeye                  5           40.00%       40.00%         40.00%         40.00%

 10/28/2020 Western      Mid-Americas            26           69.23%       69.23%         84.62%         84.62%

 10/28/2020 Western      Nevada Sierra          104           18.27%       19.23%         25.00%         29.81%

 10/28/2020 Western      Northland              559            0.36%       93.74%         95.53%         95.71%
 10/28/2020 Western      Portland                53           15.09%       15.09%         32.08%         33.96%

 10/28/2020 Western      Salt Lake City        3767           97.61%       97.64%         98.19%         98.30%
 10/28/2020 Western      Seattle                321            0.62%        1.87%         36.14%         37.07%
            Capital
 10/29/2020 Metro        Atlanta               2233            2.24%         2.24%         2.55%          2.73%
            Capital
 10/29/2020 Metro        Baltimore             1981           46.09%       46.09%         97.78%         97.78%
            Capital
 10/29/2020 Metro        Capital                 91           36.26%       36.26%         52.75%         56.04%
            Capital      Greater S
 10/29/2020 Metro        Carolina                45           62.22%       62.22%         82.22%         91.11%
            Capital
 10/29/2020 Metro        Greensboro             967           88.93%       88.93%         96.69%         96.90%
            Capital
 10/29/2020 Metro        Mid-Carolinas          290           14.83%       14.83%         22.07%         22.41%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 53 of 114




                                                                   Processing                   Processing
                                         Measured    Processing    Score Plus   Processing      Score Plus
                                         Volume:     Score:        1:           Score Plus 2:   3:
                                         Outbound    Outbound      Outbound     Outbound        Outbound
Date        Area      District           Ballot      Ballot        Ballot       Ballot          Ballot
            Capital   Norther
 10/29/2020 Metro     Virginia                 119        19.33%       19.33%        19.33%         21.85%
            Capital
 10/29/2020 Metro     Richmond                  30        83.33%       83.33%        86.67%         90.00%

 10/29/2020 Eastern   Appalachian               24        79.17%       83.33%        83.33%         83.33%

                      Central
 10/29/2020 Eastern   Pennsylvania              39        46.15%       53.85%        56.41%         64.10%

 10/29/2020 Eastern   Kentuckiana               68        22.06%       23.53%        26.47%         26.47%

 10/29/2020 Eastern   Norther Ohio             566        86.57%       87.81%        88.34%         90.11%

 10/29/2020 Eastern   Ohio Valley             1821        95.44%       95.44%        95.55%         96.21%

                      Philadelphia
 10/29/2020 Eastern   Metropo                 2351        99.19%       99.32%        99.57%         99.83%

 10/29/2020 Eastern   South Jersey          296937        99.71%       99.71%        99.97%         99.97%

 10/29/2020 Eastern   Tennessee                173        23.70%       23.70%        25.43%         26.01%

                      Western New
 10/29/2020 Eastern   York                      27        66.67%       70.37%        70.37%         70.37%

                      Western
 10/29/2020 Eastern   Pennsylvania            8433        99.41%       99.57%        99.58%         99.64%
            Great
 10/29/2020 Lakes     Central Illinois        1300        98.92%       98.92%        98.92%         99.31%
            Great
 10/29/2020 Lakes     Chicago                   60        80.00%       85.00%        86.67%         90.00%
            Great
 10/29/2020 Lakes     Detroit                   95        95.79%       95.79%        98.95%         98.95%
            Great
 10/29/2020 Lakes     Gateway                  177        60.45%       71.19%        73.45%         89.27%
            Great     Greater
 10/29/2020 Lakes     Indiana                   61        75.41%       80.33%        93.44%         96.72%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 54 of 114




                                                                Processing                   Processing
                                      Measured    Processing    Score Plus   Processing      Score Plus
                                      Volume:     Score:        1:           Score Plus 2:   3:
                                      Outbound    Outbound      Outbound     Outbound        Outbound
Date        Area      District        Ballot      Ballot        Ballot       Ballot          Ballot
            Great     Greater
 10/29/2020 Lakes     Michigan             1864        97.64%       97.64%        97.64%         97.96%
            Great
 10/29/2020 Lakes     Lakeland               61        90.16%       90.16%        93.44%         96.72%

 10/29/2020 Northeast Albany                 14        78.57%       78.57%        78.57%         78.57%

 10/29/2020 Northeast Caribbean

                      Connecticut
 10/29/2020 Northeast Valley                 47        42.55%       42.55%        51.06%         55.32%
                      Greater
 10/29/2020 Northeast Boston                199        22.61%       22.61%        24.12%         24.62%

 10/29/2020 Northeast Long Island            23        95.65%       95.65%       100.00%        100.00%

 10/29/2020 Northeast New York               68        79.41%       80.88%        89.71%         89.71%

                      Northern New
 10/29/2020 Northeast England                34        64.71%       64.71%        79.41%         79.41%

                      Northern New
 10/29/2020 Northeast Jersey             101851        86.30%       99.49%        99.49%         99.95%

 10/29/2020 Northeast Triboro                25        92.00%       92.00%        92.00%         96.00%

 10/29/2020 Northeast Westchester            23        82.61%       82.61%        82.61%         82.61%

 10/29/2020 Pacific   Bay-Valley             37        59.46%       59.46%        70.27%         94.59%
 10/29/2020 Pacific   Honolulu               31        64.52%       87.10%        90.32%         96.77%

 10/29/2020 Pacific   Los Angeles            92        54.35%       56.52%        57.61%         59.78%

 10/29/2020 Pacific   Sacramento            434        97.00%       97.00%        97.00%         98.39%

 10/29/2020 Pacific   San Diego             868        98.50%       98.50%        98.73%         99.19%

 10/29/2020 Pacific   San Francisco          38        65.79%       65.79%        78.95%         89.47%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 55 of 114




                                                                       Processing                   Processing
                                          Measured       Processing    Score Plus   Processing      Score Plus
                                          Volume:        Score:        1:           Score Plus 2:   3:
                                          Outbound       Outbound      Outbound     Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot       Ballot          Ballot

 10/29/2020 Pacific      Santa Ana             3480           99.22%       99.28%        99.54%         99.83%

 10/29/2020   Pacific    Sierra Coastal         100           35.00%       35.00%        39.00%         46.00%
 10/29/2020   Southern   Alabama                 39           66.67%       66.67%        66.67%         66.67%
 10/29/2020   Southern   Arkansas                35           85.71%       85.71%        94.29%         94.29%
 10/29/2020   Southern   Dallas                  29           55.17%       65.52%        75.86%         75.86%

 10/29/2020 Southern Ft. Worth                 1056           99.34%       99.43%        99.43%         99.62%

 10/29/2020 Southern Gulf Atlantic               99           33.33%       33.33%        34.34%         37.37%
 10/29/2020 Southern Houston                     52           84.62%       84.62%        96.15%        100.00%

 10/29/2020 Southern Louisiana                   10           90.00%       90.00%        90.00%         90.00%

 10/29/2020 Southern Mississippi                     5        80.00%       80.00%        80.00%         80.00%

 10/29/2020 Southern Oklahoma                    12           75.00%       91.67%        91.67%        100.00%

 10/29/2020 Southern Rio Grande                  63           90.48%       90.48%        93.65%         95.24%

 10/29/2020   Southern   South Florida           30           56.67%       66.67%        70.00%         76.67%
 10/29/2020   Southern   Suncoast              1969           25.90%       38.45%        39.36%         41.04%
 10/29/2020   Western    Alaska                   5           80.00%       80.00%        80.00%        100.00%
 10/29/2020   Western    Arizona              18234           88.14%       90.76%        95.26%         96.47%

 10/29/2020 Western      Central Plains          57           29.82%       29.82%        35.09%         40.35%

                         Colorado/Wyo
 10/29/2020 Western      ming                  1126           53.73%       53.91%        54.53%         62.43%
 10/29/2020 Western      Dakotas                 31           35.48%       45.16%        70.97%         80.65%
 10/29/2020 Western      Hawkeye                 15           60.00%       73.33%        73.33%         86.67%

 10/29/2020 Western      Mid-Americas            19           68.42%       73.68%        73.68%         89.47%

 10/29/2020 Western      Nevada Sierra          117           25.64%       27.35%        35.04%         49.57%

 10/29/2020 Western      Northland               55           45.45%       47.27%        76.36%         80.00%
 10/29/2020 Western      Portland                74           28.38%       28.38%        31.08%         37.84%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 56 of 114




                                                                 Processing                    Processing
                                       Measured    Processing    Score Plus    Processing      Score Plus
                                       Volume:     Score:        1:            Score Plus 2:   3:
                                       Outbound    Outbound      Outbound      Outbound        Outbound
Date        Area      District         Ballot      Ballot        Ballot        Ballot          Ballot

 10/29/2020 Western   Salt Lake City        8544        98.54%       98.58%         98.78%         98.86%
 10/29/2020 Western   Seattle                203        11.82%       11.82%         11.82%         13.79%
            Capital
 10/30/2020 Metro     Atlanta                673         3.42%         3.42%         3.42%          3.86%
            Capital
 10/30/2020 Metro     Baltimore              288         2.43%       11.11%         11.11%         88.19%
            Capital
 10/30/2020 Metro     Capital                 43        23.26%       37.21%         37.21%         51.16%
            Capital   Greater S
 10/30/2020 Metro     Carolina                79        17.72%       24.05%         24.05%         34.18%
            Capital
 10/30/2020 Metro     Greensboro            3148         0.83%       96.86%         96.89%         97.14%
            Capital
 10/30/2020 Metro     Mid-Carolinas           65        15.38%       21.54%         21.54%         29.23%
            Capital   Norther
 10/30/2020 Metro     Virginia                17        88.24%       88.24%         88.24%         88.24%
            Capital
 10/30/2020 Metro     Richmond                36        88.89%       94.44%         94.44%         94.44%

 10/30/2020 Eastern   Appalachian             57        21.05%       24.56%         24.56%         24.56%

                      Central
 10/30/2020 Eastern   Pennsylvania          2945         0.85%       99.63%         99.63%         99.63%

 10/30/2020 Eastern   Kentuckiana             18        66.67%       72.22%         72.22%         72.22%

 10/30/2020 Eastern   Norther Ohio          3678        16.48%       99.10%         99.54%         99.56%

 10/30/2020 Eastern   Ohio Valley            151        27.81%       78.81%         78.81%         78.81%

                      Philadelphia
 10/30/2020 Eastern   Metropo               4607        98.87%       99.39%         99.39%         99.65%

 10/30/2020 Eastern   South Jersey           258        35.27%       50.39%         50.39%         99.22%

 10/30/2020 Eastern   Tennessee               62        79.03%       85.48%         87.10%         87.10%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 57 of 114




                                                                      Processing                   Processing
                                         Measured       Processing    Score Plus   Processing      Score Plus
                                         Volume:        Score:        1:           Score Plus 2:   3:
                                         Outbound       Outbound      Outbound     Outbound        Outbound
Date        Area      District           Ballot         Ballot        Ballot       Ballot          Ballot

                      Western New
 10/30/2020 Eastern   York                      14          100.00%      100.00%       100.00%        100.00%

                      Western
 10/30/2020 Eastern   Pennsylvania           14446           99.22%       99.29%        99.46%         99.46%
            Great
 10/30/2020 Lakes     Central Illinois         998           73.65%       97.19%        97.19%         97.39%
            Great
 10/30/2020 Lakes     Chicago                   21           85.71%       95.24%        95.24%         95.24%
            Great
 10/30/2020 Lakes     Detroit                   59           77.97%       88.14%        88.14%         93.22%
            Great
 10/30/2020 Lakes     Gateway                  549           93.26%       95.45%        95.81%         95.99%
            Great     Greater
 10/30/2020 Lakes     Indiana                   62           20.97%       20.97%        20.97%         24.19%
            Great     Greater
 10/30/2020 Lakes     Michigan                 588           97.28%       98.64%        98.64%         98.64%
            Great
 10/30/2020 Lakes     Lakeland                  19           73.68%       73.68%        73.68%         73.68%

 10/30/2020 Northeast Albany                    25           88.00%       96.00%        96.00%         96.00%

 10/30/2020 Northeast Caribbean                     7        85.71%       85.71%        85.71%         85.71%

                      Connecticut
 10/30/2020 Northeast Valley                    20           85.00%      100.00%       100.00%        100.00%
                      Greater
 10/30/2020 Northeast Boston                    42           78.57%       88.10%        88.10%         88.10%

 10/30/2020 Northeast Long Island                   6       100.00%      100.00%       100.00%        100.00%

 10/30/2020 Northeast New York                  37           94.59%       97.30%        97.30%         97.30%

                      Northern New
 10/30/2020 Northeast England                   25           44.00%       48.00%        48.00%         48.00%

                      Northern New
 10/30/2020 Northeast Jersey                167813           95.64%       96.40%        97.19%         97.19%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 58 of 114




                                                                       Processing                   Processing
                                          Measured       Processing    Score Plus   Processing      Score Plus
                                          Volume:        Score:        1:           Score Plus 2:   3:
                                          Outbound       Outbound      Outbound     Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot       Ballot          Ballot

 10/30/2020 Northeast Triboro                    27           70.37%       74.07%        74.07%         74.07%

 10/30/2020 Northeast Westchester                14           78.57%       85.71%        85.71%         85.71%

 10/30/2020 Pacific      Bay-Valley              74           90.54%       90.54%        90.54%         90.54%
 10/30/2020 Pacific      Honolulu                19           94.74%       94.74%        94.74%        100.00%

 10/30/2020 Pacific      Los Angeles            100           93.00%       93.00%        93.00%         93.00%

 10/30/2020 Pacific      Sacramento              57           31.58%       31.58%        31.58%         31.58%

 10/30/2020 Pacific      San Diego             4463           99.17%       99.31%        99.31%         99.31%

 10/30/2020 Pacific      San Francisco           35           97.14%       97.14%        97.14%        100.00%

 10/30/2020 Pacific      Santa Ana             2860           98.32%       98.53%        98.53%         98.53%

 10/30/2020   Pacific    Sierra Coastal          61           42.62%       42.62%        45.90%         47.54%
 10/30/2020   Southern   Alabama                 48           18.75%       18.75%        18.75%         18.75%
 10/30/2020   Southern   Arkansas                 7           85.71%       85.71%        85.71%         85.71%
 10/30/2020   Southern   Dallas                  16           87.50%       93.75%        93.75%         93.75%

 10/30/2020 Southern Ft. Worth                   22           77.27%       86.36%        86.36%         90.91%

 10/30/2020 Southern Gulf Atlantic               78           34.62%       42.31%        42.31%         42.31%
 10/30/2020 Southern Houston                     45           35.56%       37.78%        37.78%         37.78%

 10/30/2020 Southern Louisiana                   20           70.00%       80.00%        80.00%        100.00%

 10/30/2020 Southern Mississippi                     3        66.67%       66.67%        66.67%         66.67%

 10/30/2020 Southern Oklahoma                    32           90.63%       93.75%        93.75%         96.88%

 10/30/2020 Southern Rio Grande                  32           84.38%       87.50%        87.50%         87.50%

 10/30/2020 Southern South Florida               10           60.00%       90.00%        90.00%         90.00%
 10/30/2020 Southern Suncoast                  6688           89.98%       90.25%        90.43%         90.61%
 10/30/2020 Western Alaska                       13           38.46%       38.46%        69.23%         84.62%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 59 of 114




                                                                     Processing                    Processing
                                       Measured      Processing      Score Plus    Processing      Score Plus
                                       Volume:       Score:          1:            Score Plus 2:   3:
                                       Outbound      Outbound        Outbound      Outbound        Outbound
Date        Area      District         Ballot        Ballot          Ballot        Ballot          Ballot
 10/30/2020 Western   Arizona                10553          89.82%        93.16%         93.39%         95.03%

 10/30/2020 Western   Central Plains           37         70.27%         70.27%         70.27%         70.27%

                      Colorado/Wyo
 10/30/2020 Western   ming                   2965         92.34%         94.77%         94.81%         95.18%
 10/30/2020 Western   Dakotas                  25         84.00%         84.00%         84.00%         92.00%
 10/30/2020 Western   Hawkeye                  26         96.15%        100.00%        100.00%        100.00%

 10/30/2020 Western   Mid-Americas             59         94.92%         96.61%         96.61%         98.31%

 10/30/2020 Western   Nevada Sierra           133         32.33%         36.09%         36.84%         39.85%

 10/30/2020 Western   Northland                37         37.84%         40.54%         40.54%         72.97%
 10/30/2020 Western   Portland                 57         78.95%         85.96%         85.96%         85.96%

 10/30/2020 Western   Salt Lake City          615         85.85%         86.34%         86.67%         86.67%
 10/30/2020 Western   Seattle                 189         34.39%         35.45%         36.51%         38.10%
            Capital
 10/31/2020 Metro     Atlanta                1392           0.72%         1.29%          1.36%          1.36%
            Capital
 10/31/2020 Metro     Baltimore                51           5.88%        13.73%         37.25%         37.25%
            Capital
 10/31/2020 Metro     Capital                  27         40.74%         59.26%         59.26%         59.26%
            Capital   Greater S
 10/31/2020 Metro     Carolina                 36         25.00%         30.56%         58.33%         58.33%
            Capital
 10/31/2020 Metro     Greensboro             1277           0.55%         1.57%         98.83%         98.83%
            Capital
 10/31/2020 Metro     Mid-Carolinas            16         56.25%         62.50%         68.75%         68.75%
            Capital   Norther
 10/31/2020 Metro     Virginia                 28         57.14%         85.71%         92.86%         92.86%
            Capital
 10/31/2020 Metro     Richmond                145           6.90%        13.79%         13.79%         13.79%

 10/31/2020 Eastern   Appalachian              11         81.82%         90.91%         90.91%         90.91%

                      Central
 10/31/2020 Eastern   Pennsylvania            190           3.16%         9.47%         97.37%         97.37%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 60 of 114




                                                                      Processing                    Processing
                                         Measured       Processing    Score Plus    Processing      Score Plus
                                         Volume:        Score:        1:            Score Plus 2:   3:
                                         Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District           Ballot         Ballot        Ballot        Ballot          Ballot

 10/31/2020 Eastern   Kentuckiana                   9        66.67%       77.78%         77.78%         77.78%

 10/31/2020 Eastern   Norther Ohio             310            6.45%       15.81%         85.16%         85.16%

 10/31/2020 Eastern   Ohio Valley               31           61.29%       93.55%         96.77%         96.77%

                      Philadelphia
 10/31/2020 Eastern   Metropo                   69           49.28%       60.87%         78.26%         82.61%

 10/31/2020 Eastern   South Jersey           24288           98.23%       98.25%         99.82%         99.82%

 10/31/2020 Eastern   Tennessee                 15           26.67%       53.33%         53.33%         53.33%

                      Western New
 10/31/2020 Eastern   York                          1       100.00%      100.00%        100.00%        100.00%

                      Western
 10/31/2020 Eastern   Pennsylvania            3203           97.16%       98.13%         98.69%         98.69%
            Great
 10/31/2020 Lakes     Central Illinois          72            0.00%       81.94%         98.61%         98.61%
            Great
 10/31/2020 Lakes     Chicago                   20           95.00%       95.00%         95.00%         95.00%
            Great
 10/31/2020 Lakes     Detroit                   76           67.11%       72.37%         75.00%         76.32%
            Great
 10/31/2020 Lakes     Gateway                   27           11.11%       37.04%         62.96%         74.07%
            Great     Greater
 10/31/2020 Lakes     Indiana                   38           76.32%       92.11%         92.11%         92.11%
            Great     Greater
 10/31/2020 Lakes     Michigan                 852           77.70%       93.78%         94.01%         94.01%
            Great
 10/31/2020 Lakes     Lakeland                  14           71.43%       85.71%         92.86%         92.86%

 10/31/2020 Northeast Albany                    80            3.75%         3.75%         5.00%          5.00%

 10/31/2020 Northeast Caribbean
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 61 of 114




                                                                    Processing                    Processing
                                          Measured    Processing    Score Plus    Processing      Score Plus
                                          Volume:     Score:        1:            Score Plus 2:   3:
                                          Outbound    Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot      Ballot        Ballot        Ballot          Ballot

                      Connecticut
 10/31/2020 Northeast Valley                     11        63.64%       81.82%        100.00%        100.00%
                      Greater
 10/31/2020 Northeast Boston                     40        35.00%       50.00%         52.50%         52.50%

 10/31/2020 Northeast Long Island                52         1.92%         1.92%         7.69%          7.69%

 10/31/2020 Northeast New York                   13        61.54%       92.31%        100.00%        100.00%

                      Northern New
 10/31/2020 Northeast England                    16         6.25%         6.25%         6.25%          6.25%

                      Northern New
 10/31/2020 Northeast Jersey                   1046        13.77%       15.11%         39.48%         74.67%

 10/31/2020 Northeast Triboro                    23        69.57%       82.61%         95.65%         95.65%

 10/31/2020 Northeast Westchester                27        18.52%       22.22%         22.22%         22.22%

 10/31/2020 Pacific      Bay-Valley              16        68.75%       81.25%         81.25%         81.25%
 10/31/2020 Pacific      Honolulu                23        95.65%      100.00%        100.00%        100.00%

 10/31/2020 Pacific      Los Angeles             14        64.29%       78.57%         78.57%         78.57%

 10/31/2020 Pacific      Sacramento              37        18.92%       54.05%         54.05%         54.05%

 10/31/2020 Pacific      San Diego             1222        98.36%       99.26%         99.59%         99.59%

 10/31/2020 Pacific      San Francisco           14        85.71%       85.71%         92.86%         92.86%

 10/31/2020 Pacific      Santa Ana             4784        99.56%       99.73%         99.83%         99.83%

 10/31/2020   Pacific    Sierra Coastal           8        37.50%       62.50%         62.50%         87.50%
 10/31/2020   Southern   Alabama                129         5.43%        7.75%          7.75%          7.75%
 10/31/2020   Southern   Arkansas                 9        33.33%       55.56%         55.56%         55.56%
 10/31/2020   Southern   Dallas                  88         6.82%       62.50%         63.64%         63.64%

 10/31/2020 Southern Ft. Worth                   29        62.07%      100.00%        100.00%        100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 62 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

 10/31/2020 Southern Gulf Atlantic               44           50.00%       59.09%         61.36%         61.36%
 10/31/2020 Southern Houston                     58            3.45%        8.62%          8.62%          8.62%

 10/31/2020 Southern Louisiana                   21           14.29%       14.29%         14.29%         14.29%

 10/31/2020 Southern Mississippi                 35            0.00%         2.86%         2.86%          2.86%

 10/31/2020 Southern Oklahoma                    44           13.64%       15.91%         18.18%         18.18%

 10/31/2020 Southern Rio Grande                  20           60.00%       85.00%         95.00%         95.00%

 10/31/2020   Southern   South Florida           18           66.67%       77.78%         83.33%         83.33%
 10/31/2020   Southern   Suncoast              1056           15.53%       18.66%         20.64%         21.02%
 10/31/2020   Western    Alaska                   4            0.00%       50.00%         75.00%        100.00%
 10/31/2020   Western    Arizona               3597           63.50%       86.41%         89.35%         89.38%

 10/31/2020 Western      Central Plains          19           31.58%       47.37%         47.37%         47.37%

                         Colorado/Wyo
 10/31/2020 Western      ming                   767           11.08%       85.53%         92.83%         92.83%
 10/31/2020 Western      Dakotas                  7           57.14%      100.00%        100.00%        100.00%
 10/31/2020 Western      Hawkeye                  4           75.00%      100.00%        100.00%        100.00%

 10/31/2020 Western      Mid-Americas                9        33.33%       55.56%         55.56%         55.56%

 10/31/2020 Western      Nevada Sierra           29           27.59%       41.38%         41.38%         41.38%

 10/31/2020 Western      Northland               16           12.50%       43.75%         56.25%         56.25%
 10/31/2020 Western      Portland                58           20.69%       27.59%         27.59%         27.59%

 10/31/2020 Western      Salt Lake City         137           19.71%       29.93%         40.15%         40.15%
 10/31/2020 Western      Seattle                118           12.71%       21.19%         22.03%         22.88%
            Capital
  11/2/2020 Metro        Atlanta                106           10.38%       12.26%         17.92%         17.92%
            Capital
  11/2/2020 Metro        Baltimore              474            1.90%         5.06%         5.91%         71.73%
            Capital
  11/2/2020 Metro        Capital                 47            6.38%       42.55%         68.09%         68.09%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 63 of 114




                                                                     Processing                    Processing
                                           Measured    Processing    Score Plus    Processing      Score Plus
                                           Volume:     Score:        1:            Score Plus 2:   3:
                                           Outbound    Outbound      Outbound      Outbound        Outbound
Date          Area      District           Ballot      Ballot        Ballot        Ballot          Ballot
              Capital   Greater S
  11/2/2020   Metro     Carolina                  45        42.22%       48.89%         66.67%         73.33%
              Capital
  11/2/2020   Metro     Greensboro               124         4.84%       12.90%         21.77%         76.61%
              Capital
  11/2/2020   Metro     Mid-Carolinas             36        33.33%       52.78%         63.89%         63.89%
              Capital   Norther
  11/2/2020   Metro     Virginia                  25        24.00%       80.00%         92.00%         92.00%
              Capital
  11/2/2020   Metro     Richmond                 144        22.22%       22.22%         25.69%         29.17%

  11/2/2020 Eastern     Appalachian               30        20.00%       26.67%         90.00%         90.00%

                        Central
  11/2/2020 Eastern     Pennsylvania            1528        96.92%       98.49%         98.63%         99.41%

  11/2/2020 Eastern     Kentuckiana               27        25.93%       33.33%         33.33%         33.33%

  11/2/2020 Eastern     Norther Ohio            1782        86.59%       88.33%         89.96%         92.31%

  11/2/2020 Eastern     Ohio Valley               51         3.92%       68.63%         70.59%         96.08%

                        Philadelphia
  11/2/2020 Eastern     Metropo                 1046         5.54%         9.56%        98.37%         98.47%

  11/2/2020 Eastern     South Jersey            9658        97.44%       99.11%         99.17%         99.21%

  11/2/2020 Eastern     Tennessee                123        18.70%       21.95%         26.83%         27.64%

                        Western New
  11/2/2020 Eastern     York                      16        43.75%       87.50%         87.50%         87.50%

                        Western
  11/2/2020 Eastern     Pennsylvania             989        33.87%       69.87%         86.75%         87.16%
            Great
  11/2/2020 Lakes       Central Illinois         389         0.00%         0.00%        81.49%         86.12%
            Great
  11/2/2020 Lakes       Chicago                   42        19.05%       40.48%         45.24%         45.24%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 64 of 114




                                                               Processing                    Processing
                                     Measured    Processing    Score Plus    Processing      Score Plus
                                     Volume:     Score:        1:            Score Plus 2:   3:
                                     Outbound    Outbound      Outbound      Outbound        Outbound
Date          Area    District       Ballot      Ballot        Ballot        Ballot          Ballot
              Great
  11/2/2020   Lakes   Detroit              309         2.27%         3.88%         4.53%          4.53%
              Great
  11/2/2020   Lakes   Gateway               54        14.81%       18.52%         38.89%         42.59%
              Great   Greater
  11/2/2020   Lakes   Indiana               42        40.48%       45.24%         47.62%         47.62%
              Great   Greater
  11/2/2020   Lakes   Michigan            1199         2.17%         2.50%         2.75%          2.75%
              Great
  11/2/2020   Lakes   Lakeland             110         0.91%         1.82%         2.73%          4.55%

  11/2/2020 Northeast Albany                43        18.60%       23.26%         25.58%         25.58%

  11/2/2020 Northeast Caribbean            140         0.71%         1.43%         1.43%          3.57%

                      Connecticut
  11/2/2020 Northeast Valley                16        62.50%       62.50%         68.75%         68.75%
                      Greater
  11/2/2020 Northeast Boston                29        62.07%       75.86%         82.76%         96.55%

  11/2/2020 Northeast Long Island           11        54.55%       63.64%         63.64%         63.64%

  11/2/2020 Northeast New York             215        13.02%       13.95%         13.95%         14.42%

                      Northern New
  11/2/2020 Northeast England               54         9.26%       11.11%         11.11%         11.11%

                      Northern New
  11/2/2020 Northeast Jersey             29890        98.07%       98.08%         98.12%         98.46%

  11/2/2020 Northeast Triboro               66        21.21%       21.21%         21.21%         21.21%

  11/2/2020 Northeast Westchester           25         8.00%         8.00%         8.00%          8.00%

  11/2/2020 Pacific   Bay-Valley            44        20.45%       22.73%         22.73%         25.00%
  11/2/2020 Pacific   Honolulu              48        16.67%       18.75%         18.75%         27.08%

  11/2/2020 Pacific   Los Angeles           14        42.86%       64.29%         71.43%         71.43%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 65 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

  11/2/2020 Pacific      Sacramento              74           12.16%       14.86%         79.73%         81.08%

  11/2/2020 Pacific      San Diego               91            9.89%       12.09%         14.29%         19.78%

  11/2/2020 Pacific      San Francisco           29           37.93%       37.93%         37.93%         37.93%

  11/2/2020 Pacific      Santa Ana              362           42.27%       43.65%         44.20%         44.48%

  11/2/2020   Pacific    Sierra Coastal          13            7.69%       15.38%         38.46%         38.46%
  11/2/2020   Southern   Alabama                973            0.21%       97.94%         98.77%         98.87%
  11/2/2020   Southern   Arkansas                 6           16.67%       33.33%         66.67%         66.67%
  11/2/2020   Southern   Dallas                  16           25.00%       37.50%         75.00%         75.00%

  11/2/2020 Southern Ft. Worth                       4        75.00%      100.00%        100.00%        100.00%

  11/2/2020 Southern Gulf Atlantic               38           31.58%       42.11%         55.26%         57.89%
  11/2/2020 Southern Houston                      9            0.00%       11.11%         22.22%         33.33%

  11/2/2020 Southern Louisiana                   29           20.69%       24.14%         55.17%         55.17%

  11/2/2020 Southern Mississippi                 26            3.85%       11.54%         23.08%         23.08%

  11/2/2020 Southern Oklahoma                    11           54.55%       72.73%        100.00%        100.00%

  11/2/2020 Southern Rio Grande                  22           50.00%       63.64%         90.91%         90.91%

  11/2/2020   Southern   South Florida          148           14.86%       16.89%         17.57%         18.92%
  11/2/2020   Southern   Suncoast              1722           26.66%       27.12%         27.76%         28.11%
  11/2/2020   Western    Alaska                   6           66.67%       66.67%        100.00%        100.00%
  11/2/2020   Western    Arizona               1632           13.91%       44.61%         85.85%         87.75%

  11/2/2020 Western      Central Plains              4         0.00%         0.00%        25.00%         25.00%

                         Colorado/Wyo
  11/2/2020 Western      ming                   740            2.43%       58.24%         85.95%         86.08%
  11/2/2020 Western      Dakotas                 10           40.00%       50.00%         80.00%         80.00%
  11/2/2020 Western      Hawkeye                  7           57.14%       57.14%         85.71%         85.71%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 66 of 114




                                                                    Processing                    Processing
                                       Measured       Processing    Score Plus    Processing      Score Plus
                                       Volume:        Score:        1:            Score Plus 2:   3:
                                       Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District         Ballot         Ballot        Ballot        Ballot          Ballot

  11/2/2020 Western   Mid-Americas           974            0.62%       98.46%         98.87%         98.97%

  11/2/2020 Western   Nevada Sierra           36            5.56%       16.67%         16.67%         19.44%

  11/2/2020 Western   Northland               21            9.52%       19.05%         28.57%         28.57%
  11/2/2020 Western   Portland                85            9.41%       12.94%         17.65%         17.65%

  11/2/2020 Western   Salt Lake City          96            4.17%        4.17%          7.29%          9.38%
  11/2/2020 Western   Seattle                169           10.65%       13.61%         20.71%         23.08%
            Capital
  11/3/2020 Metro     Atlanta                     4         0.00%      100.00%        100.00%        100.00%
            Capital
  11/3/2020 Metro     Baltimore               17            0.00%         5.88%        47.06%         64.71%
            Capital
  11/3/2020 Metro     Capital                     1         0.00%         0.00%       100.00%        100.00%
            Capital   Greater S
  11/3/2020 Metro     Carolina                12            8.33%       91.67%         91.67%        100.00%
            Capital
  11/3/2020 Metro     Greensboro              16            0.00%       25.00%         25.00%         25.00%
            Capital
  11/3/2020 Metro     Mid-Carolinas           12            0.00%       75.00%        100.00%        100.00%
            Capital   Norther
  11/3/2020 Metro     Virginia                    1         0.00%      100.00%        100.00%        100.00%
            Capital
  11/3/2020 Metro     Richmond                    4        25.00%       50.00%         50.00%        100.00%

  11/3/2020 Eastern   Appalachian                 5         0.00%       80.00%        100.00%        100.00%

                      Central
  11/3/2020 Eastern   Pennsylvania            19            0.00%       63.16%        100.00%        100.00%

  11/3/2020 Eastern   Kentuckiana                 2         0.00%      100.00%        100.00%        100.00%

  11/3/2020 Eastern   Norther Ohio            25            0.00%       68.00%         84.00%         88.00%

  11/3/2020 Eastern   Ohio Valley                 4         0.00%       25.00%         50.00%         50.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 67 of 114




                                                                      Processing                    Processing
                                         Measured       Processing    Score Plus    Processing      Score Plus
                                         Volume:        Score:        1:            Score Plus 2:   3:
                                         Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District           Ballot         Ballot        Ballot        Ballot          Ballot

                      Philadelphia
  11/3/2020 Eastern   Metropo                   16            0.00%       68.75%         68.75%        100.00%

  11/3/2020 Eastern   South Jersey                  7        71.43%      100.00%        100.00%        100.00%

  11/3/2020 Eastern   Tennessee                     2         0.00%      100.00%        100.00%        100.00%

                      Western New
  11/3/2020 Eastern   York

                      Western
  11/3/2020 Eastern   Pennsylvania             135            0.00%       75.56%         88.15%         95.56%
            Great
  11/3/2020 Lakes     Central Illinois              7         0.00%       14.29%         28.57%        100.00%
            Great
  11/3/2020 Lakes     Chicago                       5         0.00%         0.00%       100.00%        100.00%
            Great
  11/3/2020 Lakes     Detroit                       7         0.00%       71.43%        100.00%        100.00%
            Great
  11/3/2020 Lakes     Gateway                       1         0.00%      100.00%        100.00%        100.00%
            Great     Greater
  11/3/2020 Lakes     Indiana                       1         0.00%      100.00%        100.00%        100.00%
            Great     Greater
  11/3/2020 Lakes     Michigan                      3         0.00%      100.00%        100.00%        100.00%
            Great
  11/3/2020 Lakes     Lakeland                      0

  11/3/2020 Northeast Albany

  11/3/2020 Northeast Caribbean

                      Connecticut
  11/3/2020 Northeast Valley
                      Greater
  11/3/2020 Northeast Boston                        2         0.00%       50.00%        100.00%        100.00%

  11/3/2020 Northeast Long Island
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 68 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

  11/3/2020 Northeast New York

                      Northern New
  11/3/2020 Northeast England

                      Northern New
  11/3/2020 Northeast Jersey                     70           15.71%       71.43%         71.43%         74.29%

  11/3/2020 Northeast Triboro

  11/3/2020 Northeast Westchester                    0

  11/3/2020 Pacific      Bay-Valley                  0
  11/3/2020 Pacific      Honolulu

  11/3/2020 Pacific      Los Angeles                 0

  11/3/2020 Pacific      Sacramento              57            0.00%         0.00%         0.00%        100.00%

  11/3/2020 Pacific      San Diego                   2         0.00%       50.00%         50.00%         50.00%

  11/3/2020 Pacific      San Francisco               0

  11/3/2020 Pacific      Santa Ana                   4        75.00%       75.00%         75.00%        100.00%

  11/3/2020   Pacific    Sierra Coastal           0
  11/3/2020   Southern   Alabama                 12            0.00%       16.67%         83.33%        100.00%
  11/3/2020   Southern   Arkansas
  11/3/2020   Southern   Dallas                      8         0.00%      100.00%        100.00%        100.00%

  11/3/2020 Southern Ft. Worth                       2         0.00%      100.00%        100.00%        100.00%

  11/3/2020 Southern Gulf Atlantic               17            5.88%       76.47%        100.00%        100.00%
  11/3/2020 Southern Houston                     12            0.00%       91.67%         91.67%         91.67%

  11/3/2020 Southern Louisiana                       7         0.00%       85.71%        100.00%        100.00%

  11/3/2020 Southern Mississippi                     2         0.00%         0.00%        50.00%        100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 69 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

  11/3/2020 Southern Oklahoma

  11/3/2020 Southern Rio Grande                      2         0.00%      100.00%        100.00%        100.00%

  11/3/2020   Southern   South Florida            8           50.00%      100.00%        100.00%        100.00%
  11/3/2020   Southern   Suncoast                11           27.27%       63.64%         72.73%        100.00%
  11/3/2020   Western    Alaska
  11/3/2020   Western    Arizona                121            0.00%         8.26%        33.06%         97.52%

  11/3/2020 Western      Central Plains

                         Colorado/Wyo
  11/3/2020 Western      ming                    24           12.50%       41.67%         66.67%        100.00%
  11/3/2020 Western      Dakotas
  11/3/2020 Western      Hawkeye

  11/3/2020 Western      Mid-Americas                9        11.11%       11.11%        100.00%        100.00%

  11/3/2020 Western      Nevada Sierra

  11/3/2020 Western      Northland
  11/3/2020 Western      Portland                    1         0.00%         0.00%       100.00%        100.00%

  11/3/2020 Western      Salt Lake City              9         0.00%       44.44%         44.44%         77.78%
  11/3/2020 Western      Seattle                     2        50.00%      100.00%        100.00%        100.00%
            Capital
  11/4/2020 Metro        Atlanta                     5         0.00%         0.00%        20.00%        100.00%
            Capital
  11/4/2020 Metro        Baltimore
            Capital
  11/4/2020 Metro        Capital
            Capital      Greater S
  11/4/2020 Metro        Carolina
            Capital
  11/4/2020 Metro        Greensboro                  3         0.00%         0.00%        66.67%        100.00%
            Capital
  11/4/2020 Metro        Mid-Carolinas
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 70 of 114




                                                                      Processing                    Processing
                                         Measured       Processing    Score Plus    Processing      Score Plus
                                         Volume:        Score:        1:            Score Plus 2:   3:
                                         Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District           Ballot         Ballot        Ballot        Ballot          Ballot
            Capital   Norther
  11/4/2020 Metro     Virginia
            Capital
  11/4/2020 Metro     Richmond

  11/4/2020 Eastern   Appalachian

                      Central
  11/4/2020 Eastern   Pennsylvania                  2         0.00%         0.00%       100.00%        100.00%

  11/4/2020 Eastern   Kentuckiana

  11/4/2020 Eastern   Norther Ohio                  3         0.00%         0.00%        66.67%        100.00%

  11/4/2020 Eastern   Ohio Valley                   0

                      Philadelphia
  11/4/2020 Eastern   Metropo                       3         0.00%         0.00%        33.33%         33.33%

  11/4/2020 Eastern   South Jersey            1575           99.11%       99.62%         99.75%        100.00%

  11/4/2020 Eastern   Tennessee

                      Western New
  11/4/2020 Eastern   York

                      Western
  11/4/2020 Eastern   Pennsylvania              10            0.00%         0.00%        40.00%         80.00%
            Great
  11/4/2020 Lakes     Central Illinois
            Great
  11/4/2020 Lakes     Chicago                       2         0.00%         0.00%         0.00%        100.00%
            Great
  11/4/2020 Lakes     Detroit
            Great
  11/4/2020 Lakes     Gateway                       0
            Great     Greater
  11/4/2020 Lakes     Indiana                       6       100.00%      100.00%        100.00%        100.00%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 71 of 114




                                                                   Processing                    Processing
                                      Measured       Processing    Score Plus    Processing      Score Plus
                                      Volume:        Score:        1:            Score Plus 2:   3:
                                      Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District        Ballot         Ballot        Ballot        Ballot          Ballot
            Great     Greater
  11/4/2020 Lakes     Michigan                   1         0.00%         0.00%       100.00%        100.00%
            Great
  11/4/2020 Lakes     Lakeland

  11/4/2020 Northeast Albany

  11/4/2020 Northeast Caribbean

                      Connecticut
  11/4/2020 Northeast Valley
                      Greater
  11/4/2020 Northeast Boston                     0

  11/4/2020 Northeast Long Island

  11/4/2020 Northeast New York

                      Northern New
  11/4/2020 Northeast England

                      Northern New
  11/4/2020 Northeast Jersey               1615           96.66%       96.66%         99.63%         99.63%

  11/4/2020 Northeast Triboro

  11/4/2020 Northeast Westchester

  11/4/2020 Pacific   Bay-Valley                 0
  11/4/2020 Pacific   Honolulu                   0

  11/4/2020 Pacific   Los Angeles                0

  11/4/2020 Pacific   Sacramento             10            0.00%         0.00%         0.00%          0.00%

  11/4/2020 Pacific   San Diego                  3         0.00%         0.00%        33.33%        100.00%

  11/4/2020 Pacific   San Francisco              0
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 72 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

  11/4/2020 Pacific      Santa Ana                   0

  11/4/2020   Pacific    Sierra Coastal              0
  11/4/2020   Southern   Alabama                     0
  11/4/2020   Southern   Arkansas
  11/4/2020   Southern   Dallas

  11/4/2020 Southern Ft. Worth

  11/4/2020 Southern Gulf Atlantic                   4         0.00%         0.00%        50.00%         75.00%
  11/4/2020 Southern Houston

  11/4/2020 Southern Louisiana

  11/4/2020 Southern Mississippi

  11/4/2020 Southern Oklahoma

  11/4/2020 Southern Rio Grande                      0

  11/4/2020   Southern   South Florida               0
  11/4/2020   Southern   Suncoast                    1         0.00%         0.00%       100.00%        100.00%
  11/4/2020   Western    Alaska
  11/4/2020   Western    Arizona                 79            0.00%         0.00%         1.27%         82.28%

  11/4/2020 Western      Central Plains

                         Colorado/Wyo
  11/4/2020 Western      ming                    62            0.00%         0.00%         3.23%         95.16%
  11/4/2020 Western      Dakotas                  0
  11/4/2020 Western      Hawkeye

  11/4/2020 Western      Mid-Americas                0

  11/4/2020 Western      Nevada Sierra

  11/4/2020 Western      Northland                   0
  11/4/2020 Western      Portland
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 73 of 114




                                                                    Processing                    Processing
                                       Measured       Processing    Score Plus    Processing      Score Plus
                                       Volume:        Score:        1:            Score Plus 2:   3:
                                       Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District         Ballot         Ballot        Ballot        Ballot          Ballot

  11/4/2020 Western   Salt Lake City              0
  11/4/2020 Western   Seattle                     0
            Capital
  11/5/2020 Metro     Atlanta                     0
            Capital
  11/5/2020 Metro     Baltimore                   1         0.00%         0.00%         0.00%          0.00%
            Capital
  11/5/2020 Metro     Capital                     0
            Capital   Greater S
  11/5/2020 Metro     Carolina                    1         0.00%         0.00%         0.00%          0.00%
            Capital
  11/5/2020 Metro     Greensboro                  1         0.00%         0.00%         0.00%        100.00%
            Capital
  11/5/2020 Metro     Mid-Carolinas
            Capital   Norther
  11/5/2020 Metro     Virginia
            Capital
  11/5/2020 Metro     Richmond                    0

  11/5/2020 Eastern   Appalachian

                      Central
  11/5/2020 Eastern   Pennsylvania

  11/5/2020 Eastern   Kentuckiana

  11/5/2020 Eastern   Norther Ohio                2         0.00%         0.00%         0.00%         50.00%

  11/5/2020 Eastern   Ohio Valley

                      Philadelphia
  11/5/2020 Eastern   Metropo                     2         0.00%         0.00%         0.00%        100.00%

  11/5/2020 Eastern   South Jersey                5        20.00%       20.00%         20.00%         60.00%

  11/5/2020 Eastern   Tennessee
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 74 of 114




                                                                      Processing                    Processing
                                         Measured       Processing    Score Plus    Processing      Score Plus
                                         Volume:        Score:        1:            Score Plus 2:   3:
                                         Outbound       Outbound      Outbound      Outbound        Outbound
Date        Area      District           Ballot         Ballot        Ballot        Ballot          Ballot

                      Western New
  11/5/2020 Eastern   York

                      Western
  11/5/2020 Eastern   Pennsylvania                  6         0.00%         0.00%         0.00%         66.67%
            Great
  11/5/2020 Lakes     Central Illinois              0
            Great
  11/5/2020 Lakes     Chicago
            Great
  11/5/2020 Lakes     Detroit
            Great
  11/5/2020 Lakes     Gateway                       0
            Great     Greater
  11/5/2020 Lakes     Indiana
            Great     Greater
  11/5/2020 Lakes     Michigan
            Great
  11/5/2020 Lakes     Lakeland

  11/5/2020 Northeast Albany                        2         0.00%         0.00%         0.00%        100.00%

  11/5/2020 Northeast Caribbean

                      Connecticut
  11/5/2020 Northeast Valley
                      Greater
  11/5/2020 Northeast Boston

  11/5/2020 Northeast Long Island

  11/5/2020 Northeast New York

                      Northern New
  11/5/2020 Northeast England

                      Northern New
  11/5/2020 Northeast Jersey                    25            4.00%         4.00%         4.00%        100.00%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 75 of 114




                                                                       Processing                    Processing
                                          Measured       Processing    Score Plus    Processing      Score Plus
                                          Volume:        Score:        1:            Score Plus 2:   3:
                                          Outbound       Outbound      Outbound      Outbound        Outbound
Date          Area       District         Ballot         Ballot        Ballot        Ballot          Ballot

  11/5/2020 Northeast Triboro

  11/5/2020 Northeast Westchester                    1         0.00%         0.00%         0.00%        100.00%

  11/5/2020 Pacific      Bay-Valley                  0
  11/5/2020 Pacific      Honolulu                    0

  11/5/2020 Pacific      Los Angeles                 0

  11/5/2020 Pacific      Sacramento                  7         0.00%         0.00%         0.00%          0.00%

  11/5/2020 Pacific      San Diego                   1         0.00%         0.00%         0.00%        100.00%

  11/5/2020 Pacific      San Francisco               0

  11/5/2020 Pacific      Santa Ana                   2         0.00%         0.00%         0.00%        100.00%

  11/5/2020   Pacific    Sierra Coastal              0
  11/5/2020   Southern   Alabama                     0
  11/5/2020   Southern   Arkansas
  11/5/2020   Southern   Dallas

  11/5/2020 Southern Ft. Worth

  11/5/2020 Southern Gulf Atlantic                   0
  11/5/2020 Southern Houston

  11/5/2020 Southern Louisiana

  11/5/2020 Southern Mississippi

  11/5/2020 Southern Oklahoma

  11/5/2020 Southern Rio Grande

  11/5/2020 Southern South Florida
  11/5/2020 Southern Suncoast                        0
  11/5/2020 Western Alaska
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 76 of 114




                                                                   Processing                     Processing
                                       Measured     Processing     Score Plus     Processing      Score Plus
                                       Volume:      Score:         1:             Score Plus 2:   3:
                                       Outbound     Outbound       Outbound       Outbound        Outbound
Date        Area      District         Ballot       Ballot         Ballot         Ballot          Ballot
  11/5/2020 Western   Arizona                  13          0.00%          0.00%          0.00%           0.00%

  11/5/2020 Western   Central Plains

                      Colorado/Wyo
  11/5/2020 Western   ming                     5          0.00%          0.00%          0.00%           0.00%
  11/5/2020 Western   Dakotas
  11/5/2020 Western   Hawkeye

  11/5/2020 Western   Mid-Americas             0

  11/5/2020 Western   Nevada Sierra            0

  11/5/2020 Western   Northland
  11/5/2020 Western   Portland

  11/5/2020 Western   Salt Lake City
  11/5/2020 Western   Seattle                  0
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 77 of 114



                                                                   Processing   Processing   Processing
                                        Measured     Processing    Score Plus   Score Plus   Score Plus
                                        Volume:      Score:        1:           2:           3:
                                        Outbound     Outbound      Outbound     Outbound     Outbound
                                        Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                        Election     Election      Election     Election     Election
Date          Area      District        Mail         Mail          Mail         Mail         Mail
              Capital
 10/24/2020   Metro     Atlanta                250        24.40%       48.40%       50.00%       58.40%
              Capital
 10/24/2020   Metro     Baltimore             1047        70.58%       71.25%       71.54%       81.95%
              Capital
 10/24/2020   Metro     Capital               1182        91.03%       93.49%       93.99%       94.16%
              Capital   Greater S
 10/24/2020   Metro     Carolina               311        12.54%       21.54%       21.54%       70.42%
              Capital
 10/24/2020   Metro     Greensboro            4995        89.51%       95.28%       95.84%       96.16%
              Capital
 10/24/2020   Metro     Mid-Carolinas         5016        61.96%       94.14%       95.59%       98.50%
              Capital   Norther
 10/24/2020   Metro     Virginia               584        95.03%       95.38%       96.23%       96.23%
              Capital
 10/24/2020   Metro     Richmond               142        92.25%       93.66%       94.37%       95.77%

 10/24/2020 Eastern     Appalachian            107        68.22%       69.16%       69.16%       97.20%

                        Central
 10/24/2020 Eastern     Pennsylvania         34954         0.77%       76.54%       99.83%       99.89%

 10/24/2020 Eastern     Kentuckiana          97348        99.89%       99.89%       99.90%       99.94%

 10/24/2020 Eastern     Norther Ohio         79622        71.23%       75.08%       97.46%       97.61%

 10/24/2020 Eastern     Ohio Valley         168990        89.40%       92.36%       99.78%       99.86%

                        Philadelphia
 10/24/2020 Eastern     Metropo               5692         4.64%        7.36%       92.71%       95.45%

 10/24/2020 Eastern     South Jersey         49733        47.19%       99.84%       99.84%       99.95%

 10/24/2020 Eastern     Tennessee              522        12.64%       14.94%       16.67%       22.80%

                        Western New
 10/24/2020 Eastern     York                    63        23.81%       23.81%       23.81%       74.60%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 78 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail

                      Western
 10/24/2020 Eastern   Pennsylvania              247        36.03%       39.27%       52.63%       97.17%
            Great
 10/24/2020 Lakes     Central Illinois        49876        99.08%       99.09%       99.87%       99.97%
            Great
 10/24/2020 Lakes     Chicago                   563        10.30%       10.48%       51.69%       54.35%
            Great
 10/24/2020 Lakes     Detroit                 25222         0.09%        5.30%       99.24%       99.24%
            Great
 10/24/2020 Lakes     Gateway                292400        99.99%       99.99%       99.99%       99.99%
            Great     Greater
 10/24/2020 Lakes     Indiana                106015        96.32%       97.35%       98.40%       98.41%
            Great     Greater
 10/24/2020 Lakes     Michigan                10062        97.25%       97.27%       97.40%       97.99%
            Great
 10/24/2020 Lakes     Lakeland               107975        99.08%       99.09%       99.54%       99.61%

 10/24/2020 Northeast Albany                    306        79.41%       79.74%       80.07%       95.75%

 10/24/2020 Northeast Caribbean                   5        80.00%       80.00%      100.00%      100.00%

                      Connecticut
 10/24/2020 Northeast Valley                    694        79.54%       81.56%       81.56%       81.56%
                      Greater
 10/24/2020 Northeast Boston                   3835        99.45%       99.79%       99.92%       99.92%

 10/24/2020 Northeast Long Island               146        92.47%       93.84%       95.21%       95.21%

 10/24/2020 Northeast New York                   86        34.88%       60.47%       77.91%       77.91%

                      Northern New
 10/24/2020 Northeast England                  2806        98.93%       99.39%       99.39%       99.82%

                      Northern New
 10/24/2020 Northeast Jersey                  14511        99.85%       99.92%       99.94%       99.97%

 10/24/2020 Northeast Triboro                   668        11.38%       11.68%       11.68%       31.74%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 79 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/24/2020 Northeast Westchester                266        93.98%       94.36%       94.36%       95.11%

 10/24/2020 Pacific      Bay-Valley              146        91.10%       91.78%       91.78%       91.78%
 10/24/2020 Pacific      Honolulu                 98        62.24%       63.27%       95.92%       95.92%

 10/24/2020 Pacific      Los Angeles         1217722        99.89%       99.92%      100.00%      100.00%

 10/24/2020 Pacific      Sacramento            43150        97.92%       97.95%       98.27%       98.35%

 10/24/2020 Pacific      San Diego              9788        98.30%       98.39%       99.04%       99.38%

 10/24/2020 Pacific      San Francisco          4604        98.31%       98.59%       98.78%       98.85%

 10/24/2020 Pacific      Santa Ana            248920        99.97%       99.97%       99.97%       99.97%

 10/24/2020   Pacific    Sierra Coastal       690227        99.99%       99.99%       99.99%       99.99%
 10/24/2020   Southern   Alabama                  58        51.72%       79.31%       84.48%       84.48%
 10/24/2020   Southern   Arkansas                 25        68.00%       84.00%       84.00%       92.00%
 10/24/2020   Southern   Dallas                  579        36.10%       84.46%       96.55%       99.14%

 10/24/2020 Southern Ft. Worth                   189        31.22%       50.79%       93.12%       99.47%

 10/24/2020 Southern Gulf Atlantic             60586        99.10%       99.13%       99.26%       99.32%
 10/24/2020 Southern Houston                     355         5.63%       98.03%       98.03%       98.59%

 10/24/2020 Southern Louisiana                   385         8.05%       70.91%       77.14%       86.23%

 10/24/2020 Southern Mississippi                 264         9.85%       97.35%       97.73%       97.73%

 10/24/2020 Southern Oklahoma                  89247        99.94%       99.94%       99.97%      100.00%

 10/24/2020 Southern Rio Grande                22199        99.55%       99.72%       99.83%       99.92%

 10/24/2020   Southern   South Florida          8346        51.99%       98.00%       99.32%       99.39%
 10/24/2020   Southern   Suncoast              21658        85.74%       86.65%       89.68%       97.27%
 10/24/2020   Western    Alaska                   59        64.41%       66.10%       66.10%       66.10%
 10/24/2020   Western    Arizona              169358        99.86%       99.93%       99.94%       99.97%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 80 of 114



                                                                  Processing   Processing   Processing
                                       Measured     Processing    Score Plus   Score Plus   Score Plus
                                       Volume:      Score:        1:           2:           3:
                                       Outbound     Outbound      Outbound     Outbound     Outbound
                                       Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                       Election     Election      Election     Election     Election
Date        Area      District         Mail         Mail          Mail         Mail         Mail

 10/24/2020 Western   Central Plains        55946        99.99%       99.99%       99.99%       99.99%

                      Colorado/Wyo
 10/24/2020 Western   ming                   1124        91.90%       92.62%       94.75%       97.33%
 10/24/2020 Western   Dakotas               17020        99.75%       99.88%       99.93%       99.99%
 10/24/2020 Western   Hawkeye               14585        99.46%       99.54%       99.86%       99.86%

 10/24/2020 Western   Mid-Americas         123102        99.99%       99.99%       99.99%       99.99%

 10/24/2020 Western   Nevada Sierra         49827        99.78%       99.80%       99.97%       99.99%

 10/24/2020 Western   Northland            122783        96.61%       99.02%       99.82%       99.86%
 10/24/2020 Western   Portland               3526        62.20%       62.79%       62.82%       63.19%

 10/24/2020 Western   Salt Lake City         1113        94.79%       95.15%       95.51%       98.56%
 10/24/2020 Western   Seattle                 380        32.89%       38.95%       41.84%       43.68%
            Capital
 10/26/2020 Metro     Atlanta                4691        42.25%       98.47%       98.70%       98.89%
            Capital
 10/26/2020 Metro     Baltimore              1968        38.16%       50.41%       95.07%       95.07%
            Capital
 10/26/2020 Metro     Capital                 351        89.46%       95.44%       98.29%       98.29%
            Capital   Greater S
 10/26/2020 Metro     Carolina               1379        83.47%       84.26%       86.51%       86.73%
            Capital
 10/26/2020 Metro     Greensboro             8166        74.90%       96.56%       97.93%       98.30%
            Capital
 10/26/2020 Metro     Mid-Carolinas          9803        35.10%       98.00%       99.12%       99.50%
            Capital   Norther
 10/26/2020 Metro     Virginia                509        77.21%       81.14%       82.71%       82.71%
            Capital
 10/26/2020 Metro     Richmond               1010        96.83%       99.01%       99.11%       99.21%

 10/26/2020 Eastern   Appalachian            1094        96.71%       98.35%       98.35%       98.54%

                      Central
 10/26/2020 Eastern   Pennsylvania          19952         1.61%        5.48%       92.21%       99.22%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 81 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail

 10/26/2020 Eastern   Kentuckiana             27025        99.77%       99.81%       99.82%       99.82%

 10/26/2020 Eastern   Norther Ohio            16013        40.15%       69.83%       71.36%       95.06%

 10/26/2020 Eastern   Ohio Valley            116617        52.91%       88.45%       88.60%       99.81%

                      Philadelphia
 10/26/2020 Eastern   Metropo                405104         0.07%       99.09%       99.16%       99.98%

 10/26/2020 Eastern   South Jersey           435304         3.25%       95.95%      100.00%      100.00%

 10/26/2020 Eastern   Tennessee               14826        96.77%       96.99%       97.03%       97.50%

                      Western New
 10/26/2020 Eastern   York                      577        84.23%       85.96%       85.96%       86.31%

                      Western
 10/26/2020 Eastern   Pennsylvania             1714        83.43%       83.96%       98.83%       99.30%
            Great
 10/26/2020 Lakes     Central Illinois        55350        99.80%       99.86%       99.87%       99.97%
            Great
 10/26/2020 Lakes     Chicago                  1676        79.30%       79.53%       79.77%       82.22%
            Great
 10/26/2020 Lakes     Detroit                  4095        24.35%       24.79%       25.57%       96.95%
            Great
 10/26/2020 Lakes     Gateway                164195        99.90%       99.92%       99.92%       99.97%
            Great     Greater
 10/26/2020 Lakes     Indiana                 75057        94.74%       94.93%       99.05%       99.29%
            Great     Greater
 10/26/2020 Lakes     Michigan               134125        99.88%       99.89%       99.91%       99.97%
            Great
 10/26/2020 Lakes     Lakeland                30948        90.89%       99.68%       99.71%       99.90%

 10/26/2020 Northeast Albany                    236        64.83%       77.97%       77.97%       78.81%

 10/26/2020 Northeast Caribbean                 301        98.67%       98.67%       98.67%       98.67%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 82 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

                      Connecticut
 10/26/2020 Northeast Valley                    1034        76.79%       83.27%       83.37%       83.37%
                      Greater
 10/26/2020 Northeast Boston                    1498        78.30%       80.91%       81.11%       84.05%

 10/26/2020 Northeast Long Island                384        77.86%       83.33%       84.38%       84.38%

 10/26/2020 Northeast New York                  1216        27.30%       98.11%       98.60%       98.60%

                      Northern New
 10/26/2020 Northeast England                   1804        94.40%       95.95%       96.01%       96.06%

                      Northern New
 10/26/2020 Northeast Jersey                    1692        11.17%       15.43%       99.11%       99.17%

 10/26/2020 Northeast Triboro                   2662        14.31%       40.05%       40.20%       40.53%

 10/26/2020 Northeast Westchester                252        80.16%       85.71%       86.11%       97.22%

 10/26/2020 Pacific      Bay-Valley             3425        98.01%       98.63%       98.69%       98.80%
 10/26/2020 Pacific      Honolulu               1174        99.49%       99.83%       99.91%       99.91%

 10/26/2020 Pacific      Los Angeles           26764        92.45%       92.55%       95.77%       99.62%

 10/26/2020 Pacific      Sacramento            11734        82.15%       82.80%       82.93%       87.22%

 10/26/2020 Pacific      San Diego             21624        99.34%       99.46%       99.59%       99.83%

 10/26/2020 Pacific      San Francisco         32917        99.54%       99.59%       99.62%       99.77%

 10/26/2020 Pacific      Santa Ana             23518        99.34%       99.38%       99.49%       99.92%

 10/26/2020   Pacific    Sierra Coastal        25779        94.81%       94.98%       95.00%       95.02%
 10/26/2020   Southern   Alabama                 853        85.35%       86.52%       86.87%       86.87%
 10/26/2020   Southern   Arkansas                756        98.28%       99.21%       99.21%       99.34%
 10/26/2020   Southern   Dallas                 1676        85.98%       86.93%       87.59%       94.15%

 10/26/2020 Southern Ft. Worth                  2416        47.56%       48.26%       97.85%       97.89%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 83 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/26/2020 Southern Gulf Atlantic             10702        27.37%       81.96%       83.90%       84.92%
 10/26/2020 Southern Houston                    2430        97.45%       98.11%       99.88%       99.88%

 10/26/2020 Southern Louisiana                  1199        98.33%       99.17%       99.17%       99.33%

 10/26/2020 Southern Mississippi                 582        82.13%       84.02%       90.03%       90.55%

 10/26/2020 Southern Oklahoma                   5796        99.74%       99.93%       99.93%       99.93%

 10/26/2020 Southern Rio Grande                 2948        92.88%       94.03%       94.81%       99.42%

 10/26/2020   Southern   South Florida         20858        87.23%       92.40%       99.43%       99.69%
 10/26/2020   Southern   Suncoast              59821        92.89%       93.97%       94.30%       96.61%
 10/26/2020   Western    Alaska                   21        66.67%       66.67%       80.95%       80.95%
 10/26/2020   Western    Arizona               22566        92.14%       92.39%       92.74%       93.42%

 10/26/2020 Western      Central Plains        38476        99.69%       99.73%       99.73%       99.86%

                         Colorado/Wyo
 10/26/2020 Western      ming                   2162        67.95%       96.76%       97.27%       97.64%
 10/26/2020 Western      Dakotas                 924        93.61%       96.97%       96.97%       97.08%
 10/26/2020 Western      Hawkeye               31978        99.83%       99.89%       99.90%       99.99%

 10/26/2020 Western      Mid-Americas         154189        99.88%       99.89%       99.89%       99.94%

 10/26/2020 Western      Nevada Sierra          4869        98.58%       98.69%       99.40%       99.42%

 10/26/2020 Western      Northland            202124        97.58%       99.46%       99.85%       99.98%
 10/26/2020 Western      Portland               7773        61.84%       73.68%       73.94%       74.96%

 10/26/2020 Western      Salt Lake City         3087        94.56%       95.43%       95.50%       96.83%
 10/26/2020 Western      Seattle                3711        97.17%       97.98%       97.98%       98.84%
            Capital
 10/27/2020 Metro        Atlanta                 497         9.26%       83.70%       92.35%       92.96%
            Capital
 10/27/2020 Metro        Baltimore              2670         2.62%        7.12%       13.71%       98.31%
            Capital
 10/27/2020 Metro        Capital                 380        11.05%       95.26%       95.79%       95.79%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 84 of 114



                                                                      Processing   Processing   Processing
                                           Measured     Processing    Score Plus   Score Plus   Score Plus
                                           Volume:      Score:        1:           2:           3:
                                           Outbound     Outbound      Outbound     Outbound     Outbound
                                           Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                           Election     Election      Election     Election     Election
Date          Area      District           Mail         Mail          Mail         Mail         Mail
              Capital   Greater S
 10/27/2020   Metro     Carolina                  220        10.91%       81.36%       81.82%       81.82%
              Capital
 10/27/2020   Metro     Greensboro               1533        42.92%       58.25%       89.43%       91.39%
              Capital
 10/27/2020   Metro     Mid-Carolinas            3678        77.13%       87.66%       91.90%       99.67%
              Capital   Norther
 10/27/2020   Metro     Virginia                  961        83.14%       98.86%       98.86%       98.86%
              Capital
 10/27/2020   Metro     Richmond                  404        88.61%       99.75%       99.75%       99.75%

 10/27/2020 Eastern     Appalachian                72        44.44%       95.83%       98.61%       98.61%

                        Central
 10/27/2020 Eastern     Pennsylvania             1063         1.79%       75.92%       82.69%       88.52%

 10/27/2020 Eastern     Kentuckiana              6567        86.97%       99.98%       99.98%      100.00%

 10/27/2020 Eastern     Norther Ohio            60024         0.34%       95.29%       96.69%       96.91%

 10/27/2020 Eastern     Ohio Valley              2107        26.86%       30.09%       75.46%       92.55%

                        Philadelphia
 10/27/2020 Eastern     Metropo                135644         0.00%        1.83%       99.47%       99.47%

 10/27/2020 Eastern     South Jersey           134256         0.12%        1.12%       99.93%       99.95%

 10/27/2020 Eastern     Tennessee                2617        72.33%       98.93%       98.93%       98.93%

                        Western New
 10/27/2020 Eastern     York                       31        77.42%      100.00%      100.00%      100.00%

                        Western
 10/27/2020 Eastern     Pennsylvania              247        95.14%       99.19%       99.60%       99.60%
            Great
 10/27/2020 Lakes       Central Illinois        12197        98.67%       99.79%       99.79%       99.79%
            Great
 10/27/2020 Lakes       Chicago                   121        16.53%       41.32%       42.15%       42.15%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 85 of 114



                                                                Processing   Processing   Processing
                                     Measured     Processing    Score Plus   Score Plus   Score Plus
                                     Volume:      Score:        1:           2:           3:
                                     Outbound     Outbound      Outbound     Outbound     Outbound
                                     Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                     Election     Election      Election     Election     Election
Date          Area    District       Mail         Mail          Mail         Mail         Mail
              Great
 10/27/2020   Lakes   Detroit               874         0.80%       62.47%       62.81%       63.50%
              Great
 10/27/2020   Lakes   Gateway              1394        22.88%       96.63%       96.84%       99.07%
              Great   Greater
 10/27/2020   Lakes   Indiana              8906        14.42%       92.56%       92.56%       98.66%
              Great   Greater
 10/27/2020   Lakes   Michigan            16923         0.10%       99.89%       99.89%       99.89%
              Great
 10/27/2020   Lakes   Lakeland             1350         3.04%       85.70%       96.81%       96.81%

 10/27/2020 Northeast Albany                 38        47.37%      100.00%      100.00%      100.00%

 10/27/2020 Northeast Caribbean               3        66.67%      100.00%      100.00%      100.00%

                      Connecticut
 10/27/2020 Northeast Valley                225         8.00%       52.44%       56.44%       57.78%
                      Greater
 10/27/2020 Northeast Boston               1700        92.18%       99.12%       99.12%       99.82%

 10/27/2020 Northeast Long Island           174         5.75%       98.28%       98.28%       98.28%

 10/27/2020 Northeast New York             1985        98.24%       99.65%       99.75%       99.75%

                      Northern New
 10/27/2020 Northeast England               806         1.99%       62.78%       62.90%       99.88%

                      Northern New
 10/27/2020 Northeast Jersey               1618         0.62%       98.89%       98.95%       99.88%

 10/27/2020 Northeast Triboro              1457        86.55%       87.44%       87.85%       87.92%

 10/27/2020 Northeast Westchester           112        81.25%       98.21%      100.00%      100.00%

 10/27/2020 Pacific   Bay-Valley           1020        94.31%       94.90%       95.00%      100.00%
 10/27/2020 Pacific   Honolulu              100        97.00%       98.00%       98.00%       98.00%

 10/27/2020 Pacific   Los Angeles         15724        73.42%       98.16%       98.17%       98.31%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 86 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/27/2020 Pacific      Sacramento             6421        34.68%       73.32%       73.32%       74.13%

 10/27/2020 Pacific      San Diego             40972        98.05%       99.51%       99.51%       99.82%

 10/27/2020 Pacific      San Francisco          3281        96.37%       97.93%       98.05%       99.21%

 10/27/2020 Pacific      Santa Ana             18786        96.49%       99.78%       99.81%       99.87%

 10/27/2020   Pacific    Sierra Coastal         4970        93.36%       98.69%       98.73%       99.40%
 10/27/2020   Southern   Alabama                 414         3.86%       96.38%       96.38%       96.38%
 10/27/2020   Southern   Arkansas                132         1.52%       48.48%       48.48%       48.48%
 10/27/2020   Southern   Dallas                 1033         0.87%       98.16%       98.26%       98.26%

 10/27/2020 Southern Ft. Worth                   436         2.52%       98.17%       98.17%       99.08%

 10/27/2020 Southern Gulf Atlantic             15984        87.22%       90.69%       99.25%       99.32%
 10/27/2020 Southern Houston                      75         9.33%       81.33%       84.00%       92.00%

 10/27/2020 Southern Louisiana                   118        11.02%       50.85%       51.69%       51.69%

 10/27/2020 Southern Mississippi                 111         3.60%       72.97%       73.87%       73.87%

 10/27/2020 Southern Oklahoma                     65         4.62%       92.31%       93.85%       93.85%

 10/27/2020 Southern Rio Grande                  643         5.75%       93.00%       93.16%       93.62%

 10/27/2020   Southern   South Florida         17458        95.13%       96.98%       97.57%       99.75%
 10/27/2020   Southern   Suncoast               2758         8.59%       54.21%       55.15%       70.38%
 10/27/2020   Western    Alaska                   87        49.43%       79.31%       88.51%       97.70%
 10/27/2020   Western    Arizona                1085        46.18%       88.57%       89.59%       90.23%

 10/27/2020 Western      Central Plains        12057        96.92%       99.93%       99.93%       99.93%

                         Colorado/Wyo
 10/27/2020 Western      ming                   1499         1.67%       68.31%       95.26%       96.13%
 10/27/2020 Western      Dakotas                1516         2.77%       98.02%       98.22%       98.22%
 10/27/2020 Western      Hawkeye               29832         0.09%      100.00%      100.00%      100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 87 of 114



                                                                  Processing   Processing   Processing
                                       Measured     Processing    Score Plus   Score Plus   Score Plus
                                       Volume:      Score:        1:           2:           3:
                                       Outbound     Outbound      Outbound     Outbound     Outbound
                                       Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                       Election     Election      Election     Election     Election
Date        Area      District         Mail         Mail          Mail         Mail         Mail

 10/27/2020 Western   Mid-Americas          31761         0.08%       99.94%       99.94%       99.94%

 10/27/2020 Western   Nevada Sierra           381        33.07%       59.32%       59.58%       66.67%

 10/27/2020 Western   Northland            114634        82.91%       99.78%       99.90%       99.93%
 10/27/2020 Western   Portland               3564        44.36%       78.11%       78.23%       78.79%

 10/27/2020 Western   Salt Lake City          157        47.13%       56.05%       56.69%       68.79%
 10/27/2020 Western   Seattle                 432        28.47%       93.52%       94.21%       94.68%
            Capital
 10/28/2020 Metro     Atlanta                1008        21.43%       28.17%       39.09%       90.08%
            Capital
 10/28/2020 Metro     Baltimore               909         2.42%       54.13%       54.68%       58.42%
            Capital
 10/28/2020 Metro     Capital                 623        41.89%       74.00%       75.60%       75.76%
            Capital   Greater S
 10/28/2020 Metro     Carolina                325         6.77%       35.08%       91.38%       91.69%
            Capital
 10/28/2020 Metro     Greensboro            32780        97.46%       97.64%       98.97%       99.44%
            Capital
 10/28/2020 Metro     Mid-Carolinas          4045        12.39%       85.36%       91.94%       95.01%
            Capital   Norther
 10/28/2020 Metro     Virginia                 55        27.27%       41.82%       43.64%       43.64%
            Capital
 10/28/2020 Metro     Richmond                344         6.40%       94.19%       96.22%       96.80%

 10/28/2020 Eastern   Appalachian              53        22.64%       30.19%       69.81%       69.81%

                      Central
 10/28/2020 Eastern   Pennsylvania           5152        82.01%       82.05%       89.52%       91.67%

 10/28/2020 Eastern   Kentuckiana            8951        28.41%       97.72%       99.90%       99.90%

 10/28/2020 Eastern   Norther Ohio          62354         1.41%        1.56%       97.74%       97.79%

 10/28/2020 Eastern   Ohio Valley            3305        87.62%       90.20%       90.89%       94.58%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 88 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail

                      Philadelphia
 10/28/2020 Eastern   Metropo                  5936         0.29%        0.44%        4.01%       99.83%

 10/28/2020 Eastern   South Jersey             7304         0.18%        0.33%       21.99%       99.58%

 10/28/2020 Eastern   Tennessee                6914         7.41%       96.75%       99.83%       99.91%

                      Western New
 10/28/2020 Eastern   York                      261         1.15%       92.72%       96.17%       96.17%

                      Western
 10/28/2020 Eastern   Pennsylvania               34        23.53%       70.59%       82.35%       85.29%
            Great
 10/28/2020 Lakes     Central Illinois         2347        76.10%       89.77%       99.62%       99.66%
            Great
 10/28/2020 Lakes     Chicago                  1984        42.84%       90.02%       92.19%       92.19%
            Great
 10/28/2020 Lakes     Detroit                251881        99.89%       99.90%       99.93%       99.93%
            Great
 10/28/2020 Lakes     Gateway                  2824        39.59%       43.59%       99.15%       99.15%
            Great     Greater
 10/28/2020 Lakes     Indiana                 56994        92.00%       92.73%       99.26%       99.27%
            Great     Greater
 10/28/2020 Lakes     Michigan                 1737        43.75%       43.87%       97.70%       98.68%
            Great
 10/28/2020 Lakes     Lakeland                 2630        69.47%       86.69%       97.11%       99.54%

 10/28/2020 Northeast Albany                    181         1.66%       96.13%       97.24%       97.24%

 10/28/2020 Northeast Caribbean                   3         0.00%        0.00%       33.33%       33.33%

                      Connecticut
 10/28/2020 Northeast Valley                    789        71.99%       91.51%       91.51%       91.76%
                      Greater
 10/28/2020 Northeast Boston                     83        28.92%       73.49%       78.31%       81.93%

 10/28/2020 Northeast Long Island                 8        12.50%       12.50%       37.50%       37.50%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 89 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/28/2020 Northeast New York                    41         7.32%        9.76%       34.15%       36.59%

                      Northern New
 10/28/2020 Northeast England                    205         5.37%        5.37%       93.66%       95.61%

                      Northern New
 10/28/2020 Northeast Jersey                    1681         0.06%       22.13%       98.27%       98.69%

 10/28/2020 Northeast Triboro                    377         2.65%       50.40%       54.11%       54.64%

 10/28/2020 Northeast Westchester                443        16.48%       73.36%       98.42%       98.65%

 10/28/2020 Pacific      Bay-Valley              156        93.59%       96.79%       96.79%       96.79%
 10/28/2020 Pacific      Honolulu                 55        92.73%       96.36%       98.18%       98.18%

 10/28/2020 Pacific      Los Angeles           47315        81.18%       93.54%       98.19%       98.19%

 10/28/2020 Pacific      Sacramento              726        46.83%       48.07%       86.91%       87.60%

 10/28/2020 Pacific      San Diego              6663        98.44%       98.68%       99.95%       99.95%

 10/28/2020 Pacific      San Francisco          8237        98.58%       99.20%       99.59%       99.62%

 10/28/2020 Pacific      Santa Ana              6354        93.30%       97.83%       99.91%       99.95%

 10/28/2020   Pacific    Sierra Coastal        31578        98.93%       99.69%       99.86%       99.88%
 10/28/2020   Southern   Alabama                 104         7.69%        9.62%       77.88%       77.88%
 10/28/2020   Southern   Arkansas                 11        72.73%       72.73%       90.91%       90.91%
 10/28/2020   Southern   Dallas                   29        27.59%       37.93%       48.28%       79.31%

 10/28/2020 Southern Ft. Worth                    86         8.14%       10.47%       62.79%       68.60%

 10/28/2020 Southern Gulf Atlantic             18090        97.16%       98.41%       98.72%       99.30%
 10/28/2020 Southern Houston                      37        45.95%       54.05%       67.57%       70.27%

 10/28/2020 Southern Louisiana                    34        38.24%       55.88%       67.65%       73.53%

 10/28/2020 Southern Mississippi                  55         0.00%        1.82%       83.64%       83.64%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 90 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/28/2020 Southern Oklahoma                     36        19.44%       19.44%       91.67%       91.67%

 10/28/2020 Southern Rio Grande                  186         8.60%       14.52%       83.87%       85.48%

 10/28/2020   Southern   South Florida         24496        97.47%       97.60%       99.62%       99.64%
 10/28/2020   Southern   Suncoast              23820        90.26%       93.58%       96.90%       97.37%
 10/28/2020   Western    Alaska                12343        99.89%       99.97%      100.00%      100.00%
 10/28/2020   Western    Arizona                1483         1.15%       68.17%       85.03%       92.99%

 10/28/2020 Western      Central Plains         5170        51.51%       98.70%       99.48%       99.54%

                         Colorado/Wyo
 10/28/2020 Western      ming                   2250        43.82%       44.49%       98.89%       99.16%
 10/28/2020 Western      Dakotas                 770        74.29%       80.65%       98.83%       98.83%
 10/28/2020 Western      Hawkeye               20909         0.28%        0.32%       99.98%       99.99%

 10/28/2020 Western      Mid-Americas           3661         3.58%        3.58%       98.61%       98.61%

 10/28/2020 Western      Nevada Sierra           507        64.10%       65.68%       96.65%       97.04%

 10/28/2020 Western      Northland             32327        62.46%       97.77%       99.49%       99.87%
 10/28/2020 Western      Portland               4019        69.64%       69.64%       72.41%       72.75%

 10/28/2020 Western      Salt Lake City           31        48.39%       48.39%       90.32%       93.55%
 10/28/2020 Western      Seattle                 139        31.65%       33.09%       41.73%       41.73%
            Capital
 10/29/2020 Metro        Atlanta                1391        10.35%       10.57%       44.28%       49.68%
            Capital
 10/29/2020 Metro        Baltimore               434         8.53%        8.53%       12.90%       14.75%
            Capital
 10/29/2020 Metro        Capital                 149        87.25%       87.92%       89.93%       91.28%
            Capital      Greater S
 10/29/2020 Metro        Carolina                257        24.12%       25.29%       56.03%       95.72%
            Capital
 10/29/2020 Metro        Greensboro            16917        78.99%       96.99%       98.81%       99.61%
            Capital
 10/29/2020 Metro        Mid-Carolinas          7774        86.11%       86.18%       98.07%       99.41%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 91 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail
            Capital   Norther
 10/29/2020 Metro     Virginia                  103        82.52%       82.52%       83.50%       83.50%
            Capital
 10/29/2020 Metro     Richmond                  786        18.45%       18.45%       20.48%       98.09%

 10/29/2020 Eastern   Appalachian              1161        69.77%       69.77%       70.20%       99.05%

                      Central
 10/29/2020 Eastern   Pennsylvania              404        22.03%       33.42%       33.91%       39.11%

 10/29/2020 Eastern   Kentuckiana              1433        77.53%       81.16%       89.11%       99.86%

 10/29/2020 Eastern   Norther Ohio            21084         0.71%        2.28%        3.26%       90.61%

 10/29/2020 Eastern   Ohio Valley              2220        86.71%       86.98%       90.95%       91.98%

                      Philadelphia
 10/29/2020 Eastern   Metropo                 33953         0.03%        0.03%        0.03%        3.12%

 10/29/2020 Eastern   South Jersey            33540         0.12%        0.13%        0.13%        1.16%

 10/29/2020 Eastern   Tennessee                 630        62.38%       62.38%       79.21%       99.84%

                      Western New
 10/29/2020 Eastern   York                      675        99.11%       99.11%       99.56%      100.00%

                      Western
 10/29/2020 Eastern   Pennsylvania              371        96.77%       96.77%       98.92%      100.00%
            Great
 10/29/2020 Lakes     Central Illinois         1749        79.02%       79.02%       92.80%       98.28%
            Great
 10/29/2020 Lakes     Chicago                  1078        85.81%       85.81%       91.00%       91.47%
            Great
 10/29/2020 Lakes     Detroit                151137        99.83%       99.83%       99.84%       99.89%
            Great
 10/29/2020 Lakes     Gateway                  2091        61.88%       61.88%       90.34%       99.33%
            Great     Greater
 10/29/2020 Lakes     Indiana                 25719        83.92%       87.60%       88.16%       98.57%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 92 of 114



                                                                 Processing   Processing   Processing
                                      Measured     Processing    Score Plus   Score Plus   Score Plus
                                      Volume:      Score:        1:           2:           3:
                                      Outbound     Outbound      Outbound     Outbound     Outbound
                                      Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                      Election     Election      Election     Election     Election
Date        Area      District        Mail         Mail          Mail         Mail         Mail
            Great     Greater
 10/29/2020 Lakes     Michigan              1017        27.43%       27.43%       27.63%       99.31%
            Great
 10/29/2020 Lakes     Lakeland             94416        94.13%       94.13%       94.20%       99.98%

 10/29/2020 Northeast Albany                 876        84.02%       97.95%       99.20%       99.54%

 10/29/2020 Northeast Caribbean                5        80.00%       80.00%      100.00%      100.00%

                      Connecticut
 10/29/2020 Northeast Valley                 303        64.03%       67.66%       81.52%       82.84%
                      Greater
 10/29/2020 Northeast Boston                 509        52.06%       91.16%       97.64%       98.62%

 10/29/2020 Northeast Long Island            113        60.18%       60.18%       71.68%       73.45%

 10/29/2020 Northeast New York               266        87.59%       87.59%       92.48%       93.98%

                      Northern New
 10/29/2020 Northeast England                547        26.33%       96.53%       98.35%       99.27%

                      Northern New
 10/29/2020 Northeast Jersey                 158        49.37%       49.37%       67.09%       96.20%

 10/29/2020 Northeast Triboro                582        96.05%       96.05%       96.22%       96.22%

 10/29/2020 Northeast Westchester            659        96.66%       96.66%       97.88%       99.09%

 10/29/2020 Pacific   Bay-Valley            3600        99.39%       99.58%       99.81%       99.86%
 10/29/2020 Pacific   Honolulu               141        95.74%       96.45%       97.87%      100.00%

 10/29/2020 Pacific   Los Angeles          12943        61.70%       71.54%       86.53%       93.86%

 10/29/2020 Pacific   Sacramento            2537        93.14%       95.47%       96.02%       97.36%

 10/29/2020 Pacific   San Diego             2502        25.14%       63.55%       64.35%       99.72%

 10/29/2020 Pacific   San Francisco         9160        98.89%       99.27%       99.45%       99.74%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 93 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/29/2020 Pacific      Santa Ana              2115        53.52%       54.14%       56.78%       99.62%

 10/29/2020   Pacific    Sierra Coastal         3073        90.66%       94.60%       98.18%       99.67%
 10/29/2020   Southern   Alabama                 275         6.55%        6.55%       78.55%       89.45%
 10/29/2020   Southern   Arkansas                156        83.33%       83.33%       90.38%       99.36%
 10/29/2020   Southern   Dallas                  122        35.25%       35.25%       95.08%       95.90%

 10/29/2020 Southern Ft. Worth                   363        95.87%       96.14%       97.80%       98.07%

 10/29/2020 Southern Gulf Atlantic              7546        93.69%       97.68%       97.99%       98.38%
 10/29/2020 Southern Houston                     129        31.78%       31.78%       46.51%       47.29%

 10/29/2020 Southern Louisiana                   163        93.87%       93.87%       97.55%       97.55%

 10/29/2020 Southern Mississippi                  67        23.88%       23.88%       28.36%       80.60%

 10/29/2020 Southern Oklahoma                    181        86.19%       86.19%       92.82%      100.00%

 10/29/2020 Southern Rio Grande                 1316        63.22%       63.22%       65.12%       98.86%

 10/29/2020   Southern   South Florida         41814        97.00%       98.81%       98.88%       99.89%
 10/29/2020   Southern   Suncoast               5582        76.33%       83.91%       84.66%       85.17%
 10/29/2020   Western    Alaska                17819        99.80%       99.92%       99.99%       99.99%
 10/29/2020   Western    Arizona                1131        38.46%       38.55%       45.09%       88.51%

 10/29/2020 Western      Central Plains         1591        56.00%       57.26%       62.29%       99.87%

                         Colorado/Wyo
 10/29/2020 Western      ming                   1992        69.18%       95.38%       95.63%       97.84%
 10/29/2020 Western      Dakotas                1798        96.27%       96.27%       97.66%       99.28%
 10/29/2020 Western      Hawkeye                1887        31.53%       31.53%       31.53%      100.00%

 10/29/2020 Western      Mid-Americas           1406        16.07%       16.07%       17.99%      100.00%

 10/29/2020 Western      Nevada Sierra         10144        99.07%       99.52%       99.67%       99.98%

 10/29/2020 Western      Northland             17489        52.51%       62.00%       98.95%       99.69%
 10/29/2020 Western      Portland               3998        84.27%       84.42%       84.89%       85.04%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 94 of 114



                                                                  Processing   Processing   Processing
                                       Measured     Processing    Score Plus   Score Plus   Score Plus
                                       Volume:      Score:        1:           2:           3:
                                       Outbound     Outbound      Outbound     Outbound     Outbound
                                       Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                       Election     Election      Election     Election     Election
Date        Area      District         Mail         Mail          Mail         Mail         Mail

 10/29/2020 Western   Salt Lake City         1025        94.83%       94.83%       97.46%       99.61%
 10/29/2020 Western   Seattle                 610        86.89%       86.89%       91.64%       92.62%
            Capital
 10/30/2020 Metro     Atlanta                1195        60.33%       63.60%       66.03%       86.36%
            Capital
 10/30/2020 Metro     Baltimore              1182        10.24%       10.41%       10.49%       12.44%
            Capital
 10/30/2020 Metro     Capital                 440        91.36%       92.95%       94.09%       97.27%
            Capital   Greater S
 10/30/2020 Metro     Carolina                376        51.86%       55.32%       56.38%       61.97%
            Capital
 10/30/2020 Metro     Greensboro            12026        88.13%       98.40%       98.46%       98.61%
            Capital
 10/30/2020 Metro     Mid-Carolinas          5064        34.18%       98.38%       98.38%       98.78%
            Capital   Norther
 10/30/2020 Metro     Virginia                326        94.48%       96.32%       96.32%       99.69%
            Capital
 10/30/2020 Metro     Richmond                453        78.81%       83.44%       83.44%       85.21%

 10/30/2020 Eastern   Appalachian             570        96.49%       96.49%       96.49%       98.25%

                      Central
 10/30/2020 Eastern   Pennsylvania            129        26.36%       48.06%       49.61%       49.61%

 10/30/2020 Eastern   Kentuckiana            1833        68.90%       71.69%       71.79%       73.87%

 10/30/2020 Eastern   Norther Ohio           3345        19.67%       20.60%       22.69%       27.35%

 10/30/2020 Eastern   Ohio Valley             838        77.33%       79.47%       79.71%       88.54%

                      Philadelphia
 10/30/2020 Eastern   Metropo                1662        12.82%       12.82%       12.82%       13.06%

 10/30/2020 Eastern   South Jersey           1557        39.18%       39.18%       39.18%       39.37%

 10/30/2020 Eastern   Tennessee              2212        74.05%       89.60%       91.64%       99.05%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 95 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail

                      Western New
 10/30/2020 Eastern   York                       81        37.04%       38.27%       38.27%       41.98%

                      Western
 10/30/2020 Eastern   Pennsylvania              985        98.68%       98.78%       98.78%       99.09%
            Great
 10/30/2020 Lakes     Central Illinois          505        37.43%       38.42%       38.42%       86.93%
            Great
 10/30/2020 Lakes     Chicago                   383        68.93%       69.19%       69.19%       69.45%
            Great
 10/30/2020 Lakes     Detroit                 40848         9.25%       99.38%       99.38%       99.65%
            Great
 10/30/2020 Lakes     Gateway                   894        41.50%       41.72%       41.72%       51.34%
            Great     Greater
 10/30/2020 Lakes     Indiana                 37067        93.07%       94.23%       94.43%       94.62%
            Great     Greater
 10/30/2020 Lakes     Michigan                 1208        71.85%       72.68%       79.97%       84.93%
            Great
 10/30/2020 Lakes     Lakeland                 1784        77.07%       79.32%       79.32%       91.31%

 10/30/2020 Northeast Albany                    267        25.09%       25.47%       34.46%       53.56%

 10/30/2020 Northeast Caribbean                 113        99.12%       99.12%       99.12%       99.12%

                      Connecticut
 10/30/2020 Northeast Valley                     86        70.93%       70.93%       73.26%       73.26%
                      Greater
 10/30/2020 Northeast Boston                   2895        99.31%       99.48%       99.59%       99.65%

 10/30/2020 Northeast Long Island               303        42.24%       42.24%       42.24%       74.92%

 10/30/2020 Northeast New York                 1174        99.06%       99.49%       99.49%       99.49%

                      Northern New
 10/30/2020 Northeast England                  2874        96.90%       96.94%       99.27%       99.65%

                      Northern New
 10/30/2020 Northeast Jersey                   9059        99.46%       99.46%       99.53%       99.53%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 96 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/30/2020 Northeast Triboro                   1291        96.75%       96.90%       96.90%       96.98%

 10/30/2020 Northeast Westchester                 74        93.24%       95.95%       97.30%       97.30%

 10/30/2020 Pacific      Bay-Valley              969        97.01%       97.73%       98.04%       99.38%
 10/30/2020 Pacific      Honolulu                 58        96.55%       96.55%       96.55%       98.28%

 10/30/2020 Pacific      Los Angeles            5710        47.13%       47.29%       56.25%       84.69%

 10/30/2020 Pacific      Sacramento             1135        86.96%       87.40%       90.04%       90.75%

 10/30/2020 Pacific      San Diego              1919        93.69%       96.30%       97.97%       98.18%

 10/30/2020 Pacific      San Francisco          5732        98.01%       99.37%       99.60%       99.69%

 10/30/2020 Pacific      Santa Ana               532        65.41%       85.53%       86.28%       90.60%

 10/30/2020   Pacific    Sierra Coastal         2062        86.91%       87.10%       88.65%       92.82%
 10/30/2020   Southern   Alabama                1019        87.44%       87.44%       87.44%       98.43%
 10/30/2020   Southern   Arkansas                416        99.04%       99.28%       99.28%       99.28%
 10/30/2020   Southern   Dallas                  137        81.75%       81.75%       81.75%       98.54%

 10/30/2020 Southern Ft. Worth                  9487        99.83%       99.85%       99.85%       99.98%

 10/30/2020 Southern Gulf Atlantic              4516        55.56%       74.11%       77.95%       81.44%
 10/30/2020 Southern Houston                      95        84.21%       84.21%       84.21%       84.21%

 10/30/2020 Southern Louisiana                   469        33.48%       34.75%       34.75%       35.39%

 10/30/2020 Southern Mississippi                 495        82.42%       82.63%       92.32%       98.18%

 10/30/2020 Southern Oklahoma                    789        97.85%       97.97%       97.97%       98.10%

 10/30/2020 Southern Rio Grande                  593        90.56%       92.58%       92.58%       96.29%

 10/30/2020 Southern South Florida              7934        95.03%       95.55%       96.43%       99.24%
 10/30/2020 Southern Suncoast                   3240        72.50%       74.01%       74.94%       79.54%
 10/30/2020 Western Alaska                      3538        76.68%       99.97%      100.00%      100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 97 of 114



                                                                Processing    Processing    Processing
                                       Measured Processing Score Plus         Score Plus    Score Plus
                                       Volume:     Score:       1:            2:            3:
                                       Outbound Outbound Outbound             Outbound      Outbound
                                       Non-Ballot Non-Ballot Non-Ballot       Non-Ballot    Non-Ballot
                                       Election    Election     Election      Election      Election
Date        Area      District         Mail        Mail         Mail          Mail          Mail
 10/30/2020 Western   Arizona                10807       99.24%      99.29%        99.32%         99.77%

 10/30/2020 Western   Central Plains          615       86.18%      86.67%        87.32%        93.82%

                      Colorado/Wyo
 10/30/2020 Western   ming                   1890       13.65%      48.78%        85.56%        86.51%
 10/30/2020 Western   Dakotas                 503       90.85%      91.85%        92.05%        96.62%
 10/30/2020 Western   Hawkeye                2564       86.19%      86.54%        86.54%        86.54%

 10/30/2020 Western   Mid-Americas           1378       63.13%      63.13%        63.13%        63.50%

 10/30/2020 Western   Nevada Sierra           817       91.06%      91.19%        95.47%        95.59%

 10/30/2020 Western   Northland             21155       80.09%      94.42%        96.81%        99.67%
 10/30/2020 Western   Portland               1502       80.43%      81.76%        81.82%        82.22%

 10/30/2020 Western   Salt Lake City          188       92.55%      92.55%        93.09%        94.15%
 10/30/2020 Western   Seattle                3295       98.76%      99.15%        99.15%        99.15%
            Capital
 10/31/2020 Metro     Atlanta                3570       45.24%      61.65%        62.24%        64.71%
            Capital
 10/31/2020 Metro     Baltimore               982       68.13%      70.98%        71.28%        71.28%
            Capital
 10/31/2020 Metro     Capital                1072       79.48%      98.79%        98.79%        99.07%
            Capital   Greater S
 10/31/2020 Metro     Carolina               1879       45.56%      91.75%        91.91%        92.02%
            Capital
 10/31/2020 Metro     Greensboro             6861       84.33%      90.21%        96.95%        97.23%
            Capital
 10/31/2020 Metro     Mid-Carolinas          7415       44.87%      53.28%        94.46%        94.50%
            Capital   Norther
 10/31/2020 Metro     Virginia                636       76.73%      97.17%        97.33%        97.33%
            Capital
 10/31/2020 Metro     Richmond               2344       95.05%      98.63%        98.63%        98.63%

 10/31/2020 Eastern   Appalachian            1093       81.06%      89.66%        89.66%        89.66%

                      Central
 10/31/2020 Eastern   Pennsylvania           1221        8.52%      88.86%        88.94%        88.94%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 98 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail

 10/31/2020 Eastern   Kentuckiana              3294        96.96%       98.66%       98.72%       98.72%

 10/31/2020 Eastern   Norther Ohio             3786        57.47%       81.01%       83.28%       85.76%

 10/31/2020 Eastern   Ohio Valley              3944        96.07%       96.50%       96.60%       96.60%

                      Philadelphia
 10/31/2020 Eastern   Metropo                 17283         6.46%       10.84%       10.84%       10.84%

 10/31/2020 Eastern   South Jersey            17981        12.49%       13.55%       13.55%       13.55%

 10/31/2020 Eastern   Tennessee                3585        97.21%       97.99%       99.08%       99.08%

                      Western New
 10/31/2020 Eastern   York                       85        27.06%       84.71%       84.71%       84.71%

                      Western
 10/31/2020 Eastern   Pennsylvania             2000        94.85%       96.20%       96.20%       96.20%
            Great
 10/31/2020 Lakes     Central Illinois         2083        86.51%       86.94%       87.04%       87.04%
            Great
 10/31/2020 Lakes     Chicago                  1753        89.33%       90.07%       90.07%       90.07%
            Great
 10/31/2020 Lakes     Detroit                 51038         2.25%        4.27%       99.21%       99.21%
            Great
 10/31/2020 Lakes     Gateway                  5412        98.08%       98.37%       98.39%       98.43%
            Great     Greater
 10/31/2020 Lakes     Indiana                121317        89.43%       99.22%       99.27%       99.66%
            Great     Greater
 10/31/2020 Lakes     Michigan                 1611        81.81%       83.80%       83.99%       83.99%
            Great
 10/31/2020 Lakes     Lakeland                 5744        72.98%       79.89%       96.94%       96.94%

 10/31/2020 Northeast Albany                    152        90.13%       94.74%       95.39%       96.05%

 10/31/2020 Northeast Caribbean                  10        90.00%      100.00%      100.00%      100.00%
         Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 99 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

                      Connecticut
 10/31/2020 Northeast Valley                    1349        49.22%       94.81%       94.81%       95.11%
                      Greater
 10/31/2020 Northeast Boston                    1344        76.86%       96.65%       96.65%       96.95%

 10/31/2020 Northeast Long Island                721        25.94%       99.86%       99.86%       99.86%

 10/31/2020 Northeast New York                   876        96.35%       96.46%       96.46%       99.32%

                      Northern New
 10/31/2020 Northeast England                    991        75.98%       98.28%       98.28%       98.39%

                      Northern New
 10/31/2020 Northeast Jersey                   10826        98.82%       99.00%       99.00%       99.04%

 10/31/2020 Northeast Triboro                    767        97.00%       97.91%       97.91%       99.09%

 10/31/2020 Northeast Westchester                165        81.21%       86.67%       87.27%       87.27%

 10/31/2020 Pacific      Bay-Valley              586        96.42%       98.46%       98.81%       99.32%
 10/31/2020 Pacific      Honolulu                155        70.32%      100.00%      100.00%      100.00%

 10/31/2020 Pacific      Los Angeles            5198        19.82%       24.74%       25.03%       27.34%

 10/31/2020 Pacific      Sacramento              375        66.93%       73.07%       74.40%       78.40%

 10/31/2020 Pacific      San Diego               692        79.91%       96.39%       96.97%       98.41%

 10/31/2020 Pacific      San Francisco          4435        98.51%       99.39%       99.50%       99.62%

 10/31/2020 Pacific      Santa Ana               373        63.81%       77.75%       80.16%       82.84%

 10/31/2020   Pacific    Sierra Coastal          992        11.09%       79.44%       79.44%       83.27%
 10/31/2020   Southern   Alabama                1133        83.85%       85.88%       85.88%       85.88%
 10/31/2020   Southern   Arkansas               1025        98.44%       99.90%       99.90%       99.90%
 10/31/2020   Southern   Dallas                 1729        49.16%       98.79%       98.79%       98.84%

 10/31/2020 Southern Ft. Worth                   749        50.33%       99.87%       99.87%       99.87%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 100 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

 10/31/2020 Southern Gulf Atlantic              2909        31.80%       91.41%       94.16%       94.47%
 10/31/2020 Southern Houston                    1130        61.86%       98.67%       98.67%       98.67%

 10/31/2020 Southern Louisiana                  1632        71.32%       94.06%       94.06%       94.06%

 10/31/2020 Southern Mississippi                1164        98.02%       99.83%       99.83%       99.91%

 10/31/2020 Southern Oklahoma                   2747        98.94%       99.78%       99.82%       99.82%

 10/31/2020 Southern Rio Grande                  890        65.28%       75.39%       75.84%       76.07%

 10/31/2020   Southern   South Florida          8136        92.32%       98.83%       98.91%       99.37%
 10/31/2020   Southern   Suncoast               6848        74.30%       89.44%       89.53%       89.75%
 10/31/2020   Western    Alaska                  906        90.95%       93.71%       98.79%       99.45%
 10/31/2020   Western    Arizona                1412        88.60%       90.23%       90.37%       90.72%

 10/31/2020 Western      Central Plains          472        78.18%       81.57%       81.57%       83.69%

                         Colorado/Wyo
 10/31/2020 Western      ming                   2947         8.35%       11.71%       71.56%       81.13%
 10/31/2020 Western      Dakotas                 670        70.90%       86.42%       86.42%       89.40%
 10/31/2020 Western      Hawkeye                1722        74.91%       95.53%       95.53%       95.53%

 10/31/2020 Western      Mid-Americas           1940        89.64%       91.55%       91.55%       91.55%

 10/31/2020 Western      Nevada Sierra           804        95.52%       97.26%       97.76%       98.26%

 10/31/2020 Western      Northland             11889        79.17%       94.46%       95.63%       96.76%
 10/31/2020 Western      Portland               1524        84.78%       85.83%       86.09%       86.22%

 10/31/2020 Western      Salt Lake City          174        76.44%       91.95%       91.95%       94.83%
 10/31/2020 Western      Seattle                 630        77.46%       94.13%       95.56%       95.71%
            Capital
  11/2/2020 Metro        Atlanta                2937        50.90%       76.95%       85.19%       86.04%
            Capital
  11/2/2020 Metro        Baltimore              1280        28.28%       56.25%       95.08%       95.16%
            Capital
  11/2/2020 Metro        Capital                 708        95.20%       96.89%       98.31%       98.31%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 101 of 114



                                                                      Processing   Processing   Processing
                                           Measured     Processing    Score Plus   Score Plus   Score Plus
                                           Volume:      Score:        1:           2:           3:
                                           Outbound     Outbound      Outbound     Outbound     Outbound
                                           Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                           Election     Election      Election     Election     Election
Date          Area      District           Mail         Mail          Mail         Mail         Mail
              Capital   Greater S
  11/2/2020   Metro     Carolina                 2456        58.35%       87.66%       93.40%       93.49%
              Capital
  11/2/2020   Metro     Greensboro              26905        87.62%       98.15%       98.44%       98.77%
              Capital
  11/2/2020   Metro     Mid-Carolinas           10442        90.91%       95.24%       96.63%       97.24%
              Capital   Norther
  11/2/2020   Metro     Virginia                  667        94.30%       96.10%       97.15%       97.15%
              Capital
  11/2/2020   Metro     Richmond                 1363        77.55%       95.38%       99.34%       99.41%

  11/2/2020 Eastern     Appalachian               954        85.95%       93.61%       98.43%       98.43%

                        Central
  11/2/2020 Eastern     Pennsylvania             2832        36.48%       85.66%       94.31%       94.39%

  11/2/2020 Eastern     Kentuckiana               716        68.02%       70.95%       72.07%       73.04%

  11/2/2020 Eastern     Norther Ohio             3455        42.23%       57.13%       63.79%       63.94%

  11/2/2020 Eastern     Ohio Valley               333        74.77%       88.29%       88.89%       88.89%

                        Philadelphia
  11/2/2020 Eastern     Metropo                  3130        53.83%       70.42%       75.91%       75.97%

  11/2/2020 Eastern     South Jersey             3050        56.69%       74.23%       74.59%       74.59%

  11/2/2020 Eastern     Tennessee                1424        83.01%       94.66%       95.72%       97.12%

                        Western New
  11/2/2020 Eastern     York                      383        78.85%       78.85%       78.85%       78.85%

                        Western
  11/2/2020 Eastern     Pennsylvania             1236        97.65%       98.62%       99.19%       99.19%
            Great
  11/2/2020 Lakes       Central Illinois         1122        27.54%       31.11%       31.64%       31.64%
            Great
  11/2/2020 Lakes       Chicago                 31349        99.42%       99.72%       99.73%       99.74%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 102 of 114



                                                                Processing   Processing   Processing
                                     Measured     Processing    Score Plus   Score Plus   Score Plus
                                     Volume:      Score:        1:           2:           3:
                                     Outbound     Outbound      Outbound     Outbound     Outbound
                                     Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                     Election     Election      Election     Election     Election
Date          Area    District       Mail         Mail          Mail         Mail         Mail
              Great
  11/2/2020   Lakes   Detroit              4322        54.88%       71.61%       89.59%       94.61%
              Great
  11/2/2020   Lakes   Gateway               439        72.89%       76.77%       77.68%       78.13%
              Great   Greater
  11/2/2020   Lakes   Indiana             90130        72.32%       93.88%       99.05%       99.09%
              Great   Greater
  11/2/2020   Lakes   Michigan             1572        55.15%       87.66%       97.26%       97.26%
              Great
  11/2/2020   Lakes   Lakeland             6315        24.01%       47.03%       47.79%       83.82%

  11/2/2020 Northeast Albany                313        92.97%       92.97%       93.93%       93.93%

  11/2/2020 Northeast Caribbean              95        96.84%       96.84%      100.00%      100.00%

                      Connecticut
  11/2/2020 Northeast Valley               1735        94.76%       96.43%       97.93%       97.98%
                      Greater
  11/2/2020 Northeast Boston               1906        81.90%       84.21%       97.48%       97.64%

  11/2/2020 Northeast Long Island           443        87.81%       95.03%       97.97%       97.97%

  11/2/2020 Northeast New York              583        88.16%       91.60%       97.60%       97.60%

                      Northern New
  11/2/2020 Northeast England              2436        64.61%       93.10%       99.38%       99.38%

                      Northern New
  11/2/2020 Northeast Jersey               4561        98.55%       99.17%       99.52%       99.54%

  11/2/2020 Northeast Triboro               531        90.21%       91.71%       96.23%       96.23%

  11/2/2020 Northeast Westchester           273        93.41%       95.60%       96.70%       96.70%

  11/2/2020 Pacific   Bay-Valley           1295        99.15%       99.23%       99.23%       99.31%
  11/2/2020 Pacific   Honolulu              482        95.64%       96.47%       97.51%       97.51%

  11/2/2020 Pacific   Los Angeles          4421        30.04%       30.33%       44.47%       44.54%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 103 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

  11/2/2020 Pacific      Sacramento            23151        99.07%       99.24%       99.26%       99.30%

  11/2/2020 Pacific      San Diego             21069        99.75%       99.83%       99.88%       99.89%

  11/2/2020 Pacific      San Francisco         16157        97.60%       98.03%       98.29%       99.57%

  11/2/2020 Pacific      Santa Ana             29979        99.63%       99.69%       99.79%       99.81%

  11/2/2020   Pacific    Sierra Coastal         1479        93.17%       93.64%       94.12%       94.32%
  11/2/2020   Southern   Alabama                1232        47.08%       98.62%       99.27%       99.27%
  11/2/2020   Southern   Arkansas                618        95.15%       98.06%       98.06%       98.06%
  11/2/2020   Southern   Dallas                 2091        38.88%       94.69%       95.50%       95.50%

  11/2/2020 Southern Ft. Worth                  1084        71.86%       97.88%       99.17%       99.17%

  11/2/2020 Southern Gulf Atlantic              3102        54.26%       92.81%       96.62%       97.68%
  11/2/2020 Southern Houston                    2817        41.00%       87.50%       99.68%       99.72%

  11/2/2020 Southern Louisiana                  1668        66.19%       90.05%       92.87%       92.93%

  11/2/2020 Southern Mississippi                 595        89.92%       95.46%       95.80%       95.80%

  11/2/2020 Southern Oklahoma                   1093        84.63%       97.80%       98.17%       98.17%

  11/2/2020 Southern Rio Grande                 2351        92.94%       95.66%       96.09%       96.09%

  11/2/2020   Southern   South Florida         10668        69.82%       92.02%       98.72%       98.98%
  11/2/2020   Southern   Suncoast              34405        96.13%       98.11%       98.24%       98.29%
  11/2/2020   Western    Alaska                 2465         2.76%        9.09%       97.61%       99.96%
  11/2/2020   Western    Arizona                2127        90.22%       92.99%       94.50%       94.59%

  11/2/2020 Western      Central Plains         1600        97.75%       98.75%       99.13%       99.13%

                         Colorado/Wyo
  11/2/2020 Western      ming                   3124        42.70%       67.32%       86.30%       92.00%
  11/2/2020 Western      Dakotas                2660        94.81%       95.38%       95.94%       95.94%
  11/2/2020 Western      Hawkeye                1091        71.49%       73.79%       77.27%       77.27%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 104 of 114



                                                                  Processing   Processing   Processing
                                       Measured     Processing    Score Plus   Score Plus   Score Plus
                                       Volume:      Score:        1:           2:           3:
                                       Outbound     Outbound      Outbound     Outbound     Outbound
                                       Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                       Election     Election      Election     Election     Election
Date        Area      District         Mail         Mail          Mail         Mail         Mail

  11/2/2020 Western   Mid-Americas           1127        91.22%       94.06%       94.94%       94.94%

  11/2/2020 Western   Nevada Sierra           740        81.49%       97.30%       97.57%       98.11%

  11/2/2020 Western   Northland             18292        83.42%       93.69%       98.43%       98.46%
  11/2/2020 Western   Portland               3607        69.20%       69.48%       69.56%       72.44%

  11/2/2020 Western   Salt Lake City         1844        66.38%       66.97%       67.14%       67.14%
  11/2/2020 Western   Seattle                1320        85.53%       90.00%       91.74%       98.56%
            Capital
  11/3/2020 Metro     Atlanta                 804         8.96%       91.17%       97.01%      100.00%
            Capital
  11/3/2020 Metro     Baltimore              1713         0.47%       50.38%       96.44%      100.00%
            Capital
  11/3/2020 Metro     Capital                1047         0.67%       99.71%      100.00%      100.00%
            Capital   Greater S
  11/3/2020 Metro     Carolina                658         6.53%       86.78%       93.62%       99.85%
            Capital
  11/3/2020 Metro     Greensboro             8242        71.88%       91.92%       99.36%       99.42%
            Capital
  11/3/2020 Metro     Mid-Carolinas          4124        89.89%       98.47%       99.64%       99.78%
            Capital   Norther
  11/3/2020 Metro     Virginia                 26        57.69%      100.00%      100.00%      100.00%
            Capital
  11/3/2020 Metro     Richmond                531         4.14%        8.47%        8.66%      100.00%

  11/3/2020 Eastern   Appalachian             502         1.00%       95.22%       99.80%       99.80%

                      Central
  11/3/2020 Eastern   Pennsylvania            769         2.34%       67.49%       92.59%       99.87%

  11/3/2020 Eastern   Kentuckiana              69         7.25%       88.41%       98.55%       98.55%

  11/3/2020 Eastern   Norther Ohio            987         0.61%       89.36%       96.35%       99.49%

  11/3/2020 Eastern   Ohio Valley             161        10.56%       94.41%       96.89%       98.76%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 105 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail

                      Philadelphia
  11/3/2020 Eastern   Metropo                  1027         0.39%       98.73%       99.71%      100.00%

  11/3/2020 Eastern   South Jersey               99         8.08%       55.56%       97.98%      100.00%

  11/3/2020 Eastern   Tennessee                  58        37.93%       84.48%       93.10%       94.83%

                      Western New
  11/3/2020 Eastern   York                      201         2.99%       99.50%       99.50%       99.50%

                      Western
  11/3/2020 Eastern   Pennsylvania               47        10.64%       74.47%       95.74%      100.00%
            Great
  11/3/2020 Lakes     Central Illinois          156        20.51%       97.44%       99.36%       99.36%
            Great
  11/3/2020 Lakes     Chicago                   690        99.28%      100.00%      100.00%      100.00%
            Great
  11/3/2020 Lakes     Detroit                  1311         0.84%       81.31%       86.58%       93.67%
            Great
  11/3/2020 Lakes     Gateway                  1432        80.38%       99.30%       99.86%      100.00%
            Great     Greater
  11/3/2020 Lakes     Indiana                 29776         1.66%       90.14%       96.06%       99.92%
            Great     Greater
  11/3/2020 Lakes     Michigan                  365         1.92%       96.44%       98.08%       98.90%
            Great
  11/3/2020 Lakes     Lakeland                  106        27.36%       40.57%       43.40%       43.40%

  11/3/2020 Northeast Albany                    135         3.70%       99.26%       99.26%      100.00%

  11/3/2020 Northeast Caribbean                   3        66.67%      100.00%      100.00%      100.00%

                      Connecticut
  11/3/2020 Northeast Valley                     26        23.08%       96.15%       96.15%      100.00%
                      Greater
  11/3/2020 Northeast Boston                    311        13.18%       99.04%       99.36%       99.36%

  11/3/2020 Northeast Long Island                 5        20.00%       40.00%       80.00%      100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 106 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

  11/3/2020 Northeast New York                    19       100.00%      100.00%      100.00%      100.00%

                      Northern New
  11/3/2020 Northeast England                    319         9.40%       99.37%       99.37%       99.69%

                      Northern New
  11/3/2020 Northeast Jersey                      31        61.29%       93.55%       96.77%      100.00%

  11/3/2020 Northeast Triboro                     31        58.06%       87.10%       87.10%      100.00%

  11/3/2020 Northeast Westchester                 15        60.00%       86.67%       93.33%       93.33%

  11/3/2020 Pacific      Bay-Valley              194         7.73%       98.97%       98.97%       98.97%
  11/3/2020 Pacific      Honolulu                135        68.89%      100.00%      100.00%      100.00%

  11/3/2020 Pacific      Los Angeles             335         4.78%       69.55%       69.85%      100.00%

  11/3/2020 Pacific      Sacramento             1412         6.02%       99.72%      100.00%      100.00%

  11/3/2020 Pacific      San Diego              1601        25.30%       99.88%       99.94%      100.00%

  11/3/2020 Pacific      San Francisco           329        91.79%       93.92%       95.14%       96.96%

  11/3/2020 Pacific      Santa Ana              2428        43.70%       99.96%      100.00%      100.00%

  11/3/2020   Pacific    Sierra Coastal         1200         1.58%       99.83%       99.83%      100.00%
  11/3/2020   Southern   Alabama                 938         1.92%       98.93%       99.57%      100.00%
  11/3/2020   Southern   Arkansas                 27        48.15%      100.00%      100.00%      100.00%
  11/3/2020   Southern   Dallas                 1093         4.57%       97.26%       97.35%      100.00%

  11/3/2020 Southern Ft. Worth                   427         3.28%       97.89%      100.00%      100.00%

  11/3/2020 Southern Gulf Atlantic              1647         2.00%       98.60%       99.15%       99.64%
  11/3/2020 Southern Houston                    1092         2.75%       96.79%       99.36%      100.00%

  11/3/2020 Southern Louisiana                   648         2.78%       47.99%       49.38%      100.00%

  11/3/2020 Southern Mississippi                 134         1.49%       99.25%       99.25%      100.00%
       Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 107 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

  11/3/2020 Southern Oklahoma                     41        43.90%       90.24%       97.56%       97.56%

  11/3/2020 Southern Rio Grande                  714         4.90%       99.30%       99.58%      100.00%

  11/3/2020   Southern   South Florida         11010         0.20%       97.77%       99.59%       99.98%
  11/3/2020   Southern   Suncoast                252        54.37%       97.22%       99.21%      100.00%
  11/3/2020   Western    Alaska                  121        34.71%       55.37%       65.29%       93.39%
  11/3/2020   Western    Arizona                 727        33.43%       99.17%       99.72%      100.00%

  11/3/2020 Western      Central Plains           25        48.00%      100.00%      100.00%      100.00%

                         Colorado/Wyo
  11/3/2020 Western      ming                   2051        62.60%       94.83%       98.54%       99.32%
  11/3/2020 Western      Dakotas                 541        10.91%       99.45%       99.82%       99.82%
  11/3/2020 Western      Hawkeye                 432         0.00%       99.31%       99.77%       99.77%

  11/3/2020 Western      Mid-Americas            248        10.89%       97.18%       98.39%      100.00%

  11/3/2020 Western      Nevada Sierra           220        70.45%      100.00%      100.00%      100.00%

  11/3/2020 Western      Northland              9379        83.24%       99.09%       99.70%       99.88%
  11/3/2020 Western      Portland                453         6.18%      100.00%      100.00%      100.00%

  11/3/2020 Western      Salt Lake City         1038         3.66%       65.13%       65.13%       65.32%
  11/3/2020 Western      Seattle                 590         4.92%       99.66%       99.83%      100.00%
            Capital
  11/4/2020 Metro        Atlanta                 162        43.21%       45.68%       66.05%       74.69%
            Capital
  11/4/2020 Metro        Baltimore              1055         1.04%        1.52%       79.05%      100.00%
            Capital
  11/4/2020 Metro        Capital                  35        25.71%       31.43%       88.57%       88.57%
            Capital      Greater S
  11/4/2020 Metro        Carolina                125        11.20%       16.80%       68.00%       97.60%
            Capital
  11/4/2020 Metro        Greensboro             1055        10.05%       14.79%       86.45%       94.79%
            Capital
  11/4/2020 Metro        Mid-Carolinas           128        52.34%       71.88%       93.75%       98.44%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 108 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail
            Capital   Norther
  11/4/2020 Metro     Virginia                   14        71.43%       85.71%      100.00%      100.00%
            Capital
  11/4/2020 Metro     Richmond                   30        30.00%       30.00%       73.33%       83.33%

  11/4/2020 Eastern   Appalachian                48         2.08%        4.17%      100.00%      100.00%

                      Central
  11/4/2020 Eastern   Pennsylvania              773         4.27%        4.66%       89.78%       99.48%

  11/4/2020 Eastern   Kentuckiana              1623        98.71%       99.26%       99.94%       99.94%

  11/4/2020 Eastern   Norther Ohio               76        18.42%       18.42%       69.74%       86.84%

  11/4/2020 Eastern   Ohio Valley               485        95.26%       95.67%       98.56%       99.38%

                      Philadelphia
  11/4/2020 Eastern   Metropo                   212        16.98%       16.98%       98.58%       99.53%

  11/4/2020 Eastern   South Jersey              334         1.20%        1.80%       98.50%      100.00%

  11/4/2020 Eastern   Tennessee                 201         4.48%        5.47%       98.01%      100.00%

                      Western New
  11/4/2020 Eastern   York                        5        60.00%       60.00%      100.00%      100.00%

                      Western
  11/4/2020 Eastern   Pennsylvania               13        15.38%       46.15%       92.31%      100.00%
            Great
  11/4/2020 Lakes     Central Illinois           28         7.14%       75.00%       89.29%      100.00%
            Great
  11/4/2020 Lakes     Chicago                   259         0.39%       94.59%       96.14%       97.68%
            Great
  11/4/2020 Lakes     Detroit                   198         0.51%        1.52%       95.45%       97.47%
            Great
  11/4/2020 Lakes     Gateway                    45        57.78%       86.67%       91.11%      100.00%
            Great     Greater
  11/4/2020 Lakes     Indiana                 50655        87.44%       87.53%       98.87%       99.92%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 109 of 114



                                                                 Processing   Processing   Processing
                                      Measured     Processing    Score Plus   Score Plus   Score Plus
                                      Volume:      Score:        1:           2:           3:
                                      Outbound     Outbound      Outbound     Outbound     Outbound
                                      Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                      Election     Election      Election     Election     Election
Date        Area      District        Mail         Mail          Mail         Mail         Mail
            Great     Greater
  11/4/2020 Lakes     Michigan                44         4.55%       11.36%       84.09%       95.45%
            Great
  11/4/2020 Lakes     Lakeland                41         9.76%       58.54%       73.17%       75.61%

  11/4/2020 Northeast Albany                   4        25.00%       75.00%      100.00%      100.00%

  11/4/2020 Northeast Caribbean              114         1.75%       27.19%      100.00%      100.00%

                      Connecticut
  11/4/2020 Northeast Valley                  80         2.50%       41.25%       98.75%       98.75%
                      Greater
  11/4/2020 Northeast Boston                 165         0.61%       16.97%      100.00%      100.00%

  11/4/2020 Northeast Long Island             12        91.67%      100.00%      100.00%      100.00%

  11/4/2020 Northeast New York                29        82.76%       82.76%       89.66%       93.10%

                      Northern New
  11/4/2020 Northeast England                531         2.07%        2.64%       99.44%       99.62%

                      Northern New
  11/4/2020 Northeast Jersey                   9        33.33%       44.44%       88.89%      100.00%

  11/4/2020 Northeast Triboro                  5        20.00%       60.00%      100.00%      100.00%

  11/4/2020 Northeast Westchester              4        25.00%       25.00%       75.00%       75.00%

  11/4/2020 Pacific   Bay-Valley              74        93.24%       93.24%      100.00%      100.00%
  11/4/2020 Pacific   Honolulu                 3        66.67%       66.67%      100.00%      100.00%

  11/4/2020 Pacific   Los Angeles             62         3.23%        4.84%       12.90%       12.90%

  11/4/2020 Pacific   Sacramento             179        35.75%       41.90%       98.88%       99.44%

  11/4/2020 Pacific   San Diego               74        13.51%       16.22%      100.00%      100.00%

  11/4/2020 Pacific   San Francisco        31615        99.80%       99.92%       99.97%       99.98%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 110 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

  11/4/2020 Pacific      Santa Ana               734        89.65%       91.69%      100.00%      100.00%

  11/4/2020   Pacific    Sierra Coastal           54        40.74%       40.74%      100.00%      100.00%
  11/4/2020   Southern   Alabama                 124         3.23%        4.03%       96.77%       98.39%
  11/4/2020   Southern   Arkansas                 60         0.00%        0.00%       98.33%      100.00%
  11/4/2020   Southern   Dallas                   56        33.93%       33.93%      100.00%      100.00%

  11/4/2020 Southern Ft. Worth                   278         0.00%        0.72%       96.40%      100.00%

  11/4/2020 Southern Gulf Atlantic              7622        93.77%       94.03%       99.87%       99.93%
  11/4/2020 Southern Houston                      44        18.18%       25.00%       97.73%      100.00%

  11/4/2020 Southern Louisiana                   126         0.79%        2.38%      100.00%      100.00%

  11/4/2020 Southern Mississippi                  20        10.00%       20.00%      100.00%      100.00%

  11/4/2020 Southern Oklahoma                      6         0.00%        0.00%       50.00%      100.00%

  11/4/2020 Southern Rio Grande                  111         0.90%        1.80%       97.30%       99.10%

  11/4/2020   Southern   South Florida           209         0.48%        3.35%       39.23%       95.69%
  11/4/2020   Southern   Suncoast               1147        93.37%       97.47%       99.91%      100.00%
  11/4/2020   Western    Alaska                   16        18.75%      100.00%      100.00%      100.00%
  11/4/2020   Western    Arizona                 424        91.75%       92.92%      100.00%      100.00%

  11/4/2020 Western      Central Plains           71         1.41%        2.82%      100.00%      100.00%

                         Colorado/Wyo
  11/4/2020 Western      ming                   5433        92.56%       93.04%       99.60%       99.76%
  11/4/2020 Western      Dakotas                 494        96.15%       96.76%      100.00%      100.00%
  11/4/2020 Western      Hawkeye                   6        16.67%       16.67%      100.00%      100.00%

  11/4/2020 Western      Mid-Americas             27        14.81%       59.26%       77.78%      100.00%

  11/4/2020 Western      Nevada Sierra            23        60.87%       73.91%       86.96%       95.65%

  11/4/2020 Western      Northland              7363        94.42%       98.17%       99.47%       99.78%
  11/4/2020 Western      Portland                747        96.92%       97.86%      100.00%      100.00%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 111 of 114



                                                                  Processing   Processing   Processing
                                       Measured     Processing    Score Plus   Score Plus   Score Plus
                                       Volume:      Score:        1:           2:           3:
                                       Outbound     Outbound      Outbound     Outbound     Outbound
                                       Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                       Election     Election      Election     Election     Election
Date        Area      District         Mail         Mail          Mail         Mail         Mail

  11/4/2020 Western   Salt Lake City          144        97.92%       97.92%      100.00%      100.00%
  11/4/2020 Western   Seattle                  17        11.76%       17.65%       94.12%       94.12%
            Capital
  11/5/2020 Metro     Atlanta                 130        33.08%       37.69%       58.46%       99.23%
            Capital
  11/5/2020 Metro     Baltimore               561         1.78%        1.96%        3.21%       94.65%
            Capital
  11/5/2020 Metro     Capital                 699         2.29%        2.58%        2.58%      100.00%
            Capital   Greater S
  11/5/2020 Metro     Carolina                 83        30.12%       31.33%       57.83%       86.75%
            Capital
  11/5/2020 Metro     Greensboro             1914        33.70%       38.09%       38.51%       97.18%
            Capital
  11/5/2020 Metro     Mid-Carolinas           162        58.02%       81.48%       95.68%       98.15%
            Capital   Norther
  11/5/2020 Metro     Virginia                230         2.17%        3.04%        4.35%      100.00%
            Capital
  11/5/2020 Metro     Richmond                 57        77.19%       78.95%       85.96%       98.25%

  11/5/2020 Eastern   Appalachian              29        48.28%       48.28%       55.17%       96.55%

                      Central
  11/5/2020 Eastern   Pennsylvania           9076        93.72%       93.72%       93.74%      100.00%

  11/5/2020 Eastern   Kentuckiana              22        63.64%       63.64%       81.82%      100.00%

  11/5/2020 Eastern   Norther Ohio             34         8.82%       11.76%       11.76%       82.35%

  11/5/2020 Eastern   Ohio Valley              54        79.63%       79.63%       92.59%       96.30%

                      Philadelphia
  11/5/2020 Eastern   Metropo                 466         0.64%        0.64%        7.08%       13.95%

  11/5/2020 Eastern   South Jersey           8925        94.83%       94.83%       94.86%      100.00%

  11/5/2020 Eastern   Tennessee               109        84.40%       88.99%       94.50%       98.17%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 112 of 114



                                                                    Processing   Processing   Processing
                                         Measured     Processing    Score Plus   Score Plus   Score Plus
                                         Volume:      Score:        1:           2:           3:
                                         Outbound     Outbound      Outbound     Outbound     Outbound
                                         Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                         Election     Election      Election     Election     Election
Date        Area      District           Mail         Mail          Mail         Mail         Mail

                      Western New
  11/5/2020 Eastern   York                        7        28.57%       28.57%       71.43%      100.00%

                      Western
  11/5/2020 Eastern   Pennsylvania              202        14.85%       15.84%       16.83%      100.00%
            Great
  11/5/2020 Lakes     Central Illinois           33        45.45%       45.45%       69.70%      100.00%
            Great
  11/5/2020 Lakes     Chicago                   118        47.46%       48.31%       99.15%       99.15%
            Great
  11/5/2020 Lakes     Detroit                    31        54.84%       54.84%       67.74%       90.32%
            Great
  11/5/2020 Lakes     Gateway                    24        79.17%       79.17%       91.67%       95.83%
            Great     Greater
  11/5/2020 Lakes     Indiana                  6287         0.62%       13.74%       13.89%       90.92%
            Great     Greater
  11/5/2020 Lakes     Michigan                   20        60.00%       60.00%       70.00%       95.00%
            Great
  11/5/2020 Lakes     Lakeland                   60        85.00%       85.00%       95.00%       96.67%

  11/5/2020 Northeast Albany                     29        41.38%       41.38%       44.83%      100.00%

  11/5/2020 Northeast Caribbean                   1       100.00%      100.00%      100.00%      100.00%

                      Connecticut
  11/5/2020 Northeast Valley                    149         5.37%        5.37%       24.16%       99.33%
                      Greater
  11/5/2020 Northeast Boston                    187        82.89%       83.42%      100.00%      100.00%

  11/5/2020 Northeast Long Island                96         3.13%        5.21%        8.33%       98.96%

  11/5/2020 Northeast New York                   17        23.53%       52.94%      100.00%      100.00%

                      Northern New
  11/5/2020 Northeast England                    36        41.67%       41.67%       86.11%      100.00%

                      Northern New
  11/5/2020 Northeast Jersey                     19        10.53%       10.53%       52.63%       89.47%
        Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 113 of 114



                                                                     Processing   Processing   Processing
                                          Measured     Processing    Score Plus   Score Plus   Score Plus
                                          Volume:      Score:        1:           2:           3:
                                          Outbound     Outbound      Outbound     Outbound     Outbound
                                          Non-Ballot   Non-Ballot    Non-Ballot   Non-Ballot   Non-Ballot
                                          Election     Election      Election     Election     Election
Date          Area       District         Mail         Mail          Mail         Mail         Mail

  11/5/2020 Northeast Triboro                    105        10.48%       12.38%       19.05%       99.05%

  11/5/2020 Northeast Westchester                223         2.69%        3.14%        4.04%      100.00%

  11/5/2020 Pacific      Bay-Valley               65        26.15%       26.15%       40.00%       89.23%
  11/5/2020 Pacific      Honolulu                 58        58.62%       93.10%       98.28%      100.00%

  11/5/2020 Pacific      Los Angeles              45        33.33%       33.33%       75.56%       86.67%

  11/5/2020 Pacific      Sacramento               67        25.37%       28.36%       67.16%       97.01%

  11/5/2020 Pacific      San Diego                40        20.00%       20.00%       42.50%      100.00%

  11/5/2020 Pacific      San Francisco           119        64.71%       68.07%       75.63%       94.96%

  11/5/2020 Pacific      Santa Ana              1835        97.77%       97.77%       98.37%      100.00%

  11/5/2020   Pacific    Sierra Coastal           25        44.00%       44.00%       84.00%      100.00%
  11/5/2020   Southern   Alabama                 236        11.44%       11.44%       17.37%       99.15%
  11/5/2020   Southern   Arkansas                 26        96.15%       96.15%      100.00%      100.00%
  11/5/2020   Southern   Dallas                  188        57.98%       57.98%       72.87%       94.68%

  11/5/2020 Southern Ft. Worth                   105        78.10%       78.10%       82.86%       86.67%

  11/5/2020 Southern Gulf Atlantic              8479        99.36%       99.47%       99.58%       99.93%
  11/5/2020 Southern Houston                     112        54.46%       54.46%       54.46%       99.11%

  11/5/2020 Southern Louisiana                    11        45.45%       45.45%       63.64%      100.00%

  11/5/2020 Southern Mississippi                  33        54.55%       57.58%       60.61%       96.97%

  11/5/2020 Southern Oklahoma                     60        91.67%       91.67%       98.33%      100.00%

  11/5/2020 Southern Rio Grande                  183        89.07%       89.62%       91.80%       94.54%

  11/5/2020 Southern South Florida                49        51.02%       55.10%       67.35%       81.63%
  11/5/2020 Southern Suncoast                   3445        97.39%       97.45%       98.00%      100.00%
  11/5/2020 Western Alaska                         0
       Case 1:20-cv-02262-EGS Document 114-4 Filed 11/06/20 Page 114 of 114



                                                                 Processing    Processing    Processing
                                       Measured Processing Score Plus          Score Plus    Score Plus
                                       Volume:      Score:       1:            2:            3:
                                       Outbound Outbound Outbound              Outbound      Outbound
                                       Non-Ballot Non-Ballot Non-Ballot        Non-Ballot    Non-Ballot
                                       Election     Election     Election      Election      Election
Date        Area      District         Mail         Mail         Mail          Mail          Mail
  11/5/2020 Western   Arizona                   134       73.13%      73.88%        95.52%       100.00%

  11/5/2020 Western   Central Plains          627        4.31%        4.31%         4.63%       100.00%

                      Colorado/Wyo
  11/5/2020 Western   ming                    194       12.89%      90.21%         91.24%        98.97%
  11/5/2020 Western   Dakotas                 257       16.34%      16.34%         21.01%       100.00%
  11/5/2020 Western   Hawkeye                 101       33.66%      33.66%         33.66%       100.00%

  11/5/2020 Western   Mid-Americas              69      44.93%      44.93%         50.72%        97.10%

  11/5/2020 Western   Nevada Sierra             57      89.47%      89.47%         94.74%       100.00%

  11/5/2020 Western   Northland              5000       66.86%      89.92%         99.16%        99.78%
  11/5/2020 Western   Portland                749       76.10%      76.10%         99.20%        99.73%

  11/5/2020 Western   Salt Lake City          802       98.75%      98.88%         99.88%       100.00%
  11/5/2020 Western   Seattle                 176       92.61%      92.61%         97.16%        99.43%
